Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT, dated as of September 18, 2019 (this “Amendment”), to the
Credit Agreement, dated as of August 30, 2016 (as amended by the First Amendment
to Credit Agreement, dated as of March 1, 2017 (the “First Amendment”), the
Second Amendment to Credit Agreement dated as of November 21, 2017 (the “Second
Amendment”) and the Third Amendment to Credit Agreement dated as of May 22, 2018
(the “Third Amendment”) and as further amended, supplemented or otherwise
modified from time to time prior to the Fourth Amendment Effective Date, the
“Credit Agreement” and, as amended by this Amendment, the “Amended Credit
Agreement”), among ESH Hospitality, Inc. (the “Borrower”), the other Guarantors
party thereto from time to time, the lenders party thereto from time to time
(the “Lenders”), each L/C Issuer party thereto and Deutsche Bank AG New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
and collateral agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the outstanding Initial Term Loans
(including, for the avoidance of doubt, the Third Repriced Term Loans made or
continued pursuant to the Third Amendment) be refinanced with a new term
facility (the “Refinancing Term Facility”) in accordance with Section 2.15 of
the Credit Agreement by obtaining Fourth Amendment Refinancing Term Commitments
(as defined in Section 3(b) of this Amendment) and having existing Initial Term
Loans be continued as provided herein;

WHEREAS, the Borrower has requested that the Revolving Credit Commitments be
refinanced with a new revolving credit facility (the “Refinancing Revolving
Credit Facility”) in accordance with Section 2.15 of the Credit Agreement by
obtaining the Fourth Amendment Refinancing Revolving Credit Commitments (as
defined in Section 4(b) of this Amendment) and having existing Revolving Credit
Commitments be continued as provided herein;

WHEREAS, (i) the loans under the Refinancing Term Facility (the “Fourth
Amendment Refinancing Term Loans”) will replace and refinance the currently
outstanding Initial Term Loans and (ii) the Fourth Amendment Refinancing
Revolving Credit Commitments will replace and refinance the currently
outstanding Revolving Credit Commitments;

WHEREAS, except as otherwise provided herein, (i) the Fourth Amendment
Refinancing Term Loans will have the same terms as the Initial Term Loans
currently outstanding under the Credit Agreement and (ii) the Fourth Amendment
Refinancing Revolving Credit Commitments will have the same terms as the
Revolving Credit Commitments currently outstanding under the Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, each existing Term Lender that executes and delivers a Lender Addendum
(Cashless Roll) attached hereto (a “Lender Addendum (Cashless Roll)”) and in
connection therewith agrees to continue all of its outstanding Initial Term
Loans as Fourth Amendment Refinancing Term Loans (such continued Initial Term
Loans, the “Continued Term Loans”, and such Lenders, collectively, the
“Continuing Term Lenders”) will thereby (i) agree to the terms of this Amendment
and (ii) agree to continue all of its existing Initial Term Loans (such existing
Initial Term Loans, the “Existing Term Loans”, and the Lenders of such Existing
Term Loans, collectively, the “Existing Term Lenders”) outstanding on the Fourth
Amendment Effective Date (as defined below) as Fourth Amendment Refinancing Term
Loans in a principal amount equal to the aggregate principal amount of such
Existing Term Loans so continued (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Fourth Amendment Effective
Date);

WHEREAS, each existing Term Lender that executes and delivers a Lender Addendum
(Existing Term Lender) attached hereto (a “Lender Addendum (Existing Term
Lender)”) and is not continuing its outstanding Initial Term Loans pursuant to a
cashless roll on the Fourth Amendment Effective Date (collectively, the
“Non-Continuing Term Lenders”) will thereby agree (i) to the terms of this
Amendment, (ii) to the repayment of its outstanding Initial Term Loans on the
Fourth Amendment Effective Date at par, including all accrued interest thereon
and (iii) to purchase Fourth Amendment Refinancing Term Loans on or after the
Fourth Amendment Effective Date in an amount equal to its Fourth Amendment
Refinancing Term Commitment from the fronting lender appointed by the
Administrative Agent;

WHEREAS, each existing Revolving Credit Lender that executes and delivers a
Lender Addendum (Continuing Revolver) attached hereto (a “Lender Addendum
(Continuing Revolver)”) and in connection therewith agrees to continue all of
its outstanding Revolving Credit Commitments as Fourth Amendment Refinancing
Revolving Credit Commitments (such continued Revolving Credit Commitments, the
“Continued Revolving Credit Commitments”, and such Lenders, collectively, the
“Continuing Revolving Credit Lenders”) will thereby (i) agree to the terms of
this Amendment and (ii) agree to continue all of its existing Revolving Credit
Commitments (such existing Revolving Credit Commitments, the “Existing Revolving
Credit Commitments”, and the Lenders of such Existing Revolving Credit
Commitments, the “Existing Revolving Credit Lenders”) outstanding on the Fourth
Amendment Effective Date as Fourth Amendment Refinancing Revolving Credit
Commitments in a principal amount equal to the aggregate principal amount of
such Existing Revolving Credit Commitments so continued (or such lesser amount
as notified to such Lender by the Administrative Agent prior to the Fourth
Amendment Effective Date);

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto (a “Lender Addendum
(Additional Term Lender)”) and agrees in connection therewith to make Fourth
Amendment Refinancing Term Loans (collectively, the “Additional Term Lenders”)
will thereby (i) agree to the terms of this Amendment and (ii) commit to make
Fourth Amendment Refinancing Term Loans to the Borrower on the Fourth Amendment
Effective Date (the “Additional Term Loans”) in such amount (not in excess of
any such commitment) as is determined by the Administrative Agent and notified
to such Additional Term Lender;

 

2



--------------------------------------------------------------------------------

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Revolving Credit Lender in its capacity as such) that executes and delivers a
Lender Addendum (Additional Revolving Credit Lender) attached hereto (a “Lender
Addendum (Additional Revolving Credit Lender)” and, together with a Lender
Addendum (Cashless Roll), a Lender Addendum (Additional Term Lender) and a
Lender Addendum (Continuing Revolver), each a “Lender Addendum”) and agrees in
connection therewith to provide Fourth Amendment Refinancing Revolving Credit
Commitments (collectively, the “Additional Revolving Credit Lenders”) will
thereby (i) agree to the terms of this Amendment and (ii) commit to provide
Fourth Amendment Refinancing Revolving Credit Commitments to the Borrower on the
Fourth Amendment Effective Date (the “Additional Revolving Credit Commitments”)
in such amount (not in excess of any such commitment) as is determined by the
Administrative Agent and notified to such Additional Revolving Credit Lender;

WHEREAS, the proceeds of (i) the Additional Term Loans will be used by the
Borrower to repay in full the outstanding principal amount of the Existing Term
Loans that are not continued as Fourth Amendment Refinancing Term Loans by
Continuing Term Lenders and (ii) the Additional Revolving Credit Commitments
will replace in full any Existing Revolving Credit Commitments that are not
continued as Fourth Amendment Refinancing Revolving Credit Commitments by
Continuing Revolving Credit Lenders;

WHEREAS, (i) the Continuing Term Lenders, the Additional Term Lenders and the
Non-Continuing Term Lenders (collectively, the “Refinancing Term Lenders”) are
severally willing to continue their Existing Term Loans as Fourth Amendment
Refinancing Term Loans, to purchase Fourth Amendment Refinancing Term Loans
and/or to make Fourth Amendment Refinancing Term Loans, as the case may be, and
(ii) the Continuing Revolving Credit Lenders and the Additional Revolving Credit
Lenders (collectively, the “Refinancing Revolving Credit Lenders” and, together
with the Refinancing Term Lenders, the “Refinancing Lenders”), are severally
willing to continue their Existing Revolving Credit Commitments as Fourth
Amendment Refinancing Revolving Credit Commitments and/or to provide Fourth
Amendment Refinancing Revolving Credit Commitments, as the case may be, in each
case, subject to the terms and conditions set forth in this Amendment;

WHEREAS, Section 2.15(d) of the Credit Agreement permits the Borrower to amend
the Credit Agreement and other Loan Documents with the written consent of the
Administrative Agent and the Refinancing Lenders (i) to refinance and replace
the Existing Term Loans with the proceeds of the Fourth Amendment Refinancing
Term Loans, which constitute Refinancing Term Loans under the Credit Agreement,
(ii) to refinance and replace the Existing Revolving Credit Commitments with the
Fourth Amendment Refinancing Revolving Credit Commitments, which constitute
Other Revolving Credit Commitments under the Credit Agreement, and (iii) to
effect such other amendments to the Credit Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of Section 2.15
of the Credit Agreement; and

 

3



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Refinancing Lenders and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Pursuant to Section 2.15(d) and Section 10.01 of the Credit Agreement and
subject to the satisfaction of the conditions precedent set forth in Section 5
below, the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto.

(b) Schedule 1.01D, Schedule 1.01F, Schedule 5.05, Schedule 5.12, Schedule
7.01(b), Schedule 7.02(f), Schedule 7.03(b), Schedule 7.08 and Schedule 7.09 to
the Credit Agreement are hereby replaced by the schedules set forth in Annex II
hereto.

(c) Except as otherwise provided herein, all other schedules and exhibits to the
Credit Agreement, in the forms thereof in effect immediately prior to the Fourth
Amendment Effective Date, will be continued as the schedules and exhibits
attached to the Amended Credit Agreement.

SECTION 3. Fourth Amendment Refinancing Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Fourth Amendment Effective Date)
of its Existing Term Loans as a Fourth Amendment Refinancing Term Loan on the
Fourth Amendment Effective Date in a principal amount equal to such Continuing
Term Lender’s Fourth Amendment Refinancing Term Commitment (as defined below);
(ii) each Additional Term Lender agrees to make a Fourth Amendment Refinancing
Term Loan on such date to the Borrower in a principal amount equal to such
Additional Term Lender’s Fourth Amendment Refinancing Term Commitment; and
(iii) each Non-Continuing Term Lender agrees to purchase a Fourth Amendment
Refinancing Term Loan on or after the Fourth Amendment Effective Date from the
fronting lender appointed by the Administrative Agent in a principal amount
equal to such Non-Continuing Term Lender’s Fourth Amendment Refinancing Term
Commitment. For purposes hereof, a Person shall become a party to the Amended
Credit Agreement as a Refinancing Term Lender as of the Fourth Amendment
Effective Date by executing and delivering to the Administrative Agent, on or
prior to the Fourth Amendment Effective Date, a Lender Addendum (Cashless Roll)
or a Lender Addendum (Additional Term Lender), as applicable, in its capacity as
a Refinancing Term Lender. For the avoidance of doubt, the Existing Term Loans
of a Continuing Term Lender must be continued in whole and may not be continued
in part unless approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(b) Each Additional Term Lender will make its Fourth Amendment Refinancing Term
Loan on the Fourth Amendment Effective Date by making available to the
Administrative Agent, in the manner contemplated by Section 2.02 of the Credit
Agreement, an amount equal to its Fourth Amendment Refinancing Term Commitment.
The “Fourth Amendment Refinancing Term Commitment” (i) of any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Fourth Amendment Effective Date (or such lesser amount as
notified to such Lender by the Administrative Agent prior to the Fourth
Amendment Effective Date), which shall be continued as an equal amount of Fourth
Amendment Refinancing Term Loans, (ii) of any Additional Term Lender will be
such amount (not exceeding any commitment offered by such Additional Term
Lender) allocated to it by the Administrative Agent and notified to it on or
prior to the Fourth Amendment Effective Date and (iii) of any Non-Continuing
Term Lender will be such amount (not exceeding any commitment offered by such
Non-Continuing Term Lender) allocated to it by the Administrative Agent and
notified to it on or prior to the Fourth Amendment Effective Date. The
commitments of the Additional Term Lenders and the Non-Continuing Term Lenders
and the continuation undertakings of the Continuing Term Lenders are several,
and no such Refinancing Term Lender will be responsible for any other such
Refinancing Term Lender’s failure to make, purchase or continue its Fourth
Amendment Refinancing Term Loan. The Fourth Amendment Refinancing Term Loans may
from time to time be Base Rate Loans or Eurocurrency Rate Loans, as determined
by the Borrower and notified to the Administrative Agent as contemplated by
Section 2.02 of the Credit Agreement.

(c) The obligation of each Refinancing Term Lender to make, purchase or continue
Fourth Amendment Refinancing Term Loans on the Fourth Amendment Effective Date
is subject to the satisfaction of the conditions set forth in Section 5 of this
Amendment.

(d) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “Initial Term Loans” shall be deemed a reference to the
Fourth Amendment Refinancing Term Loans contemplated hereby, except as the
context may otherwise require. Notwithstanding the foregoing (but except as set
forth in Section 3(f) below), the provisions of the Credit Agreement with
respect to indemnification, reimbursement of costs and expenses, increased costs
and break funding payments shall continue in full force and effect with respect
to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans to the same extent expressly set forth therein.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by repayment
of Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of Fourth Amendment Refinancing Term Loans in the same amount.

 

5



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with Existing Term
Loans (including the Non-Continuing Term Lenders) that are prepaid as
contemplated hereby shall, automatically upon receipt of the amount necessary to
purchase such Lender’s Existing Term Loans so replaced, at par, and pay all
accrued interest thereon, be deemed to have assigned such Loans pursuant to an
Assignment and Assumption and, accordingly, no other action by the Lenders, the
Administrative Agent or the Loan Parties shall be required in connection
therewith. The Lenders hereby agree to waive the notice requirements of Sections
2.05(a)(i) of the Credit Agreement in connection with the prepayment or
replacement of Existing Term Loans contemplated hereby. The Lenders hereby waive
the benefits of Section 3.05 of the Credit Agreement with respect to any
prepayment or deemed prepayment of the Existing Term Loans or the continuation
of the Continued Term Loans pursuant to this Amendment on the Fourth Amendment
Effective Date.

SECTION 4. Fourth Amendment Refinancing Revolving Credit Commitments.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Credit Lender agrees to continue all (or such lesser amount as
notified to such Lender by the Administrative Agent prior to the Fourth
Amendment Effective Date) of its Existing Revolving Credit Commitment as a
Fourth Amendment Refinancing Revolving Credit Commitment on the Fourth Amendment
Effective Date in a principal amount equal to such Continuing Revolving Credit
Lender’s Fourth Amendment Refinancing Revolving Credit Commitment (as defined
below); and (ii) each Additional Revolving Credit Lender agrees to make
available a Fourth Amendment Refinancing Revolving Credit Commitment on such
date to the Borrower in a principal amount equal to such Additional Revolving
Credit Lender’s Fourth Amendment Refinancing Revolving Credit Commitment. For
purposes hereof, a Person shall become a party to the Amended Credit Agreement
and a Refinancing Revolving Credit Lender as of the Fourth Amendment Effective
Date by executing and delivering to the Administrative Agent, on or prior to the
Fourth Amendment Effective Date, a Lender Addendum (Continuing Revolver) or a
Lender Addendum (Additional Revolving Credit Lender), as applicable, in its
capacity as a Refinancing Revolving Credit Lender. For the avoidance of doubt,
the Existing Revolving Credit Commitments of a Continuing Revolving Credit
Lender must be continued in whole and may not be continued in part unless
approved by the Administrative Agent.

(b) Each Additional Revolving Credit Lender will make available its Fourth
Amendment Refinancing Revolving Credit Commitment on the Fourth Amendment
Effective Date to the Borrower. The “Fourth Amendment Refinancing Revolving
Credit Commitment” (i) of any Continuing Revolving Credit Lender will be the
amount of its Existing Revolving Credit Commitment as set forth in the Register
as of the Fourth Amendment Effective Date (or such lesser amount as notified to
such Lender by the Administrative Agent prior to the Fourth Amendment Effective
Date), which shall be continued as an equal amount of Fourth Amendment
Refinancing Revolving Credit Commitments, and (ii) of any Additional Revolving
Credit Lender will be such amount (not exceeding any commitment offered by such
Additional Revolving Credit Lender) allocated to it by the Administrative Agent
and notified to it on or prior to the Fourth Amendment Effective Date. The
commitments of the Additional Revolving Credit Lenders and the continuation
undertakings of the Continuing Revolving Credit Lenders are several, and no such
Refinancing Revolving Credit Lender will be responsible for any other such
Refinancing Revolving Credit Lender’s failure to make available or continue its
Fourth Amendment Refinancing Revolving Credit Commitment.

 

6



--------------------------------------------------------------------------------

(c) The obligation of each Refinancing Revolving Credit Lender to make or
continue Fourth Amendment Refinancing Revolving Credit Commitments on the Fourth
Amendment Effective Date is subject to the satisfaction of the conditions set
forth in Section 5 of this Amendment. The Fourth Amendment Refinancing Revolving
Credit Commitment of each Refinancing Revolving Credit Lender as of the Fourth
Amendment Effective Date is set forth on Schedule I attached hereto.

(d) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “Revolving Credit Commitments” shall be deemed a reference
to the Fourth Amendment Refinancing Revolving Credit Commitments contemplated
hereby, except as the context may otherwise require. Notwithstanding the
foregoing, the provisions of the Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments shall continue in full force and effect with respect to, and
for the benefit of, each Existing Revolving Credit Lender in respect of such
Lender’s Existing Revolving Credit Commitment to the same extent expressly set
forth therein.

(e) The continuation of Continued Revolving Credit Commitments may be
implemented pursuant to other procedures specified by the Administrative Agent,
including by termination of Continued Revolving Credit Commitments of a
Continuing Revolving Credit Lender followed by a subsequent assignment to it of
Fourth Amendment Refinancing Revolving Credit Commitments in the same amount.

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with Existing
Revolving Credit Commitments that are replaced as contemplated hereby shall,
automatically upon receipt of the amount necessary to purchase such Lender’s
Existing Revolving Credit Commitments so replaced, at par, and pay all accrued
interest thereon, be deemed to have assigned such Existing Revolving Credit
Commitments pursuant to an Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith. The Lenders hereby agree to waive the notice
requirements of Sections 2.06(a)(i) of the Credit Agreement in connection with
the replacement of Existing Revolving Credit Commitments contemplated hereby.

SECTION 5. Effectiveness. The effectiveness of this Amendment and the
obligations of each Refinancing Lender hereunder are subject to the satisfaction
of the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent (the day on which such conditions are
satisfied or waived is herein referred to as the “Fourth Amendment Effective
Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice (which notice must be received by the Administrative
Agent no later than two Business Days prior to the Fourth Amendment Effective
Date);

 

7



--------------------------------------------------------------------------------

(ii) executed counterparts of this Amendment;

(iii) such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment;

(iv) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Fourth Amendment Refinancing Term Loans) substantially in the form
delivered on the Closing Date; and

(v) a Perfection Certificate, duly completed and executed by the Loan Parties.

(b) The Administrative Agent’s receipt of the following, each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed Lender Addenda by the Continuing Term Lenders, the Continuing
Revolving Credit Lenders, the Additional Term Lenders, the Non-Continuing Term
Lenders and the Additional Revolving Credit Lenders, each of which shall be
originals or .pdf copies or other facsimiles;

(ii) an opinion from Fried, Frank, Harris, Shriver & Jacobson LLP, New York
counsel to the Loan Parties;

(iii) copies of a recent Lien and judgment searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;

(iv) insurance certificates satisfying the requirements of Section 6.07 of the
Credit Agreement; and

(v) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

(c) All fees and expenses due to the Administrative Agent required to be paid on
the Fourth Amendment Effective Date shall have been paid.

(d) The Administrative Agent shall have received at least three Business Days
prior to the Fourth Amendment Effective Date all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and Beneficial Ownership Regulation, that has been requested
by the Administrative Agent in writing at least 10 days prior to the Fourth
Amendment Effective Date.

(e) The conditions set forth in Section 4.02 of the Credit Agreement shall have
been satisfied as of the Fourth Amendment Effective Date and the Administrative
Agent shall have received a certificate, dated the Fourth Amendment Effective
Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions set forth in Sections 4.02(i) and 4.02(ii) of the
Credit Agreement.

(f) Substantially concurrently with the funding of the Fourth Amendment
Refinancing Term Loans, the proceeds of the 2019 Senior Notes (as defined in the
Amended Credit Agreement) shall be used by the Borrower to repay at least
$500,000,000 of the Existing Term Loans (as defined in the Amended Credit
Agreement).

Without limiting the generality of the provisions of Section 9.03(b) of the
Credit Agreement for purposes of determining compliance with the conditions
specified in this Section 5, each Refinancing Lender that has signed a Lender
Addendum shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Refinancing Lender
prior to the proposed Fourth Amendment Effective Date specifying its objection
thereto.

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Fourth Amendment
Effective Date. Accordingly, any Lender Addendum (Additional Term Lender)
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by the Administrative Agent in
its sole discretion.

SECTION 6. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders and the
Administrative Agent that as of the Fourth Amendment Effective Date:

6.1. This Amendment has been duly authorized, executed and delivered by each
Loan Party that is a party hereto. This Amendment, the Amended Credit Agreement,
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party that is a party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

9



--------------------------------------------------------------------------------

6.2. The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, (a) are
within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

6.3. Each of the representations and warranties of each Loan Party set forth in
Article V of the Amended Credit Agreement and each other Loan Document are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the
Fourth Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

SECTION 7. Effect of Amendment.

7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower or any Guarantor to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

7.2. On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.

7.3. Except as expressly provided herein or in the Amended Credit Agreement, the
Refinancing Term Facility and Refinancing Revolving Credit Facility shall be
subject to the terms and provisions of the Amended Credit Agreement and the
other Loan Documents.

 

10



--------------------------------------------------------------------------------

SECTION 8. Acknowledgement and Consent. Each Loan Party hereby confirms that
(i) all of its obligations, liabilities and indebtedness under the Loan
Documents to which it is a party shall remain in full force and effect on a
continuous basis regardless of the effectiveness of this Amendment and (ii) all
of the Liens and security interests created and arising under the Loan Documents
to which it is a party remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Amended Credit Agreement and related guarantees and other
Secured Obligations (as defined in the Security Agreement). Each Loan Party
also, as security for the payment and performance, as the case may be, in full
of the Secured Obligations (as defined in the Security Agreement), hereby
(i) grants to the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Amended Credit Agreement), a security interest in all right,
title and interest in or to any of the Collateral (as defined in the Security
Agreement), whether now owned or hereafter acquired and (ii) authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements that indicate the collateral covered
thereby as “all assets, whether now owned or hereafter acquired” of such Loan
Party or use words of similar effect. All references in this Amendment to
“Collateral Agent” shall mean Deutsche Bank AG New York Branch, as collateral
agent pursuant to the Amended Credit Agreement for the benefit of the Secured
Parties (as defined in the Amended Credit Agreement).

SECTION 9. General.

9.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.2. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent, the Collateral Agent and the Lead Arrangers (as defined in
the Amended Credit Agreement) for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Amendment and the consummation and
administration of the transactions contemplated hereby (including all Attorney
Costs of Skadden, Arps, Slate, Meagher & Flom LLP), in each case to the extent
such payment or reimbursement would be required by Section 10.04 of the Credit
Agreement.

9.3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

9.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

ESH HOSPITALITY, INC., as Borrower

By:   /s/ Brian T. Nicholson   Name: Brian T. Nicholson   Title:   Chief
Financial Officer

 

SUBSIDIARY GUARANTORS:

CP ESH INVESTORS, LLC

EXTENDED STAY LLC

ESH H PORTFOLIO LLC

ESH SPARTANBURG GROUND LESSEE LLC

ESH ACQUISITIONS HOLDINGS LLC

ESH ACQUISITIONS LLC

ESA ADMINISTRATOR LLC

 

By:

  /s/ Brian T. Nicholson

Name:

  Brian T. Nicholson Title:   Vice President and Treasurer

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent and L/C Issuer

By:    /s/ Michael Strobel   Name: Michael Strobel   Title:   Vice President By:
  /s/ Yumi Okabe   Name: Yumi Okabe   Title:   Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

Attached hereto.



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of August 30, 2016,

As amended on March 1, 2017, November 21, 2017, May 22, 2018 and September 18,
2019

among

ESH HOSPITALITY, INC.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC.,

JP MORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC, and

MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers, Joint Syndication Agents and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

   Defined Terms      12  

Section 1.02

   Other Interpretive Provisions      748  

Section 1.03

   Accounting Terms      758  

Section 1.04

   Rounding      758  

Section 1.05

   References to Agreements, Laws, Etc.      759  

Section 1.06

   Times of Day      759  

Section 1.07

   Timing of Payment or Performance      759  

Section 1.08

   FFO Builder Basket Transactions      769  

Section 1.09

   Cashless Rollovers      769  

Section 1.10

   Certain Calculations and Tests      7680  

Section 1.11

   Divisions      7882  

Section 1.12

   Interest Rates      7882   ARTICLE II    THE COMMITMENTS AND CREDIT
EXTENSIONS   

Section 2.01

   The Loans      7982  

Section 2.02

   Borrowings, Conversions and Continuations of Loans      7983  

Section 2.03

   Letters of Credit      8184  

Section 2.04

   [Reserved]      9195  

Section 2.05

   Prepayments      9195  

Section 2.06

   Termination or Reduction of Commitments      1059  

Section 2.07

   Repayment of Loans      10510  

Section 2.08

   Interest      10610  

Section 2.09

   Fees      10711  

Section 2.10

   Computation of Interest and Fees      10712  

Section 2.11

   Evidence of Indebtedness      10712  

Section 2.12

   Payments Generally      10813  

Section 2.13

   Sharing of Payments      1105  

Section 2.14

   Incremental Credit Extensions      1116  

Section 2.15

   Refinancing Amendments      11722  

Section 2.16

   Extension of Term Loans; Extension of Revolving Credit Loans      11924  

Section 2.17

   Defaulting Lenders      1238  

 

i



--------------------------------------------------------------------------------

ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

Section 3.01

   Taxes      12530  

Section 3.02

   Illegality      12934  

Section 3.03

   Inability to Determine Rates      12934  

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      1305  

Section 3.05

   Funding Losses      1327  

Section 3.06

   Matters Applicable to All Requests for Compensation      1327  

Section 3.07

   Replacement of Lenders under Certain Circumstances      1339  

Section 3.08

   Survival      13540   ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
  

Section 4.01

   Conditions to Initial Credit Extension      13540  

Section 4.02

   Conditions to All Credit Extensions      13743   ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      13843  

Section 5.02

   Authorization; No Contravention      13944  

Section 5.03

   Governmental Authorization; Other Consents      13944  

Section 5.04

   Binding Effect      13945  

Section 5.05

   Financial Statements; No Material Adverse Effect      13945  

Section 5.06

   Litigation      1405  

Section 5.07

   No Default      1405  

Section 5.08

   Ownership of Property; Liens; Real Property; Leases and Management Agreements
     1406  

Section 5.09

   Environmental Matters      1416  

Section 5.10

   Taxes      1427  

Section 5.11

   ERISA Compliance      1427  

Section 5.12

   Subsidiaries; Equity Interests      1438  

Section 5.13

   Margin Regulations; Investment Company Act      1438  

Section 5.14

   Disclosure      1439  

Section 5.15

   Labor Matters      1449  

Section 5.16

   Use of Proceeds      1449  

Section 5.17

   Intellectual Property; Licenses, Etc.      14450  

Section 5.18

   Solvency      14550  

Section 5.19

   Subordination of Junior Financing; First Lien Obligations      14550  

Section 5.20

   OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions      14550  

Section 5.21

   Collateral Documents      14551  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    AFFIRMATIVE COVENANTS   

Section 6.01

  

Financial Statements

     14752  

Section 6.02

  

Certificates; Other Information

     14854  

Section 6.03

  

Notices

     1517  

Section 6.04

  

Payment of Obligations

     1517  

Section 6.05

  

Preservation of Existence, Etc.

     1528  

Section 6.06

  

Maintenance of Properties

     1528  

Section 6.07

  

Maintenance of Insurance

     1538  

Section 6.08

  

Compliance with Laws

     1539  

Section 6.09

  

Books and Records

     1539  

Section 6.10

  

Inspection Rights

     1539  

Section 6.11

  

Additional Collateral; Additional Guarantors

     15460  

Section 6.12

  

Compliance with Environmental Laws

     15661  

Section 6.13

  

Further Assurances

     15662  

Section 6.14

  

Designation of Subsidiaries

     15662  

Section 6.15

  

Maintenance of Ratings

     15763  

Section 6.16

  

Post-Closing Covenants

     15763  

Section 6.17

  

Taxes

     15763  

Section 6.18

  

Use of Proceeds

     15763  

Section 6.19

  

Know Your Customer

     15864  

Section 6.20

  

[Reserved]

     15864  

Section 6.21

  

Leases

     15864  

Section 6.22

  

Management Agreements

     15864  

Section 6.23

  

Property

     15864   ARTICLE VII    NEGATIVE COVENANTS   

Section 7.01

  

Liens

     15965  

Section 7.02

  

Investments

     1639  

Section 7.03

  

Indebtedness

     16673  

Section 7.04

  

Fundamental Changes

     1728  

Section 7.05

  

Dispositions

     17380  

Section 7.06

  

Restricted Payments

     17682  

Section 7.07

  

Change in Nature of Business

     17884  

Section 7.08

  

Transactions with Affiliates

     17884  

Section 7.09

  

Burdensome Agreements

     17985  

Section 7.10

  

Use of Proceeds

     1806  

Section 7.11

  

Financial Covenant

     1807  

Section 7.12

  

Fiscal Year

     1807  

Section 7.13

  

Prepayments, Etc. of Indebtedness

     1817  

Section 7.14

  

Certain Amendments

     1818  

Section 7.15

   Anti-Money Laundering      1829  

Section 7.16

   Permitted Activities of Specified Property Owning Entities      1829  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

   Events of Default      1839  

Section 8.02

   Remedies Upon Event of Default      18692  

Section 8.03

   Exclusion of Immaterial Subsidiaries      18693  

Section 8.04

   Application of Funds      18793  

Section 8.05

   Borrower’s Right to Cure      18894   ARTICLE IX    ADMINISTRATIVE AGENT AND
OTHER AGENTS   

Section 9.01

   Appointment and Authorization of Agents      18995  

Section 9.02

   Delegation of Duties      1906  

Section 9.03

   Liability of Agents      1907  

Section 9.04

   Reliance by Agents      1917  

Section 9.05

   Notice of Default      1918  

Section 9.06

   Credit Decision; Disclosure of Information by Agents      1928  

Section 9.07

   Indemnification of Agents      1929  

Section 9.08

   Agents in Their Individual Capacities      1939  

Section 9.09

   Successor Agents      193200  

Section 9.10

   Administrative Agent May File Proofs of Claim      194201  

Section 9.11

   Collateral and Guaranty Matters      197203  

Section 9.12

   Other Agents and Lead Arrangers      198205  

Section 9.13

   Withholding Tax Indemnity      199206  

Section 9.14

   Appointment of Supplemental Agents      199206  

Section 9.15

   Certain ERISA Matters      200207   ARTICLE X    MISCELLANEOUS   

Section 10.01

   Amendments, Etc.      2018  

Section 10.02

   Notices and Other Communications; Facsimile Copies      20613  

Section 10.03

   No Waiver; Cumulative Remedies      20714  

Section 10.04

   Attorney Costs and Expenses      20714  

Section 10.05

   Indemnification by the Borrower      20815  

Section 10.06

   Payments Set Aside      20916  

Section 10.07

   Successors and Assigns      2107  

Section 10.08

   Confidentiality      21825  

Section 10.09

   Setoff      21927  

 

iv



--------------------------------------------------------------------------------

Section 10.10

  

Interest Rate Limitation

     2207  

Section 10.11

  

Counterparts

     2208  

Section 10.12

  

Integration; Termination

     2218  

Section 10.13

  

Survival of Representations and Warranties

     2218  

Section 10.14

  

Severability

     2218  

Section 10.15

  

GOVERNING LAW

     2219  

Section 10.16

  

WAIVER OF RIGHT TO TRIAL BY JURY

     22230  

Section 10.17

  

Binding Effect

     22330  

Section 10.18

  

USA PATRIOT Act

     22330  

Section 10.19

  

No Advisory or Fiduciary Responsibility

     22331  

Section 10.20

  

Electronic Execution of Assignments

     22432  

Section 10.21

  

Effect of Certain Inaccuracies

     22532  

Section 10.22

  

Judgment Currency

     22532  

Section 10.23

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     22533  

Section 10.24

  

Acknowledgment Regarding Any Supported QFCs

     22733   ARTICLE XI    GUARANTY   

Section 11.01

  

The Guaranty

     22735  

Section 11.02

  

Obligations Unconditional

     22835  

Section 11.03

  

Reinstatement

     22937  

Section 11.04

  

Subrogation; Subordination

     22937  

Section 11.05

  

Remedies

     2307  

Section 11.06

  

Instrument for the Payment of Money

     2307  

Section 11.07

  

Continuing Guaranty

     2307  

Section 11.08

  

General Limitation on Guarantee Obligations

     2308  

Section 11.09

  

Information

     2318  

Section 11.10

  

Release of Guarantors

     2318  

Section 11.11

  

Right of Contribution

     2319  

Section 11.12

  

Cross-GuarantyKeepwell

     2329  

SCHEDULES

 

1.01A

  

Commitments

1.01B

  

[Reserved]

1.01C

  

Collateral Documents

1.01D

  

Excluded Subsidiaries

1.01E

  

Operating Leases

1.01F

  

Unrestricted Subsidiaries

1.01G

  

Management Agreements

5.05

  

Certain Liabilities

5.06

  

Litigation

5.08

  

Ownership of Property

5.09(a)

  

Environmental Matters

 

v



--------------------------------------------------------------------------------

5.11(a)

  

ERISA Compliance

5.12

  

Subsidiaries and Other Equity Investments

6.16

  

Post-Closing Covenants

7.01(b)

  

Existing Liens

7.02(f)

  

Existing Investments

7.03(b)

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

7.09

  

Certain Contractual Obligations

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

 

vi



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A   

Committed Loan Notice

B   

Letter of Credit Issuance Request

C   

[Reserved]

D-1   

Term Note

D-2   

Revolving Credit Note

D-3   

[Reserved]

E-1   

Compliance Certificate

E-2   

Solvency Certificate

F   

Assignment and Assumption

G   

Security Agreement

H   

Perfection Certificate

I   

Intercompany Note

J-1   

First Lien Intercreditor Agreement

J-2   

Junior Lien Intercreditor Agreement

K-1   

United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2   

United States Tax Compliance Certificate (Foreign Non-Partnership Participants)

K-3   

United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4   

United States Tax Compliance Certificate (Foreign Partnership Participants)

L   

Administrative Questionnaire

M-1   

Affiliated Lender Assignment and Assumption

M-2   

Affiliated Lender Notice

M-3   

Acceptance and Prepayment Notice

M-4   

Discount Range Prepayment Notice

M-5   

Discount Range Prepayment Offer

M-6   

Solicited Discounted Prepayment Notice

M-7   

Solicited Discounted Prepayment Offer

M-8   

Specified Discount Prepayment Notice

M-9   

Specified Discount Prepayment Response

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 30, 2016, among ESH
HOSPITALITY INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto from time to time, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent, each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”) and each L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested thatOn the Closing Date, the Lenders extend(i)
extended credit to the Borrower in the form of term loans in an initial
aggregate principal amount of $1,300,000,000 (such term loans, as continued as
Third Repriced Term Loans, the “Existing Term Loans”) and (ii) made available to
the Borrower a revolving credit facility in an initial aggregate principal
amount of $350,000,000 (the “Existing Revolving Facility”).

The Borrower has requested (i) that the Initialoutstanding Existing Term Loans
on the Closing Date in an initialbe refinanced with a new term facility in the
aggregate principal amount of $1,300,000,000 and (ii) a630,908,733.84 (the
“Refinancing Term Facility”) in accordance with Section 2.15 hereof by obtaining
Fourth Amendment Refinancing Term Commitments (as defined in the Fourth
Amendment (as defined below)) and having the remaining portion of Existing Term
Loans be continued as provided in the Fourth Amendment, (ii) that the Existing
Revolving Facility be refinanced with Other Revolving Credit FacilityCommitments
(as defined below) in an initialthe aggregate principal amount of $350,000,000
(the “Refinancing Revolving Credit Facility” and, together with the Refinancing
Term Facility, the “Refinancing Facilities”) in accordance with Section 2.15
hereof and (iii) certain other amendments to this Agreement as set forth herein.

The proceeds of the InitialRefinancing Term LoansFacility, together with the
proceeds of the 2019 Senior Notes issued on the Fourth Amendment Effective Date
(as defined below), will be used by the Borrower to directly or indirectlyrepay
the Existing Term Loans and to consummate the other 2019 Transactions (as
defined below).

The Refinancing, pay the Transaction Expenses and for general corporate
purposes. Revolving Credit Facilities will be used by the Borrower to refinance
and replace the Existing Revolving Facility.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2015 Senior Notes” means the original $500.0 million aggregate principal amount
of the 5.25% senior unsecured notes due 2025 (the “5.25% 2025 Notes”) issued
pursuant to the 2015 Senior Notes Indenture.

“2015 Senior Notes Indenture” means the indenture, dated as of May 25, 2015,
among ESH Hospitality, Inc., as the issuer, the guarantors named therein and
Deutsche Bank Trust Company Americas, as the trustee.

“2015 Senior Notes Issue Date” means May 15, 2015.

“2016 Senior Notes” means the additional $800.0 million aggregate principal
amount of the 5.25% 2025 Notes issued pursuant to the 2016 Senior Notes
Indenture.

“2016 Senior Notes Indenture” means the 2015 Senior Notes Indenture, as
supplemented by the first supplemental indenture, dated as of March 18, 2016,
among ESH Hospitality, Inc., as the issuer, the guarantors named therein and
Deutsche Bank Trust Company Americas, as the trustee.

“2016 Credit Agreement” means this Agreement, as amended and in effect prior to
the date hereof.

“2016 Transaction Expenses” means the “Transaction Expenses”, as defined in the
2016 Credit Agreement.

“2016 Transactions” means the “Transactions”, as defined in the 2016 Credit
Agreement.

“2019 Senior Notes” means the 4.625% senior unsecured notes due 2027 issued
pursuant to the 2019 Senior Notes Indenture.

“2019 Senior Notes Indenture” means the indenture, dated as September 18, 2019,
among ESH Hospitality, Inc., as the issuer, the guarantors named therein and
Deutsche Bank Trust Company Americas, as the trustee.

“2019 Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the 2019 Transactions
(including expenses in connection with hedging transactions related to the
Facilities and any OID or upfront fees), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

 

2



--------------------------------------------------------------------------------

“2019 Transactions” means (i) the incurrence of the Fourth Amendment Refinancing
Term Loans, (ii) the incurrence of the Refinancing Revolving Facility, (iii) the
incurrence of the 2019 Senior Notes, (iv) the refinancing of the Existing Term
Loans with the proceeds of the Fourth Amendment Refinancing Term Loans and the
2019 Senior Notes and the refinancing of the Existing Revolving Credit Facility
with the Refinancing Revolving Facility, (v) the effecting of certain amendments
to the Parent Credit Agreement and the Parent Unsecured Credit Agreement and
(vi) the payment of 2019 Transaction Expenses.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is an Investor (other
than Parent, the Borrower or any of its Subsidiaries and other than any Debt
Fund Affiliate) or a Non-Debt Fund Affiliate of an Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(1l)(i) .

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(1l)(iii) .

 

3



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents and the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated Total Net Leverage Ratio as of the last day of such fiscal year is
greater than 4.00 to 1.00, (b) 25.0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than or equal to 4.00 to
1.00 and greater than 3.50 to 1.00 and (c) 0.0% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.50 to 1.00.

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Credit Commitments most recently in effect, giving effect to any
assignments.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means:

(a) with respect to Initial Term Loans, a percentage per annum which is
applicable at such time by reference to the then applicable Rating Level Period
as set forth in the pricing schedule immediately below:

 

Applicable Rate

 

Eurocurrency Rate Loans

Level 2 Period                     

    Base Rate Loans
Level 2 Period     Eurocurrency Rate Loans
Level 1 Period     Base Rate Loans
Level 1 Period     2.00%       1.00 %      1.75 %      0.75 % 

Each change in the Applicable Rate resulting from a Rating Level Change shall be
effective commencing on the effective date of such Rating Level Change.

 

4



--------------------------------------------------------------------------------

(b) with respect to the Revolving Credit Facility, the following percentages per
annum, based upon the Consolidated Total Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Applicable Rate

Pricing Level

  

Consolidated Total Net Leverage Ratio

  

Eurocurrency Rate for
Revolving Credit
Loans and Letter of
Credit Fees

  

Base Rate for
Revolving
Credit Loans

1

   £ 3.00:1.00    21.250 %    10.250 %

2

   > 3.00:1.00 and £ 3.50:1.00    21.7 50%    10.7 50%

3

   > 3.50:1.00    2.7500%    1.7500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that, at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 3 for Revolving Credit Loans and Letter of Credit fees) shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply), (y) as of the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and
(z) until the delivery of financial statements for the first full financial
quarter ending after the ClosingFourth Amendment Effective Date pursuant to
Section 6.01.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5,000,000,000.

“Approved Counterparty” means any Agent, Lender or any Affiliate of an Agent or
Lender at the time it entered into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Acquisition” means:

(1) an investment by the Borrower or any of the Restricted Subsidiaries in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
or shall be merged, amalgamated or consolidated with and into the Borrower or
any of the Restricted Subsidiaries; provided, however, that such Person’s
primary business is related, ancillary, incidental or complementary to the
businesses of the Borrower or any of the Restricted Subsidiaries on the date of
such investment; or

 

5



--------------------------------------------------------------------------------

(2) an acquisition by the Borrower or any of the Restricted Subsidiaries from
any other Person of assets or one or more properties of such Person; provided,
however, that the assets and properties acquired are related, ancillary,
incidental or complementary to the businesses of the Borrower or any of the
Restricted Subsidiaries on the date of such acquisition and otherwise permitted
under this Agreement.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of the Restricted Subsidiaries, other than to the Borrower or a Restricted
Subsidiary, of:

(1) all or substantially all of the Equity Interests of such Restricted
Subsidiary, whether in a single transaction or a series of transactions; or

(2) all or substantially all of the assets that constitute a division or line of
business, or one or more properties, of the Borrower or any of the Restricted
Subsidiaries, whether in a single transaction or a series of transactions.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and Parent and its Subsidiaries as of each of
December 31, 2015, 2014 and 20138 and related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries and
Parent and its Subsidiaries for the fiscal yearsyear ended December 31, 2015,
2014 and 20138.

 

6



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Award” means any compensation paid by any Governmental Authority in connection
with a Casualty Event or condemnation in respect of all or any part of any
Property.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day (which, if negative, shall be
deemed to be 0.00%) plus 1/2 of 1.00%, (b) the Prime Rate in effect for such day
and (c) the Eurocurrency Rate for deposits in Dollars for a one-month Interest
Period plus 1.00%; provided that, for the avoidance of doubt, the Eurocurrency
Rate for any day shall be LIBOR, at approximately 11:00 a.m. (London time) two
Business Days prior to such day for deposits in Dollars with a term of one month
commencing on such day. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Attributable Proceeds” means the Net Cash Proceeds received by the
Borrower from the public or private offering of its Equity Interests, which may
include the Net Cash Proceeds from offerings of Equity Interests of the Borrower
paired with Equity Interests of Parent, provided that the Net Cash Proceeds to
the Borrower in the offering of paired shares shall be determined by the
Borrower in good faith and shall include the Net Cash Proceeds from the sale of
Class A common stock by the Borrower to Parent if such shares are purchased with
the proceeds attributable to Parent from the sale of the paired shares.

 

7



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Loan
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Loan Party of offers for, and the corresponding acceptance
by a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Loan Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

“BREP” means, collectively, Blackstone Real Estate Partners VI L.P., Blackstone
Real Estate Partners (AIV) VI L.P., Blackstone Real Estate Partners VI.TE.1
L.P., Blackstone Real Estate Partners VI.TE.2 L.P., Blackstone Real Estate
Partners VI.F L.P. and Blackstone Real Estate Holdings VI L.P., each a Delaware
limited partnership, and their respective Controlled Investment Affiliates.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the
applicable London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
the Borrower as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Net Operating Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

 

8



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by the Borrower or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

 

9



--------------------------------------------------------------------------------

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) hereof entered into with any financial institution
or recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

 

10



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than that set forth in clause (1) above;
provided that such amounts are converted into the currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Centerbridge” means Centerbridge Capital Partners, L.P., a Delaware limited
partnership, and its Controlled Investment Affiliates.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the ClosingFourth Amendment Effective Date), other
than any combination of the Parent, the Investors or any “group” including any
Permitted Holders, shall have acquired beneficial ownership of 35% or more on a
fully diluted basis of the voting interest in Borrower’s Equity Interests and
the Permitted Holders shall own, directly or indirectly, less than such person
or “group” on a fully diluted basis of the voting interest in Borrower’s Equity
Interests;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

 

11



--------------------------------------------------------------------------------

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments of a given Extension Series,
Other Revolving Credit Commitments of a given Refinancing Series, Initial Term
Commitments, Incremental Term Commitments or Refinancing Term Commitments of a
given Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans made pursuant to Section 2.01(b), Incremental Revolving
Credit Loans, Extended Revolving Credit Loans of a given Extension Series, Other
Revolving Credit Loans of a given Refinancing Series, Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Revolving Credit Commitments,
Incremental Revolving Credit Commitments, Extended Revolving Credit Commitments,
Other Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms or conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class. There shall be no more than an aggregate
of two Classes of revolving credit facilities and five Classes of term loan
facilities under this Agreement.

“Closing Date” means August 30, 2016, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to the Engagement Letter.

“Co-Syndication Agents” means (i) prior to the Fourth Amendment Effective Date,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Citigroup Global
Markets Inc., Goldman Sachs Bank USA, Merrill Lynch, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Credit Suisse Securities (USA) LLC and
Macquarie Capital (USA) Inc. and (ii) on and after the Fourth Amendment
Effective Date, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, BofA Securities, Inc.,
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and Credit Suisse
Securities (USA) LLC, in their respective capacities as co-syndication agents
under this Agreement.

 

12



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

(b) the Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest in (i) all Equity Interests of each Restricted
Subsidiary (that is not an Excluded Subsidiary (other than Specified Property
Owning Entities)) directly owned by any Loan Party and (ii) 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests in each Restricted
Subsidiary (that is not an Excluded Subsidiary (other than any Restricted
Subsidiary that is an Excluded Subsidiary solely pursuant to clause (e) or (h)
of the definition thereof or that is a Specified Property Owning Entity))
directly owned by any Loan Party, which Restricted Subsidiary (x) is a Foreign
Subsidiary or (y) substantially all of the assets of which consist, directly or
indirectly, of the Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, in each case, subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents (to the
extent appropriate in the applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
perfected security interest in, and Mortgages on, substantially all now owned or
at any time hereafter acquired tangible and intangible assets of each Loan Party
(including Equity Interests, intercompany debt, accounts, inventory, equipment,
investment property, contract rights, intellectual property in the United States
of America, other general intangibles, and proceeds of the foregoing), in each
case, (i) with the priority required by the Collateral Documents and
(ii) subject to exceptions and limitations otherwise set forth in this Agreement
and the Collateral Documents (to the extent appropriate in the applicable
jurisdiction);

(d) after the Closing Date, each Restricted Subsidiary of the Borrower that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
party to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that, notwithstanding the foregoing provisions, any
Restricted Subsidiary of the Borrower

 

13



--------------------------------------------------------------------------------

that Guarantees (other than Guarantees by a Foreign Subsidiary of Indebtedness
of another Foreign Subsidiary) any Indebtedness for borrowed money permitted
under Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing or any Permitted Refinancing of any of the
foregoing shall be a Guarantor hereunder for so long as it Guarantees such
Indebtedness; and

(e) to the extent a security interest in and Mortgages on any Real Property are
required pursuant to Section 6.11 (each, a “Mortgaged Property”), the Borrower
shall notify the Administrative Agent and all Revolving Credit Lenders promptly
after the Borrower obtains knowledge thereof, to permit each Revolving Credit
Lender to comply with the Flood Insurance Laws, and in addition to the
foregoing, the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to such Mortgaged Property duly executed and delivered by
the record owner of such property, together with evidence such Mortgage has been
duly executed, acknowledged and delivered by a duly authorized officer of each
party thereto, in form suitable for filing or recording in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected Lien (subject only
to Liens described in clause (ii) below) on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the property at
the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid American Land Title Association Lender’s policies of title insurance (or
marked-up title insurance commitments having the effect of policies of title
insurance) on the Mortgaged Property naming the Collateral Agent as the insured
for its benefit and that of the Secured Parties and their respective successors
and assigns (the “Mortgage Policies”) issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting first priority Liens on
the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall (A) to the extent reasonably
necessary, include such coinsurance and reinsurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Collateral Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, doing business, public road access, variable rate, environmental
lien, subdivision, mortgage recording tax, separate tax lot, revolving credit
and so-called comprehensive coverage over covenants and restrictions, to the
extent such endorsements

 

14



--------------------------------------------------------------------------------

are available in the applicable jurisdiction at commercially reasonable rates),
(iii) opinions of local counsel to the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent, and (iv) no later
than 30 days prior to the date on which a Mortgage is executed and delivered
pursuant to this Agreement, a completed “life of the loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property on which any “building” (as defined in the Flood Insurance
Laws) is located, duly executed and acknowledged by the appropriate Loan
Parties, together with evidence of flood insurance as and to the extent required
by the Administrative Agent.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or taking other actions with respect to, (i) in excess of 65% of
the voting Equity Interests and 100% of the non-voting Equity Interests of any
direct Foreign Subsidiary of a Loan Party or a Domestic Subsidiary substantially
all of whose assets consist, directly or indirectly, of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are treated as controlled
foreign corporations within the meaning of Section 957 of the Code, (ii) any
property or assets owned by any Foreign Subsidiary, any Unrestricted Subsidiary
or any Domestic Subsidiary described in clause (i) above, (iii) any lease,
license or agreement or any property subject to a purchase money security
interest or similar arrangement permitted hereunder to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law, other than proceeds and receivables thereof, (iv) any interest in leased
real property, any interest in owned real property with an individual fair
market value of $5,000,000 or less, delivery of landlord waivers, estoppels and
collateral access letters, (v) Excluded Contracts and Excluded Equipment,
(vi) motor vehicles and other assets subject to certificates of title except to
the extent perfection of a security interest therein may be accomplished by
filing of financing statements in appropriate form in the applicable
jurisdiction under the Uniform Commercial Code, (vii) Margin Stock and Equity
Interests of non-wholly owned Subsidiaries that are Restricted Subsidiaries
(other than Excluded Subsidiaries) which cannot be pledged without the consent
of one or more third parties other than the Borrower or any of its Restricted
Subsidiaries after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code, (viii) any trademark application filed in the
United States Patent and Trademark Office on the basis of the Borrower’s or any
Guarantor’s “intent to use” such mark and for which a form evidencing use of the
mark has not yet been filed with and accepted by the United States Patent and
Trademark Office, to the extent that granting a security interest in such
trademark application prior to such filing would impair the enforceability or
validity of such trademark application or any registration that

 

15



--------------------------------------------------------------------------------

issues therefrom under applicable federal Law, (ix) the creation or perfection
of pledges of, or security interests in, any property or assets that would
result in material adverse tax consequences to the Borrower or any of its
Subsidiaries, as determined in the reasonable judgment of the Borrower and
communicated in writing delivered to the Collateral Agent, (x) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security in any such license, franchise, charter or authorization is
prohibited or restricted thereby after giving effect to the Uniform Commercial
Code and other applicable Law, (xi) pledges and security interests prohibited or
restricted (to the extent of such restriction) by applicable Law (including any
requirement to obtain the consent of any governmental authority or third party
after giving effect to the Uniform Commercial Code and any other applicable
Law), (xii) all commercial tort claims in an amount less than $10,000,000,
(xiii) letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a Uniform
Commercial Code financing statement (it being understood that no actions shall
be required to perfect a security interest in letter of credit rights, other
than the filing of a Uniform Commercial Code financing statement), (xiv) any
particular assets if, in the reasonable judgment of the Administrative Agent and
the Borrower, the burden, cost or consequences of creating or perfecting such
pledges or security interests in such assets is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents and
(xv) proceeds from any and all of the foregoing assets described in clauses
(i) through (xiv) above to the extent such proceeds would otherwise be excluded
pursuant to clauses (i) through (xiv) above;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts, (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor, the Loan Documents shall not contain any requirements as to
perfection or priority with respect to any assets or property described in this
clause (B);

(C) the Administrative Agent in its reasonable discretion may grant extensions
of time for the creation or perfection of security interests in, and Mortgages
on, or obtaining title insurance or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition where it reasonably
determines in writing, in consultation with the Borrower, that the creation or
perfection of security interests on, and Mortgages on, or obtaining title
insurance or taking other actions, or any other compliance with the requirements
of this definition cannot be accomplished without undue delay, burden or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents; provided that the Collateral Agent shall have
received on or

 

16



--------------------------------------------------------------------------------

prior to the Closing Date (i) Uniform Commercial Code financing statements in
appropriate form for filing under the Uniform Commercial Code in the
jurisdiction of incorporation or organization of each Loan Party and (ii) any
certificates or instruments representing or evidencing Equity Interests of the
Borrower’s Domestic Subsidiaries (other than any Excluded Subsidiary (other than
the Specified Property Owning Entities)) accompanied by instruments of transfer
and stock powers undated and endorsed in blank (or confirmation in lieu thereof
that such certificates, powers and instruments have been sent for overnight
delivery to the Collateral Agent or its counsel); and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, the Obligations and the
Guaranty shall have been secured by a perfected first-priority security interest
in all Equity Interests of each Specified Property Owning Entity and the
Collateral Agent shall promptly receive any certificates or instruments (if any)
representing or evidencing Equity Interests of Specified Property Owning
Entities accompanied by instruments of transfer and, if applicable, stock powers
undated and endorsed in blank.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, Mortgages, collateral assignments,
security agreements, pledge agreements, intellectual property security
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01, Section 6.11 or Section 6.13, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent or the Collateral Agent
for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series, as the context may require.

“Commitment Fee Rate” means (a) 0.175% per annum, if the average daily aggregate
unutilized Revolving Credit Commitment for the applicable period is less than
50% of the aggregate Revolving Credit Commitments, or (b) 0.350% per annum, if
the average daily aggregate unutilized Revolving Credit Commitment for the
applicable period is equal to or greater than 50% of the aggregate Revolving
Credit Commitments.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

17



--------------------------------------------------------------------------------

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated EBITDA” means, for any period, the aggregate net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP, increased by, to the
extent such amount was deducted in calculating such net income (without
duplication):

(1) net income from discontinued operations;

(2) provision for income taxes, including, without limitation, state, provincial
or territorial, franchise and similar taxes and foreign withholding taxes;

(3) the income or expense attributable to transactions involving derivative
instruments that do not qualify for hedge accounting in accordance with GAAP;

(4) net amount of extraordinary items or non-recurring items, as may be
determined by the Borrower in good faith;

(5) loss from unconsolidated entities;

(6) interest expense, net;

(7) depreciation and amortization;

(8) equity-based compensation expense;

(9) 2016 Transaction Expenses and 2019 Transaction Expenses in connection with
the 2016 Transactions and the 2019 Transactions;

(10) impairment charges;

(11) all other non-cash items reducing net income (other than accruals or
reserves for items that will require cash payments in future periods), including
asset write-offs and write-down related to intangible assets (including
goodwill) and long lives assets pursuant to GAAP; and

(12) any (gain) or loss, together with any related provision for taxes on such
(gain) or loss, realized in connection with: (a) any disposition of assets by
the Borrower or any Restricted Subsidiary outside the ordinary course of
business; or (b) the disposition of any securities by the Borrower or any
Restricted Subsidiary or the extinguishment of any Indebtedness of the Borrower
or a Restricted Subsidiary.

In addition, Consolidated EBITDA shall exclude the impact of all currency
translation gains or losses related to non-operating currency transactions.

 

18



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, less the aggregate amount of interest income for such period,
in respect of Indebtedness of the Borrower and its Restricted Subsidiaries
during such period, all as determined on a consolidated basis in conformity with
GAAP including (without duplication):

(1) the interest portion of any deferred payment obligations;

(2) all commissions, discounts and other fees and expenses owed with respect to
letters of credit and bankers’ acceptance financing;

(3) the net cash costs associated with Swap Contracts and Indebtedness that is
Guaranteed or secured by assets of the Borrower or any Restricted Subsidiary;
and

(4) all but the principal component of rentals in respect of Capitalized Lease
Obligations paid, accrued or scheduled to be paid or to be accrued by the
Borrower and its Restricted Subsidiaries;

excluding, to the extent included in interest expense above, (i) accretion of
accrual of discounted liabilities not constituting Indebtedness, (ii) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with any acquisition,
(iii) amortization of debt discount, amortization of deferred financing charges
and debt issuance costs, commissions, fees and expenses and any amortization
thereof, (iv) any expensing of bridge, commitment or other financing fees or
(v) non-cash costs associated with Swap Contracts or attributable to
mark-to-market valuation of derivative instruments pursuant to GAAP.

“Consolidated Senior Debt” means as of any date, Consolidated Total Debt that
(x) is Secured Indebtedness or (y) was incurred by any Subsidiary of the
Borrower.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness (other than (x) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements or (y) the liquidation
value of all redeemable preferred Equity Interests of such Person) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP; provided that Consolidated Total Debt shall not include
(i) Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three Business Days after such amount is drawn and (ii) Indebtedness of
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Debt.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt, minus the aggregate amount of all cash and Cash
Equivalents on the balance sheet of the Borrower and its Restricted Subsidiaries
as of such date.

 

19



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making, or otherwise having as its
primary activity holding or exercising Control over, equity or debt investments
in one or more companies.

“Co-Syndication Agents” means Deutsche Bank Securities Inc., JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill
Lynch, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Credit Suisse
Securities (USA) LLC and Macquarie Capital (USA) Inc., in their respective
capacities as co-syndication agents under this Agreement.

“Covenant Cure Account” means a deposit account held at the financial
institution which is the Collateral Agent and designated by the Borrower in
writing to the Administrative Agent on the first date the Borrower elects to
exercise a Financial Covenant Cure pursuant to Section 8.05 (and from time to
time thereafter as needed), which such account will be subject to a first
priority perfected security interest in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Covered Party” has the meaning set forth in Section 10.24.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that in each case (i) other than
customary “bridge” facilities

 

20



--------------------------------------------------------------------------------

which by their terms will be converted into a facility that has, or extended
such that they have, a maturity date later than the Latest Maturity Date of all
Classes of Commitments and Loans then in effect and Indebtedness in an aggregate
principal amount not in excess of the Inside Maturity Basket, such Indebtedness
has a maturity no earlier than, and a Weighted Average Life to Maturity equal to
or greater than, the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees and expenses associated therewith, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (i) above and with respect
to pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) are substantially identical to, or (taken as a whole) are no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Debt being refinanced (except for (x) covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness and (y) any Previously Absent
Financial Maintenance Covenant, in which case the Administrative Agent shall be
given prompt written notice of such Previously Absent Financial Maintenance
Covenant and the Loan Documents shall be automatically and without further
action deemed modified on or prior to the date of incurrence of the Credit
Agreement Refinancing Indebtedness to include such Previously Absent Financial
Maintenance Covenant for the benefit of the Loans(x) if such Previously Absent
Financial Maintenance Covenant is added for the benefit of any Credit Agreement
Refinancing Debt in the form of term loans or notes, the Initial Term Loans and
the Revolving Credit Loans and Revolving Credit Commitments or (y) if such
Previously Absent Financial Maintenance Covenant is added for the benefit of any
Credit Agreement Refinancing Indebtedness in the form of a revolving facility,
the Revolving Credit Loans and Revolving Credit Commitments, it being understood
in each case that upon the amendment of the Loan Documents to include any such
Previously Absent Financial Maintenance Covenant, any subsequent amendment,
modification or waiver to the Loan Documents as it pertains to such Previously
Absent Financial Maintenance Covenant shall only be made pursuant to
Section 10.01); provided that, at the option of the Borrower, a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees) and (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

21



--------------------------------------------------------------------------------

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves and (e) any Revolving Credit Exposure.

“Debt Fund Affiliate” means any Affiliate of any Investor (other than a natural
Person) that is a bona fide debt fund or investment vehicle (in each case with
one or more bona fide investors to whom its managers owe fiduciary duties
independent of their fiduciary duties to any Investor) primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course of its
activities and for which the personnel making the primary investment decisions
are not personnel primarily engaged in making investment decisions in respect of
any equity fund which has a direct or indirect equity investment in the Parent,
the Borrower or its Restricted Subsidiaries (“Equity Personnel”) or personnel
controlled by such Equity Personnel.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) in the case of principal of
the Loans, the rate that would otherwise be applicable thereto pursuant to
Section 2.08 plus 2.0% or (b) in the case of any other amount, the Base Rate
plus 2.0%.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Discharge of Obligations” has the meaning set forth in Section 9.11(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

22



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith: provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Borrower of any of its Equity Interests to
another person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified

 

23



--------------------------------------------------------------------------------

Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the expiration or termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably satisfactory to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time of issuance of such Equity Interests; provided
that, if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Parent (or any direct or indirect parent thereof), the Borrower or
the Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Lender” by written notice delivered to the
Administrative Agent on or prior to the ClosingFourth Amendment Effective Date
and (b) any other Person that is a competitor of the Borrower or any of its
Subsidiaries that is in the same line of business as the Borrower and its
Subsidiaries (or an Affiliate of such competitor to the extent any such
Affiliate is not a bona fide debt fund or investment vehicle that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place) which Person has been designated by the Borrower
as a “Disqualified Lender” by written notice to the Administrative Agent (such
notice in clauses (a) and (b) above to be made available to the Lenders (which
may be electronic) setting forth such Person or Persons); provided that
“Disqualified Lenders” shall exclude any Person that the Borrower has designated
as no longer being a “Disqualified Lender” by written notice delivered to the
Administrative Agent from time to time.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the Laws of the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees and OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other similar fees
(regardless of whether paid in whole or in part to any or all Lenders) in
connection with the commitment or syndication of such Indebtedness.

 

24



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain Engagement Letter dated August 4, 2016,
among the Borrower, the Parent, Deutsche Bank Securities Inc., JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC, Barclays
Bank PLC, Credit Suisse Securities (USA) LLC and Macquarie Capital (USA) Inc.,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

25



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is insolvent; (d) the
filing by the PBGC of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate; (i) a determination that any Pension Plan is
in “at-risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (j) a determination that any Multiemployer Plan is in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA) or (k) the occurrence of a non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) in connection with a Plan, which could reasonably be expected to
result in the incurrence of any material liability by a Loan Party or any
Restricted Subsidiary under Title I of ERISA, or the imposition on a Loan Party
or any Restricted Subsidiary Subsidiaries of any excise tax under Section 4975
of the Code.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the ICE Benchmark
Administration London Interbank Offered Rate (“LIBOR”) as set forth by any
service which has been nominated by the ICE Benchmark Administration as an
authorized information vendor for the purpose of displaying such rates or
otherwise on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to the beginning of such
Interest Period for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (the “Screen
Rate”); provided that to the extent that the interest rate determined by the
foregoing provision of this definition is negative, such interest rate shall be
deemed to be 0.00%; provided further that, if an interest rate is not
ascertainable pursuant to the foregoing provision of this definition for an
interest period (an “Impacted Interest Period”) with respect to the applicable
currency, then the Eurocurrency Rate shall be the Interpolated Rate at such
time. For the purposes of this definition, “Interpolated Rate” means, at any
time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

26



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan denominated in Dollars that bears interest
at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Net Operating Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Net Operating Income,

(iii) decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries completed during such period or the
application of purchase accounting, in each case outside the ordinary course),
and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such Net
Operating Income, minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Net Operating Income and cash charges to the extent excluded from the
definition of “Net Operating Income”,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility or
any other revolving credit facility,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07, and (C) any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Net Operating
Income and not in excess of the amount of such increase but excluding (X) all
other voluntary and mandatory prepayments of Term Loans and all prepayments and

 

27



--------------------------------------------------------------------------------

repayments of Revolving Credit Loans and (Y) all prepayments in respect of any
other revolving credit facility, except in the case of clause (Y) to the extent
there is an equivalent permanent reduction in commitments thereunder), to the
extent financed with internally generated cash,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Net Operating Income,

(v) increases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting, in each case outside the ordinary course),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities (other than Indebtedness) of the
Borrower and its Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and its Restricted Subsidiaries during such period pursuant to
Section 7.02 (other than Section 7.02(a) or (c)) in each case to the extent that
such Investments and acquisitions were financed with internally generated cash
or the proceeds of Revolving Credit Loans or any other revolving credit
facility,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (d), (g), (h), (i), (j), (k) and (m) to the extent such
Restricted Payments were financed with internally generated cash or the proceeds
of Revolving Credit Loans or any other revolving credit facility,

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital

 

28



--------------------------------------------------------------------------------

Expenditures or acquisitions of intellectual property to the extent expected to
be consummated or made, plus any restructuring cash expenses, pension payments
or tax contingency payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made in cash, in each case during the period
of four consecutive fiscal quarters of the Borrower following the end of such
period; provided that, to the extent the aggregate amount of internally
generated cash actually utilized to finance such Investments, Capital
Expenditures or acquisitions of intellectual property or other amounts referred
to above during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash taxes paid or payable in such period to the extent they
exceed the amount of tax expense deducted in determining Net Operating Income
for such period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Net Operating Income,

(xiv) all Consolidated Interest Expense in respect of Indebtedness to the extent
paid in cash or payable by the Borrower and its Restricted Subsidiaries during
such period to the extent not deducted in arriving at such Net Operating Income;
and

(xv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not Parent, the Borrower or a Subsidiary, or any
requirement of law, prohibits, or requires any consent or establishes any other
condition for or would terminate because of an assignment thereof or a grant of
a security interest therein by the Borrower or a Guarantor; provided that
(i) rights under any such Contract otherwise constituting an Excluded Contract
by virtue of this definition shall be included in the Collateral to the extent
permitted thereby or by Section 9-406 or Section 9-408 of the Uniform Commercial
Code and (ii) all proceeds paid or payable to any of the Borrower or any
Guarantor from any sale, transfer or assignment of such Contract and all rights
to receive such proceeds shall be included in the Collateral.

 

29



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Parent (or any direct
or indirect parent of the Borrower);

in each case, to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person (other than Parent, the Borrower or a
Subsidiary) contained in the agreements or documents granting or governing such
Capitalized Lease Obligation or purchase money obligation prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Borrower or any Guarantor and
(ii) such restriction relates only to the asset or assets acquired by the
Borrower or any Guarantor with the proceeds of such Capitalized Lease Obligation
or purchase money obligation and attachments thereto, improvements thereof or
substitutions therefor; provided that all proceeds paid or payable to any of the
Borrower or any Guarantor from any sale, transfer or assignment or other
voluntary or involuntary disposition of such assets and all rights to receive
such proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of any Capitalized Lease Obligations or
purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Immaterial Subsidiary,
(c) any Subsidiary that is prohibited by applicable Law or Contractual
Obligations (including, in the case of Contractual Obligations constituting
Indebtedness existing on the ClosingFourth Amendment Effective Date, pursuant to
any documentation with respect to any Permitted Refinancing thereof) existing on
the ClosingFourth Amendment Effective Date (or, in the case of any newly
acquired Subsidiary, in existence at the time of acquisition but not entered
into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (d) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Borrower, the burden

 

30



--------------------------------------------------------------------------------

or cost or other consequences (including any material adverse tax consequences)
of providing a Guarantee shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (e) any direct or indirect Foreign Subsidiary
of the Borrower, (f) any not-for-profit Subsidiaries, (g) any Unrestricted
Subsidiaries, (h) any direct or indirect Domestic Subsidiary substantially all
of the assets of which consist, directly or indirectly, of the Equity Interests
and/or Indebtedness of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code, (i) any
Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary or of a Domestic Subsidiary described in clause (h) above, (j) any
captive insurance subsidiaries and (k) any Specified Property Owning Entities.
The Excluded Subsidiaries as of the ClosingFourth Amendment Effective Date are
listed on Schedule 1.01D.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Corp Credit Facility” means the Credit Agreement dated as of
November 18, 2013, as amended, among Parent, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing REIT Revolving Credit Facility” means the Credit Agreement, dated as
of November 18, 2013, as amended, among the Borrower, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Revolving Facility” has the meaning set forth in the preliminary
statements hereto.

“Existing Term Loans” has the meaning set forth in the preliminary statements
hereto.

 

31



--------------------------------------------------------------------------------

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Extension
Series of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, or a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the ClosingFourth Amendment Effective Date (and any amended
or successor version thereof that is substantively comparable and not materially
more onerous to comply with), any current or future United States Department of
the Treasury regulations or other official administrative guidance promulgated
thereunder and any intergovernmental agreements entered into in connection with
the implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that to the extent that the interest rate determined
by the foregoing provision of this definition is negative, such interest rate
shall be deemed to be 0.00%; provided further that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published for any day
that is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

32



--------------------------------------------------------------------------------

“FFO Builder Basket” means the sum of (without duplication):

(1) 95% of the aggregate amount of the Funds From Operations (or, if the Funds
From Operations is a loss, minus 100% of the amount of such loss) accrued on a
cumulative basis during the period (taken as one accounting period) beginning on
January 1, 2015 and ending on the last day of the last fiscal quarter preceding
the Transaction Date for which reports have been filed with the SEC or provided
to the Administrative Agent pursuant to Section 6.01, plus

(2) 100% of the sum of (A) the aggregate of the Borrower Attributable Proceeds
after the 2015 Senior Notes Issue Date from the issuance and sale of the
Borrower’s Equity Interests or any options, warrants or other rights to acquire
Equity Interests of the Borrower and (B) the aggregate Net Cash Proceeds or the
fair market value of other property received from the issuance or sale of
convertible or exchangeable indebtedness of the Borrower upon conversion or
exchange of such Indebtedness into Equity Interests and (C) contributions to the
equity capital of the Borrower by any Person other than a Restricted Subsidiary,
exclusive of (i) any Disqualified Equity Interests, (ii) any options, warrants
or other rights that are redeemable at the option of the holder for cash or
Indebtedness, or are required to be redeemed, prior to the stated maturity of
the 2015 Senior Notes or (iii) issuances and sales to Parent, other than the
Borrower Attributable Proceeds from the sale of paired shares in an offering of
Equity Interests, plus

(3) an amount equal to the net reduction in Investments made pursuant to
Section 7.02(u) in any Person after the 2015 Senior Notes Issue Date resulting
from payments of interest on Indebtedness, dividends, repayments of loans or
advances, or other transfers of assets, in each case to the Borrower or any of
the Restricted Subsidiaries or from the Net Cash Proceeds from the sale of any
such Investment (except, in each case, to the extent any such payment or
proceeds are included in the calculation of Funds From Operations) or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments”, set forth in the
New2015 Senior Notes Indenture as of the date hereof) not to exceed, in each
case, the amount of Investments previously made by the Borrower and the
Restricted Subsidiaries in such Person or Unrestricted Subsidiary pursuant to
Section 7.02(u), plus

(4) the fair market value of non-cash tangible assets or Equity Interests
acquired in exchange for an issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, in each case, on or subsequent
to January 1, 2015, plus

(5) without duplication, in the event the Borrower or any Restricted Subsidiary
makes any Investment in a Person that, as a result of or in connection with such
Investment, becomes a Restricted Subsidiary, an amount not to exceed the amount
of Investments previously made by the Borrower and the Restricted Subsidiaries
in such Person pursuant to Section 7.02(u), minus

 

33



--------------------------------------------------------------------------------

(6) any amount of the FFO Builder Basket used to make Investments pursuant to
Section 7.02(u) after the Closing Date and prior to such time, minus

(7) any amount of the FFO Builder Basket used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time, minus

(8) any amount of the FFO Builder Basket used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a)(iv) after the
Closing Date and prior to such time.

“Financial Covenant Cure” has the meaning set forth in Section 8.05(a).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Amendment” means the First Amendment to this Agreement, dated as of the
First Amendment Effective Date.

“First Amendment Effective Date” means March 1, 2017.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among the Borrower, the subsidiaries of the Borrower from time to time party
thereto, the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
permitted under Section 7.03 to be, and intended to be, secured on a pari passu
basis with the Obligations.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by a Loan Party or any Restricted
Subsidiary under applicable Law on account of the complete or partial

 

34



--------------------------------------------------------------------------------

termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that could reasonably be
expected to result in the incurrence of any liability by a Loan Party or any
Restricted Subsidiary, or the imposition on a Loan Party or any Restricted
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable Law.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Fourth Amendment” means the Fourth Amendment to this Agreement, dated as of the
Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” means September 18, 2019.

“Fourth Amendment Refinancing Term Loans” has the meaning assigned to such term
in the Fourth Amendment.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funds From Operations” for any period means the consolidated net income
attributable to the Borrower and the Restricted Subsidiaries for such period
determined in conformity with GAAP, plus depreciation and amortization
(excluding amortization of deferred financing costs and debt discounts) and
impairment losses.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the ClosingFourth Amendment Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or

 

35



--------------------------------------------------------------------------------

in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith, (ii) GAAP shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein, and Indebtedness shall be measured at the aggregate
principal amount thereof, and (iii) the accounting for operating leases and
capital leases under GAAP as in effect on the date hereofClosing Date
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement, including the definition of Capitalized Leases and obligations in
respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Gross Income from Operations” means the sum of (i) rent payments made under the
Operating Leases received by or on behalf of Borrower or any Restricted
Subsidiary of Borrower and (ii) that portion of the Gross Income from Property
Operations received by or on behalf of Borrower or any Restricted Subsidiary of
Borrower.

“Gross Income from Property Operations” means, without duplication, all income
and proceeds (whether in cash or on credit, and computed on an accrual basis)
received by the Borrower, any of the Restricted Subsidiaries or by the Manager
on behalf of the Borrower and the Restricted Subsidiaries, for the use,
occupancy or enjoyment, or license to use, occupy or enjoy the Properties, or
any part thereof, or received by the Borrower, any of the Restricted
Subsidiaries or by Manager on behalf of the Borrower or any of the Restricted
Subsidiaries for the sale of any goods, services or other items sold on or
provided from the Properties in the ordinary course of the operation of the
Properties, including, without limitation: (a) all income and proceeds received
from rental of rooms, Leases and commercial space, meeting, conference and/or
banquet space within the Properties, if any, including parking revenue; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties, if any, even though rendered outside of
the Properties; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (d) all Awards for temporary
use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Properties); (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Income
from Property Operations” if received in the ordinary course of the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (f) interest on credit
accounts, rent concessions or credits, and

 

36



--------------------------------------------------------------------------------

other required pass-throughs; and (g) all other income from operation of the
Properties, including, without limitation, laundry and vending income; but
excluding, (1) gross receipts received by lessees (other than Operating Lessee),
licensees or concessionaires of the Properties; (2) consideration received at
the Properties for hotel accommodations, goods and services to be provided at
other hotels not constituting directly or indirectly, a portion of the
Properties, although arranged by, for or on behalf of the Borrower or any of the
Restricted Subsidiaries or the Manager; (3) income and proceeds from the sale or
other disposition of goods, capital assets and other items not in the ordinary
course of operation of the Properties; (4) Hotel Taxes; (5) Awards (except to
the extent provided in clause (d) above); (6) refunds of amounts not included in
Property Operating Expenses at any time and uncollectible accounts;
(7) gratuities collected by the employees at the Properties; (8) the proceeds of
any permitted financing; (9) other income or proceeds resulting other than from
the use or occupancy of the Properties, or any part thereof, or other than from
the sale of goods, services or other items sold on or provided from the
Properties in the ordinary course of business; (10) any credits or refunds made
to customers, guests or patrons in the form of allowances or adjustments to
previously recorded revenues; (11) rent payments made and received under the
Operating Leases; and (12) proceeds from the sale of any of the Properties,
including Net Proceeds from Dispositions.

“Ground Leases” means each of

(1) with respect to the Property located at 8 East Swedesford Road in Malvern,
Pennsylvania, that certain Ground Lease by and between Morelli Enterprises, LP
and Boulevard Motel Corp. as ground lessee, dated May 14, 1997, as amended by
the Amendment to Ground Lease dated May 14, 1997, the Second Amendment to Ground
Lease dated September 29, 1997, the Third Amendment to Purchase Agreement dated
November 10, 1997 and the Fourth Amendment of Ground Lease dated as of
August 29, 2003, of which a certain Short Form Memorandum, dated January 10,
2001, was recorded in the Recorder’s Office of Chester County, Pennsylvania on
February 12, 2001, in Book 4895 Page 1908, and that certain Amended Short Form
of Memorandum of Lease dated as of June 16, 2003, recorded in the Recorder’s
Office of Chester County, Pennsylvania, as assigned from Boulevard Motel Corp.
to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of
June 17, 2003, and as modified by that certain Estoppel Certificate given by
Ground Lessor to BRE/Homestead Portfolio L.L.C. dated as of July 20, 2005;

(2) with respect to the Property located at One Plaza Drive in Secaucus, New
Jersey, that certain Ground Lease by and between Meadow Park Associates and
Boulevard Motel Corp. dated March 9, 1998, as amended by that certain First
Amendment of Lease dated as of May 8, 1998, of which a certain Memorandum of
Lease was recorded in the Recorder’s Office of Hudson County, New Jersey on
November 9, 2000, in Deed Book 5711 Page 295, as assigned from Boulevard Motel
Corp. to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of
June 16, 2003, as consented to by Meadow Park Associates;

 

37



--------------------------------------------------------------------------------

(3) with respect to the Property located at 3045 South Maryland Parkway in Las
Vegas, Nevada, that certain Ground Lease Agreement by and between Homestead
Village Incorporated and PH Homestead LLC, as successor in interest to Paradise
Homes, dated June 23, 1997, of which a certain Memorandum of Lease, dated
June 23, 1997, was recorded in the Official Records of Clark County, Nevada on
June 23, 1997, in Book 970623, Instrument Number 01580, as assigned by Homestead
Village Incorporated to ESH/HV Properties L.L.C. pursuant to that certain
Assignment and Assumption of Lease dated November 20, 2001, recorded in the
Official Records of Clark County, Nevada on December 4, 2001, in Book 20011204,
Instrument Number 01940;

(4) with respect to the Property located at 45 Glimcher Realty Way in Elizabeth,
New Jersey, that certain Master Lease dated December 5, 1997, by and between
Elizabeth Metromall Urban Renewal, Inc. and Elizabeth Metromall LLC, a Delaware
limited liability company (“Master Tenant”), as ground lessee, recorded in the
Office of the County Clerk of Union County, New Jersey, in Book 4604 page 148,
as amended and restated by that certain Amended and Restated Master Lease by and
between Elizabeth Metromall Urban Renewal, Inc. and Master Tenant, dated June 4,
1998, recorded in the Office of the County Clerk of Union County, New Jersey, in
Book 4674 page 183, as amended by First Amendment to the Amended and Restated
Master Lease dated December 8, 2000, as partially assigned by that certain
Partial Assignment of Amended and Restated Lease dated June 4, 1998, from Master
Tenant to Jersey Gardens Center LLC, a Delaware limited liability company
(“Jersey Gardens”), recorded in the Office of the County Clerk of Union County,
New Jersey, in Book 4674 page 212 and rerecorded in the same Office in Book 4679
page 137, a portion of such partial assignment further assigned by that certain
Assignment of Partial Leasehold under Amended and Restated Master Lease dated
December 8, 2000, from Jersey Gardens to ESA 2653, Inc., a New Jersey
corporation, recorded in the Office of the County Clerk of Union County, New
Jersey, in Book 5076 page 285 and as assigned to BRE/ESA Properties L.L.C.
pursuant to that certain Assignment of Ground Lease dated as of May 11, 2004, as
further assigned to BRE/ESA P Portfolio L.L.C. pursuant to that certain Ground
Lease Assignment dated as of July 11, 2005;

(5) with respect to the Property located at 2504 North Carolina Highway 54 in
Durham, North CarolinaTanger Outlets Savannah, in Pooler, Chatham County,
Georgia, that certain Prepaid Ground LeaseSublease Agreement by and between
Claude A. Adams III and Studio Plus Properties, Inc., as ground lessee, dated
August 28, 1995, as assigned to BRE/ESA TX Properties L.P. pursuant to that
certain Ground Lease AssignmentPooler Land Partners, LLC, as landlord, and ESA P
Portfolio L.L.C., as tenant, dated as of May 1September 21, 200418; and

(6) such other ground leases entered into by the Borrower or any Restricted
Subsidiary from time to time.

 

38



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the ClosingFourth
Amendment Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) the wholly owned Domestic Subsidiaries of
the Borrower (other than any Excluded Subsidiary), (ii) those wholly owned
Domestic Subsidiaries that issue a Guaranty of the Obligations after the Closing
Date pursuant to Section 6.11 or otherwise, at the option of the Borrower,
issues a Guaranty of the Obligations after the Closing Date and (iii) solely in
respect of any Secured Hedge Agreement or Treasury Services Agreement to which
the Borrower is not a party, the Borrower, in each case, until the Guaranty
thereof is released in accordance with this Agreement; provided that,
notwithstanding the foregoing clause (i), the Borrower may in its sole
discretion designate any Excluded Subsidiary as a Guarantor and comply with the
provisions of Section 6.11 with respect to such Excluded Subsidiary.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

39



--------------------------------------------------------------------------------

“Hotel Taxes” means federal, provincial, state and municipal excise, occupancy
sales and use taxes collected by or on behalf of the Borrower or any of the
Restricted Subsidiaries directly from patrons or guests of the Properties as
part of or based on the sales price of any goods, services or other items, such
as gross receipts, room, admission, cabaret or equivalent taxes and required to
be paid to a Governmental Authority.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Loan-to-Value Ratio” means, with respect to any Test Period and any
specific Measurement, the percentage determined by the ratio of (a) such
Measurement as of the last day of such Test Period to (b) the quotient of
(i) the Net Operating Income for such Test Period divided by (ii) 0.0925. In
making the foregoing calculations, the adjustments set forth in clauses
(1) through (6) of the second paragraph of the definition of the Interest
Coverage Ratio shall also apply.

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
including the incurrence or assumption of acquired Indebtedness; provided,
however, that neither the accrual of interest, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, nor the
accretion of original issue discount shall be considered an Incurrence of
Indebtedness.

 

40



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guarantees, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,

 

41



--------------------------------------------------------------------------------

exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business, to the extent such intercompany Indebtedness, if the lender
thereunder is a Loan Party, is evidenced by a promissory note that is pledged as
Collateral to the Collateral Agent and (C) exclude obligations under or in
respect of operating leases or sale-lease back transactions (except any
resulting Capitalized Lease Obligations). The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
Notwithstanding anything in this definition to the contrary, Indebtedness shall
be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled
immediately prior to the time of designation of a new Lending Office (or
assignment) to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by a
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code to deliver the form described in Section 3.01(d)(i). For the avoidance of
doubt, the term “Lender” for purposes of this definition shall include each L/C
Issuer.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

 

42



--------------------------------------------------------------------------------

“Initial Term Commitment” means, as to each Term Lender, its obligation:
(i) prior to the First Amendment Effective Date, to make an Initial Term Loan to
the Borrower pursuant to Section 2.01(a) on the Closing Date in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14), (ii) on or after the First Amendment
Effective Date but prior to the Second Amendment Effective Date, (a) to continue
its Existing Term Loans (as defined in the First Amendment) as a Repriced Term
Loan or (b) to make a Repriced Term Loan in the amount provided for in the First
Amendment or in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14); or (iii) on
or after the Second Amendment Effective Date but prior to the Third Amendment
Effective Date, (a) to continue its Existing Term Loans (as defined in the
Second Amendment) as a Second Repriced Term Loan or (b) to make a Second
Repriced Term Loan in the amount provided for in the Second Amendment or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14) or, (iv) on or after the
Third Amendment Effective Date but prior to the Fourth Amendment Effective Date,
(a) to continue its Existing Term Loans (as defined in the Third Amendment) as a
Third Repriced Term Loan or (b) to make a Third Repriced Term Loan in the amount
provided for in the Third Amendment or in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement (including
Section 2.14) and (v) on or after the Fourth Amendment Effective Date, (a) to
continue its Existing Term Loans (as defined in the Fourth Amendment) as a
Fourth Amendment Refinancing Term Loan or (b) to make a Fourth Amendment
Refinancing Term Loan in the amount provided for in the Fourth Amendment or in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate amount of
the Initial Term Commitments on, and after giving effect to, the ThirdFourth
Amendment Effective Date is $1,22630,908,733.847,297.02.

“Initial Term Loans” means (i) prior to the First Amendment Effective Date, the
term loans made by the Lenders on the Closing Date to the Borrower pursuant to
Section 2.01(a), (ii) on and after the First Amendment Effective Date but prior
to the Second Amendment Effective Date, any Repriced Term Loans made or
continued pursuant to the First Amendment, (iii) on and after the Second
Amendment Effective Date but prior to the Third Amendment Effective Date, any
Second Repriced Term Loans made or continued pursuant to the Second Amendment
or, (iv) on and after the Third Amendment Effective Date but prior to the Fourth
Amendment Effective Date, any Third Repriced Term Loans made or continued
pursuant to the Third Amendment and (v) on or after the Fourth Amendment
Effective Date, any Fourth Amendment Refinancing Term Loans made or continued
pursuant to the Fourth Amendment.

“Inside Maturity Basket” means Indebtedness in an aggregate principal amount not
to exceed $400,000,000 at any time outstanding, as designated in writing by the
Borrower to the Administrative Agent from time to time.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

43



--------------------------------------------------------------------------------

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Coverage Ratio” means, on any Transaction Date, the ratio of:

(a) the aggregate amount of Consolidated EBITDA for the then applicable Test
Period to

(b) the aggregate Consolidated Interest Expense during such Test Period.

In making the foregoing calculation (and without duplication),

(1) pro forma effect shall be given to any Indebtedness Incurred or repaid
during the period (“Reference Period”) commencing on the first day of the Test
Period and ending on the Transaction Date (other than Indebtedness Incurred or
repaid under a revolving credit or similar arrangement), in each case as if such
Indebtedness had been Incurred or repaid on the first day of such Reference
Period;

(2) Consolidated Interest Expense attributable to interest on any Indebtedness
(whether existing or being Incurred) computed on a pro forma basis and bearing a
floating interest rate shall be computed as if the rate in effect on the
Transaction Date (taking into account any Swap Contract applicable to such
Indebtedness if such Swap Contract has a remaining term in excess of 12 months
or, if shorter, at least equal to the remaining term of such Indebtedness) had
been the applicable rate for the entire period;

(3) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
Asset Disposition and any Indebtedness Incurred or repaid in connection with any
such Asset Acquisitions or Asset Dispositions and (ii) the Consolidated EBITDA
and Net Operating Income of any such assets acquired or disposed of) that occur
during such Reference Period or subsequent to the end of the related Test Period
as if they had occurred and such proceeds had been applied on the first day of
such Reference Period and after giving effect to Pro Forma Cost Savings;

(4) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
asset disposition and any Indebtedness Incurred or repaid in connection with any
such asset acquisitions or asset dispositions, (ii) expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Securities
Exchange Act of 1934, as amended, or any successor statute or statutes thereto,
(iii) Pro Forma Cost Savings and (iv) the Consolidated EBITDA and Net Operating
Income of any such assets acquired or disposed of) that have been made by any
Person that is or has become a Restricted Subsidiary or has been merged with or
into the Borrower or any of its Restricted Subsidiaries during such Reference
Period or subsequent to the end of the related Test Period and that would have
constituted asset dispositions or asset acquisitions during

 

44



--------------------------------------------------------------------------------

such Reference Period or subsequent to the end of the related Test Period had
such transactions occurred when such Person was a Restricted Subsidiary as if
such asset dispositions or asset acquisitions were Asset Dispositions or Asset
Acquisitions and had occurred on the first day of such Reference Period;

(5) the Consolidated Interest Expense attributable to discontinued operations,
as determined in accordance with GAAP, shall be excluded, but only to the extent
that the obligations giving rise to such Consolidated Interest Expense will not
be obligations of the specified Person or any of its Restricted Subsidiaries
following the Transaction Date; and

(6) interest on Indebtedness that may optionally be determined at an interest
rate based on a factor of a prime or similar rate, a Eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if not, then based upon such operational rate chosen as the
Borrower may designate. Interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based on the average
daily balance of such Indebtedness during the applicable period except as set
forth in clause (1) of this definition. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP;

provided, however, that to the extent that clause (3) or (4) of this paragraph
requires that pro forma effect be given to an Asset Acquisition or Asset
Disposition, as the case may be, such pro forma calculation shall be based upon
the four full fiscal quarters immediately preceding the Transaction Date of the
Person, or division or line of business, or one or more properties, of the
Person that is acquired or disposed of to the extent that such financial
information is available or otherwise a reasonable estimate thereof is
available.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that, if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or less, as selected by the Borrower in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

45



--------------------------------------------------------------------------------

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness,
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice, to the extent such intercompany loans, advances or Indebtedness, if
the lender thereunder is a Loan Party, are evidenced by a promissory note that
is pledged as Collateral to the Collateral Agent or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investors” means, individually or collectively, as the context may require,
Centerbridge, Paulson and BREP.

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means (i) prior to the Fourth Amendment Effective Date,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Citigroup Global
Markets Inc., Goldman Sachs Bank USA, Merrill Lynch, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Credit Suisse Securities (USA) LLC and
Macquarie Capital (USA) Inc. and (ii) on and after the Fourth Amendment
Effective Date, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, BofA Securities, Inc.,
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and Credit Suisse
Securities (USA) LLC, in their respective capacities as joint bookrunners under
this Agreement.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

46



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness issued or
incurred pursuant to Sections 7.03(q) or 7.03(s) that is intended to be secured
on a basis junior to the Obligations. Wherever in this Agreement an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Other Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means each Revolving Credit Lender (other than Macquarie Capital
Funding LLC or its Affiliates), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. The term L/C Issuer shall refer to the relevant L/C Issuer(s) of the
applicable Letters of Credit. Each L/C Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates or branches of the
L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliates or branches with respect to Letters of Credit issued by such
Affiliate or branch.

 

47



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(1l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired or otherwise terminated by its
terms but (i) is subject to any pending drawing, or (ii) any amount may still be
drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14 of the
ISP, then, in any such event referred to in the preceding clauses (i) or (ii),
such Letter of Credit shall be deemed not to have terminated or expired, and to
be “outstanding” in that portion of its amount (as such amount is determined in
accordance with Section 32.03(l)) that has not yet been disbursed in respect of
drawings.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“Lead Arrangers” means (i) prior to the Fourth Amendment Effective Date,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Citigroup Global
Markets Inc., Goldman Sachs Bank USA, Merrill Lynch, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Credit Suisse Securities (USA) LLC and
Macquarie Capital (USA) Inc and (ii) on and after the Fourth Amendment Effective
Date, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Citigroup Global
Markets Inc., Goldman Sachs Bank USA, BofA Securities, Inc., Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC and Credit Suisse Securities (USA) LLC,
in their respective capacities as joint lead arrangers under this Agreement.

“Lease” means with the exception of (a) any occupancy agreement with hotel
guests at any Property, or (b) gas, oil or mineral rights leases with respect to
any Property provided such lease does not have a material adverse effect on the
business operations or value of the applicable Property, any lease, sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect), including, without limitation, the
Operating Leases, pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property,
and every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

 

48



--------------------------------------------------------------------------------

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
Default, if any, shall be specifically identified in such writing) has not been
satisfied; (ii) the failure of any Lender to pay over to the Administrative
Agent, any L/C Issuer or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, unless subject to
a good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations, under the Revolving Credit Facility or under other
agreements generally in which it commits to extend credit (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of written confirmation by the Administrative Agent and the Borrower
that such Lender will comply with its prospective funding obligations
hereunder); (iv) a Lender has failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event or (vi) a Lender that has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action (as defined in
Section 10.23). Any determination by the Administrative Agent that a Lender
Default has occurred under any one or more of clauses (i) through (v) above
shall be conclusive and binding absent manifest error, and the applicable Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

49



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit shall be issued in Dollars and, subject to Section 2.03(a), may be a
commercial letter of credit or a standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B or in such other form (and with such
other documents) as the applicable L/C Issuer may specify from time to time.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“LIBOR Successor Rate” has the meaning set forth in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be agreed by the
Administrative Agent and the Borrower to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent and the Borrower agree is reasonably
necessary in connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit in Dollars by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan (including any
Incremental Term Loan and any extensions of credit under any Revolving
Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

 

50



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each other Guarantor.

“Loan-to-Value Ratio” means with respect to any Test Period, the percentage
determined by the ratio of (a) Consolidated Total Debt as of the last day of
such Test Period to (b) the quotient of (i) the Net Operating Income for such
Test Period divided by (ii) 0.0925. In making the foregoing calculations, the
adjustments set forth in clauses (1) through (6) of the second paragraph of the
definition of the Interest Coverage Ratio shall also apply.

“Management Agreements” means those management agreements listed on Schedule
1.01G and those certain management agreements entered into from time to time
between a Manager, Affiliates of the Loan Parties party thereto and those other
parties thereto from time to time pursuant to which the Manager is to provide
management and other services with respect to the Properties.

“Manager” means those certain managers engaged to manage the Properties from
time to time pursuant to a Management Agreement.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

“Material Management Agreements” means (i) that certain Amended and Restated
Management Agreement dated as of the date hereof (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time)Closing Date
between ESA P Portfolio Operating Lessee Inc., as lessee, and ESA Management,
LLC, as manager and (ii) any other Management Agreement from time to time
representing more than 20% of the Properties in aggregate.

“Material Operating Leases” means (i) that certain Second Amended and Restated
Lease Agreement dated as of the date hereofOctober 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) among as permitted by Section 7.14(b)), by and between ESA P Portfolio
L.L.C., ESA P Portfolio MD Trust and ESH/TN Properties L.L.C., individually and
collectively, as Landlordlandlord, and ESA P Portfolio Operating Lessee Inc., as
tenant, and (ii) any other Operating Lease from time to time representing more
than 20% of the Properties in aggregate.

 

51



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing DateSeptember 18, 2026, (ii) with respect to
the Revolving Credit Commitments, the date that is five years after the Closing
DateSeptember 18, 2024, (iii) with respect to any tranche of Extended Term Loans
or Extended Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Extension Request accepted by the
respective Lender or Lenders, (iv) with respect to any Refinancing Term Loans or
Other Revolving Credit Commitments, the final maturity date applicable thereto
as specified in the applicable Refinancing Amendment and (v) with respect to any
Incremental Term Loans or Incremental Revolving Credit Commitments, the final
maturity date applicable thereto as specified in the applicable Incremental
Amendment; provided, in each case, that if such date is not a Business Day, then
the applicable Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Measurement” means an amount of Indebtedness, Restricted Payment, Investment,
non-cash consideration received in connection with Dispositions of property or
obligations with respect to a Lien, as applicable.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly- owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, if any, the deeds of trust, trust deeds, deeds
to secure debt, hypothecs and mortgages made by the Loan Parties in favor or for
the benefit of the Collateral Agent on behalf of the Secured Parties creating
and evidencing a Lien on a Mortgaged Property (if any) in form and substance
reasonably satisfactory to the Collateral Agent with such terms and provisions
as may be required by the applicable Laws of the relevant jurisdiction.

“Mortgage Loan Agreement” means the Loan Agreement, dated as of November 30,
2012, as amended, among the borrowers named therein, ESA P Portfolio MD Trust,
ESA Canada Administrator L.L.C., ESA Canada Properties Trust, ESA P Portfolio
Operating Lessee Inc., ESA Canada Operating Lessee Inc. and the lenders named
therein.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests that is not an Asset Disposition or the sale of any Investment, the
proceeds of such issuance or sale in the form of cash or Cash Equivalents,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal but not interest, component thereof) when
received in the form of cash or Cash Equivalents (except to the extent such
obligations are financed or sold with recourse to the Borrower or any of its
Restricted Subsidiaries) and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of tax paid or payable as a result
thereof.

 

52



--------------------------------------------------------------------------------

“Net Operating Income” means for any period the amount obtained by subtracting
Operating Expenses for such period from Gross Income from Operations for such
period.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that, if no Default
exists, the Borrower may reinvest any portion of such proceeds in assets useful
for its business (which shall include any Investment permitted by this
Agreement) within 12 months of such receipt and such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 12 months of
such receipt, so reinvested or contractually committed to be so reinvested (it
being understood that if any portion of such proceeds are not so used within
such 12-month period but within such 12-month period are contractually committed
to be used, then upon the termination of such contract or if such Net Proceeds
are not so used within 18 months of initial receipt, such remaining portion
shall constitute Net Proceeds as of the date of such termination or

 

53



--------------------------------------------------------------------------------

expiry without giving effect to this proviso; it being further understood that
such proceeds shall constitute Net Proceeds notwithstanding any investment
notice if there is a Specified Default at the time of a proposed reinvestment
unless such proposed reinvestment is made pursuant to a binding commitment
entered into at a time when no Specified Default was continuing); provided,
further, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$35,000,000 and (y) the aggregate net proceeds excluded under clause (x) exceeds
$150,000,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“New Senior Notes” means the issuance by the Borrower of an aggregate amount of
up to $800,000,000 of senior unsecured notes pursuant to the New Senior Notes
Indenture.

“New Senior Notes Indenture” means the supplemental indenture, dated as
March 18, 2016, among ESH Hospitality, Inc., as the issuer, the guarantors named
therein and Deutsche Bank Trust Company Americas, as the trustee.

“Net Short Lender” has the meaning set forth in Section 10.01.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than
(a) Parent or any Subsidiary of Parent, (b) any Debt Fund Affiliate and (c) any
natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party or any of its Restricted Subsidiaries

 

54



--------------------------------------------------------------------------------

arising under any Secured Hedge Agreement or any Treasury Services Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including Guaranteed Obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, deposits of Cash Collateral, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of the Borrower or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Operating Expenses” means that portion of the Property Operating Expenses paid
by or on behalf of Borrower or any Restricted Subsidiary of Borrower.

“Operating Leases” means those operating leases listed in Schedule 1.01E and
those certain Leases entered into from time to time between the Borrower or any
Restricted Subsidiary thereof, as the lessor, and an Operating Lessee
thereunder, as lessee, with respect to the Properties.

“Operating Lessee” means collectively those lessees party to the Operating
Leases or other Leases from time to time.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section 
2.05(b)(iivi).

 

55



--------------------------------------------------------------------------------

“Other Charges” means all maintenance charges, impositions other than Taxes, and
any other charges, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining any Property, now or
hereafter levied or assessed or imposed against such Property or any part
thereof.

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the aggregate outstanding Principal Amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans and Revolving Credit Loans (including any Refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing), as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding Principal
Amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any Refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Parent” means Extended Stay America, Inc., a Delaware corporation.

“Parent Credit Agreement” means the Credit Agreement, dated as of August 30,
2016, among Parent, the lenders party thereto, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent.

“Parent Unsecured Credit Agreement” means the Credit Agreement, dated as of
August 30, 2016, between the Borrower, as borrower, and Parent, as lender.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

56



--------------------------------------------------------------------------------

“Paulson” means Paulson Advantage Plus Master Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, and its Controlled
Investment Affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or, in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower;
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Loan Parties,
and (iii) other than customary “bridge” facilities which by their terms will be
converted into a facility that has, or extended such that they have, a maturity
date later than the Latest Maturity Date of all Classes of Term Commitments and
Loans then in effect and Indebtedness in an aggregate principal amount not in
excess of the Inside Maturity Basket, such Indebtedness does not mature, have
mandatory commitment reductions or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued and (iv) the Effective Yield applicable
to such Indebtedness (as determined on the date of initial incurrence thereof)
will not be more than 0.50% per annum higher than the Effective Yield in
respect, or have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Initial Term Loans (as determined on
such date) unless the Effective Yield with respect to the Initial Term Loans is
adjusted to be equal to such Effective Yield applicable to such Indebtedness,
minus, 0.50% per annumat the time such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of Secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or

 

57



--------------------------------------------------------------------------------

any Restricted Subsidiary other than the Collateral, (ii) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Loan Parties, (iii) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
the Loans and all other Obligations), in each case on or prior to the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(v) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Holders” means each of the Investors.

“Permitted Other Debt Conditions” means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom, (ii) (x) the
Loan-to-Value Ratio as of the last day of the most recently ended Test Period on
or prior to the date of determination is equal to or less than 65.0%, (y) if
such Indebtedness is secured, the Senior Loan-to-Value Ratio as of the last day
of the most recently ended Test Period on or prior to the date of determination
is equal to or less than 45.0% and (z) the Interest Coverage Ratio as of the
last day of the most recently ended Test Period on or prior to the date of
determination is equal to or greater than 2.00 to 1.00, provided that, in each
case, such Indebtedness shall (A) other than customary “bridge” facilities which
by their terms will be converted into a facility that has, or extended such that
they have, a maturity date later than the Latest Maturity Date of all Classes of
Term Commitments and Loans then in effect and Indebtedness in an aggregate
principal amount not in excess of the Inside Maturity Basket, (x) if such
Indebtedness is secured on a pari passu basis with the Facilities with respect
to security, have a maturity date that is no earlier than the Latest Maturity
Date at the time such Indebtedness is incurred, and (y) if such Indebtedness is
incurred on a junior basis to the Facilities with respect to security or
unsecured, have a maturity date that is at least 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) other than
customary “bridge” facilities which by their terms will be converted into a
facility that has, or extended such that they have, a maturity date later than
the Latest Maturity Date of all Classes of Term Commitments and Loans

 

58



--------------------------------------------------------------------------------

then in effect and Indebtedness in an aggregate principal amount not in excess
of the Inside Maturity Basket, (x) if such Indebtedness is secured on a pari
passu basis with the Facilities, have a Weighted Average Life to Maturity not
shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities and (y) if such Indebtedness is incurred on a junior basis to the
Facilities or unsecured, not have scheduled amortization payments of principal
and not be subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations), in each case on or prior to the Latest Maturity Date at the time
such Indebtedness is incurred, (C) if such Indebtedness is secured, (x) not be
secured by any asset other than the Collateral, (y) be subject to the Junior
Lien Intercreditor Agreement (if applicable) and (z) if secured on a pari passu
basis with the Facilities with respect to security, be (i) in the form of debt
securities and (ii) subject to the First Lien Intercreditor Agreement, (D) not
be Guaranteed by any Person that is not a Loan Party and (E) have other terms
and conditions (other than maturity, pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that in the good
faith determination of the Borrower are (x) not materially less favorable (when
taken as a whole) to the Borrower than the terms and conditions of the Loan
Documents (when taken as a whole) or (y) reflective of market terms and
conditions at the time of incurrence thereof (provided that, at the option of
the Borrower, a certificate of the Borrower as to the satisfaction of the
conditions described in this clause (E) delivered at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (E), shall be conclusive unless the Administrative
Agent notifies the Borrower within such five Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees)); provided, further, that any such Indebtedness incurred
pursuant to Section 7.03(s) of the type described in this definition by a
Restricted Subsidiary that is not a Loan Party does not exceed in the aggregate
an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding
determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, Refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the shorter of (x) the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended or (y) 91
days after the Latest Maturity Date, (c) other than with respect to a Permitted
Refinancing in respect

 

59



--------------------------------------------------------------------------------

of Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, Refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension shall not have obligors or contingent obligors that were not
obligors or contingent obligors (or that would not have been required to become
obligors or contingent obligors) in respect of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended , (iii) if such Indebtedness
is secured by any property of a Loan Party (whether pari passu or junior to the
Facilities with respect to security or otherwise), such Indebtedness shall be
secured by such property on terms no less favorable, taken as a whole, to the
Secured Parties than those contained in the documentation governing such
Indebtedness so modified, refinanced, refunded, renewed, replaced or extended,
taken as a whole and (iv) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended was subject to an Intercreditor
Agreement, the holders of such modified, refinanced, refunded, renewed, replaced
or extended Indebtedness (if such Indebtedness is secured) or their
representative on their behalf shall become party to such Intercreditor
Agreement and (e) the terms of any such Indebtedness with an original principal
amount in excess of the Threshold Amount (excluding pricing, fees, premiums or
rate floors (and, if applicable, subordination terms)), are not, taken as a
whole, more favorable to the lenders providing such Indebtedness than either
(x) those applicable to the Indebtedness being so modified, refinanced,
refunded, renewed, replaced or extended (other than any covenants or any other
provisions applicable only to periods after the Latest Maturity Date as of such
date) or (y) market terms and conditions at the time of incurrence thereof
(provided that, at the option of the Borrower, a certificate of the Borrower as
to the satisfaction of the conditions described in this clause (e) delivered at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (e), shall be conclusive unless the
Administrative Agent within such five Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)).

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting Secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness,”
(iii) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to

 

60



--------------------------------------------------------------------------------

the Junior Lien Intercreditor Agreement as a “Second Lien Representative”
thereunder, and (iv) such Indebtedness meets the Permitted Other Debt
Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of the Interest Coverage Ratio shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test: (a) income statement items (whether positive
or negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of an Asset Disposition, shall be excluded, and
(ii) in the case of an Asset Acquisition or other Investments described in the
definition of “Specified Transaction” (to the extent permitted under this
Agreement), shall be included and (b) any retirement of Indebtedness; provided
that, without limiting the application of (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA or Net
Operating Income, as applicable, and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith)

 

61



--------------------------------------------------------------------------------

(i)(x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with Section 1.10;
provided, further, that when calculating (x) the Consolidated Total Net Leverage
Ratio for purposes of (i) the definition of “Applicable Rate” and (ii) the
Applicable ECF Percentage and (y) calculating the Senior Loan-to-Value Ratio for
the purposes of determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with Section 7.11, the events that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

“Pro Forma Cost Savings” means, with respect to any period, the reductions in
costs (including such reductions resulting from employee terminations,
facilities consolidations and closings, standardization of employee benefits and
compensation policies, consolidation of property, casualty and other insurance
coverage and policies, standardization of sales and distribution methods,
reductions in taxes other than income taxes) that occurred during such period
that are (1) directly attributable to an acquisition or (2) implemented and that
are factually supportable and reasonably quantifiable, as if, in the case of
each of clauses (1) and (2), all such reductions in costs had been effected as
of the beginning of such period, decreased by any incremental expenses incurred
or to be incurred during such period in order to achieve such reduction in
costs, all such costs to be determined in good faith by the chief financial
officer of the Borrower.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Properties” means each parcel of Real Property, the improvements thereon and
all personal property owned, in each case, by the Borrower or any of the
Restricted Subsidiaries or leased pursuant to a Ground Lease together with all
rights pertaining to such property and improvements.

“Property Operating Expenses” means without duplication, the sum of all costs
and expenses of operating, maintaining, directing, managing and supervising the
Properties (excluding, (i) depreciation and amortization, (ii) any Capital
Expenditures in connection with the Properties and (iii) rent paid by Operating
Lessee under the Operating Leases) incurred by the Borrower or any Restricted
Subsidiary (or by the Manager on behalf of Operating Lessee pursuant to a
Management Agreement, for the account of the Borrower or any Restricted
Subsidiary), or as otherwise specifically provided therein, which are properly
attributable to the period under consideration under the Borrower or any
Restricted Subsidiary’s and/or Manager’s system of accounting, including,
without limitation: (a) the cost of all food and beverages sold or

 

62



--------------------------------------------------------------------------------

consumed, if any, and of all necessary chinaware, glassware, linens, flatware,
uniforms, utensils and other items of a similar nature, if any, including such
items bearing the name or identifying characteristics of the hotels as the
Borrower or any Restricted Subsidiary, Operating Lessee and/or Manager shall
reasonably consider appropriate (“Operating Equipment”) and paper supplies,
cleaning materials and similar consumable items (“Operating Supplies”) placed in
use (other than reserve stocks thereof in storerooms) (Operating Equipment and
Operating Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments); (b) salaries and wages of personnel of the Properties (regardless
of whether such personnel are employees of the Borrower or any Restricted
Subsidiary or Manager), including costs of payroll taxes and employee benefits
(which benefits may include, without limitation, a pension plan, medical
insurance, life insurance, travel accident insurance and an executive bonus
program) and the costs of moving (i) employees of the Properties whose primary
duties consist of the management of the Properties or of a recognized department
or division thereof or (ii) personnel (A) who customarily and regularly direct
the work of five (5) or more other employees of the Properties; (B) who have
authority with reference to the hiring, firing and advancement of the employees
of the Properties; (C) who customarily and regularly exercise discretionary
powers; (D) who devote at least ninety five percent (95%) of their work time to
activities which are directly and closely related to the performance of the work
described in clauses (A) through (C) of clause (ii) of this sentence; and
(E) who are not compensated on an hourly basis (the “Executive Hotel
Personnel”), their families and their belongings to the area in which the
Properties are located at the commencement of their employment at the Properties
and all other expenses not otherwise specifically referred to in this definition
which are referred to as “Administrative and General Expenses” in the Uniform
System of Accounts; (c) the cost of all other goods and services obtained by the
Borrower or any Restricted Subsidiary or Manager in connection with its
operation of the Properties including, without limitation, heat and utilities,
office supplies and all services performed by third parties, including leasing
expenses in connection with telephone and data processing equipment, and all
existing and any future installations necessary for the operation of the
improvements for hotel purposes (including, without limitation, heating,
lighting, sanitary equipment, air conditioning, laundry, refrigeration, built-in
kitchen equipment, telephone equipment, communications systems, computer
equipment and elevators, if any), Operating Equipment and existing and any
future furniture, furnishings, wall coverings, fixtures and hotel equipment
necessary for the operation of the building for hotel purposes which shall
include all equipment required for the operation of kitchens, bars, laundries,
(if any) and dry cleaning facilities (if any), office equipment, cleaning and
engineering equipment and vehicles; (d) the cost of repairs to and maintenance
of the Properties; (e) insurance premiums for general liability insurance,
workers’ compensation insurance or insurance required by similar employee
benefits acts and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
operation of the Properties (as distinguished from any property damage insurance
on the Properties building or its contents) and losses incurred on any
self-insured risks of the foregoing types; provided that the Borrower and its
Restricted Subsidiaries and Manager have specifically approved in advance such
self-insurance or insurance is unavailable to cover such risks (premiums on
policies for more than one year will be prorated over the period of insurance
and premiums under blanket policies will be allocated among properties covered);
(f) all Taxes and Other Charges (other than federal, state or local income taxes
and franchise taxes or the equivalent) payable by or assessed against the
Borrower

 

63



--------------------------------------------------------------------------------

or any of its Restricted Subsidiaries or Manager with respect to the operation
of the Properties; (g) without duplication of any amount paid or reimbursed
under a Management Agreement, legal fees and fees of any firm of independent
certified public accounts designated from time to time by the Borrower and the
Restricted Subsidiaries (the “Independent CPA”) for services directly related to
the operation of the Properties; (h) without duplication of any amount paid or
reimbursed under a Management Agreement, the costs and expenses of technical
consultants and specialized operational experts for specialized services in
connection with non-recurring work on operational, legal, functional,
decorating, design or construction problems and activities, including the
reasonable fees of an Investors or any subsidiary of such Investors or division
in connection therewith, provided that such employment of an Investors or of any
such subsidiary or division of an Investor is approved in advance by the
Borrower and the Restricted Subsidiaries; (i) without duplication of any amount
paid or reimbursed under a Management Agreement all expenses for advertising for
the Properties and all expenses of sales promotion and public relations
activities; (j) without duplication of any amount paid or reimbursed under a
Management Agreement, all out-of-pocket expenses and disbursements determined by
the Independent CPA to have been reasonably, properly and specifically incurred
by the Borrower or any of the Restricted Subsidiaries, Manager, Investor or any
of their Affiliates pursuant to, in the course of and directly related to, the
management and operation of the Properties under a Management Agreement (without
limiting the generality of the foregoing, such charges may include all
reasonable travel, telephone, telegram, radiogram, cablegram, air express and
other incidental expenses, but, shall exclude costs relating to the offices
maintained by the Borrower or any of the Restricted Subsidiaries, Manager,
Investor or any of their Affiliates other than the offices maintained at the
Property for the management of such Property and excluding transportation costs
of the Borrower or any of the Restricted Subsidiaries, Operating Lessee, or
Manager related to meetings between the Borrower and or the Restricted
Subsidiaries and Manager with respect to administration of a Management
Agreement or of the Properties involving travel away from such party’s principal
executive offices); (k) without duplication of any amount paid or reimbursed
under a Management Agreement, the cost of any reservations system, any
accounting services or other group benefits, programs or services from time to
time made available to properties in the Borrower and the Restricted
Subsidiaries’ system; (l) the cost associated with any retail Leases and all
costs and expenses of owning, maintaining, conducting and supervising the
operation of the Properties to the extent such costs and expenses are not
included above; and (m) any management fees, basic and incentive fees or other
fees and reimbursables paid or payable to a Manager under a Management
Agreement. If the Executive Hotel Personnel are on the payroll of an Investors
or any Affiliate of an Investors, the cost of their salaries, payroll taxes and
employee benefits (which benefits, in the case of employees who are not United
States citizens or in the case of employees of hotels located outside the
continental United States may include, without limitation, in addition to the
foregoing benefits, reasonable home leave transportation expenses approved by
the Borrower and the Restricted Subsidiaries) shall be billed by said Affiliate
to and be reimbursed by the Borrower, the Restricted Subsidiaries and/or Manager
monthly, and such reimbursement shall be an Operating Expense. Except as
otherwise expressly provided under a Management Agreement with respect to
employees regularly employed at the Properties, the salaries or wages of other
employees or executives of the Investors or any of their Affiliates shall in no
event be Operating Expenses, but they shall be entitled to free room and board
and the free use of all facilities at such times as they visit any Property
exclusively in connection with the management of such Property.

 

64



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 10.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Level Change” means a change in the rating by either or both of Moody’s
or S&P (other than as a result of a change in the rating system of such rating
agency) that results in the change from one Rating Level Period to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the rating is first announced by Moody’s or S&P, as the case may be.

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Borrower maintains a public
corporate family rating better than or equal to BB (with stable or better
outlook) from S&P and a public corporate family rating better than or equal to
Ba3 (with stable or better outlook) from Moody’s.

“Level 2 Period” means each period other than a Level 1 Period, and shall
include each period during which either Moody’s or S&P shall not have in effect
a rating (other than because either such rating agency shall no longer be in the
business of rating corporate debt obligations).

For purposes of the forgoing, if only one of Moody’s and S&P shall have in
effect a rating, the Rating Level Period shall be determined to be the Level 2
Period.

 

65



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all Indebtedness of the Borrower
and its Subsidiaries under the Existing REIT Revolving“Refinancing” as defined
in the 2016 Credit Facility and the Mortgage Loan Agreement, with the proceeds
of the Initial Term Loans, the initial Revolving Credit Loans made on the
Closing Date and the termination and release of all commitments, security
interests and guarantees in connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Facilities” has the meaning set forth in the introductory paragraph
to this Agreement.

“Refinancing Revolving Facility” has the meaning assigned to such term in the
Fourth Amendment.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

 

66



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Regulated Bank” means an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Federal Reserve Board of the under 12 CFR part 211; (iv) a non-U.S. branch of a
foreign bank managed and controlled by a U.S. branch referred to in clause
(iii); or (v) any other U.S. or non-U.S. depository institution or any branch,
agency or similar office thereof supervised by a bank regulatory authority in
any jurisdiction.

“REIT Distribution” has the meaning set forth in Section 7.06(d).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in,
into, onto or through the Environment.

“Released Guarantor” has the meaning set forth in Section 11.10.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Repriced Term Loans” has the meaning assigned to such term in the First
Amendment.

“Repricing Transaction” means each of (a) the refinancing of all or a portion of
the Initial Term Loans with the proceeds of any debt financing incurred by any
Loan Party or any of their respective Subsidiaries having an Effective Yield (as
determined on the date of initial incurrence thereof) that is less than the
Effective Yield (as determined on such date) applicable to the Initial Term
Loans so refinanced and (b) any amendment, amendment and restatement, waiver or
other modification of or to this Agreement that has the effect of reducing the
Effective Yield applicable to the Initial Term Loans; provided that the primary
purpose of such refinancing or amendment, waiver or other modification was to
reduce the Effective Yield applicable to the Initial Term Loans; and provided,
further, that in no event shall any such refinancing or amendment, waiver or
other modification in connection with a Change of Control, Significant
Acquisition or Transformative Transaction constitute a Repricing Transaction.
Any determination by the Administrative Agent of the Effective Yield for
purposes of this definition shall be conclusive and binding on all Lenders, and
the Administrative Agent shall have no liability to any Person with respect to
such determination absent bad faith, gross negligence or willful misconduct of
the Administrative Agent.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request.

 

67



--------------------------------------------------------------------------------

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Class Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations, as applicable,
under such Facility being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Commitments under such Facility;
provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that, to the same extent
set forth in Section 10.07(n) with respect to determination of Required Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans and all L/C Obligations (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition)
and (b) aggregate unused Revolving Credit Commitments; provided that unused
Revolving Credit Commitment of, and the portion of the Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders; provided, further, that, to the same extent
set forth in Section 10.07(n) with respect to determination of Required Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Revolving Credit Lenders.

 

68



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, the First Amendment Effective Date, the Second Amendment Effective Date,
or the Third Amendment EffeciveEffective Date or the Fourth Amendment Effective
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restoration” means the repair and restoration of a Property after a Casualty
Event as nearly as possible to the condition the Property was in immediately
prior to such Casualty Event, with such alterations as may be made in Borrower’s
reasonable discretion.

“Restricted Debt Payment” has the meaning set forth in Section 7.13(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) prior to the Fourth Amendment Effective Date, (i) make
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b) and (bii)
purchase participations in L/C Obligations in respect of Letters of Credit, in
an aggregate Principal Amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01A to this Agreement
under the caption “Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14) and (b) on or after the Fourth Amendment
Effective Date, (i) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (ii) purchase participations in L/C Obligations in

 

69



--------------------------------------------------------------------------------

respect of Letters of Credit, in an aggregate Principal Amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I to the Fourth Amendment under the caption “Fourth Amendment
Refinancing Revolving Credit Commitments” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14). The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders shall be $350,000,000 on the ClosingFourth Amendment
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations at such
time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the TreasuryOFAC or the U.S. Department
of State, or by the United Nations Security Council, or the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in (a) and (b) hereof.

 

70



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment to this Agreement, dated as of the
Second Amendment Effective Date.

“Second Amendment Effective Date” means November 21, 2017.

“Second Repriced Term Loans” has the meaning assigned to such term in the Second
Amendment.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Approved Counterparty that has been designated to the Administrative
Agent in writing by the Borrower as being a Secured Hedge Agreement for the
purposes of the Loan Documents.

“Secured Indebtedness” means any Indebtedness secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Loan-to-Value Ratio” means, with respect to any Test Period, the
percentage determined by the ratio of (a) Consolidated Senior Debt as of the
last day of such Test Period to (b) the quotient of (i) the Net Operating Income
for such Test Period divided by (ii) 0.0925. In making the foregoing
calculations, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of Interest Coverage Ratio shall also apply.

“Senior Notes” means, collectively, the 5.25% senior unsecured notes due 20215
issued pursuant to the Senior Notes Indenture, the 2016 Senior Notes and the
2019 Senior Notes.

“Senior Notes Indenture” means the indenture, dated as of May 25, 2015, among
ESH Hospitality, Inc., as the issuer, the guarantors named therein and Deutsche
Bank Trust Company Americas, as, collectively, the 2015 Senior Notes Indenture,
the 2016 Senior Notes Indenture and the trustee.

 

71



--------------------------------------------------------------------------------

“2019 Senior Notes Issue Date” means May 15, 2015 Indenture.

“Significant Acquisition” means an acquisition or other Investment the result of
which is that Consolidated EBITDA, determined on a Pro Forma Basis after giving
effect thereto, is equal to or greater than 125% of Consolidated EBITDA
immediately prior to the consummation thereof, in each case for the most
recently completed Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01(a) or (b).

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the ClosingFourth
Amendment Effective Date, and any reasonable extension thereof, or (2) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or propose to be engaged on the ClosingFourth Amendment Effective Date.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

72



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.05(a)(v)(B) substantially in the form of Exhibit M-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of the Borrower and/or any purchase or investment in an Equity Interest of the
Borrower other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Property Owning Entities” means (i) ESA P Portfolio L.L.C., ESH/TN
Properties L.L.C., ESA LVP Portfolio LLC, ESA UD Properties L.L.C., ESA Canada
Properties Trust, and ESA P Portfolio MD Trust, ESA P Portfolio MD Borrower
L.L.C. and ESA Canada Properties Borrower L.L.C. and (ii) any other wholly owned
direct Domestic Subsidiaries of the Borrower or a Guarantor, as designated by
the Borrower in a notice delivered to the Administrative Agent, who is itself
the beneficial owner of one or more of the Properties.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Commitments or Incremental Revolving Credit Commitments in
respect of which the terms of this Agreement require any test to be calculated
on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided that
Incremental Term Commitments and Incremental Revolving Credit Commitments, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

73



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on the Borrower’s or any Restricted Subsidiary’s
financial statements.

“Subsidiary Guarantor” means any Guarantor.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Supported QFC” has the meaning set forth in Section 10.24.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a (47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

74



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable; provided that for purposes of
determining actual compliance with Section 7.11, “Test Period” shall mean the
period of four consecutive fiscal quarters of the Borrower ended as of such date
of determination.

 

75



--------------------------------------------------------------------------------

“Third Amendment” means the Third Amendment to this Agreement, dated as of the
Third Amendment Effective Date.

“Third Amendment Effective Date” means May 22, 2018.

“Third Repriced Term Loans” has the meaning assigned to such term in the Third
Amendment.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections 6.01(a)
or 6.01(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Date” means, with respect to the Incurrence of any Indebtedness by
the Borrower or any of the Restricted Subsidiaries, the date such Indebtedness
is to be incurred and, with respect to any Restricted Payment, the date such
Restricted Payment is to be made.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions related to the
Facilities and any OID or upfront fees), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and the issuance of any Letters of Credit, if any, on the Closing Date and the
execution and delivery of Loan Documents entered into on the Closing Date,
(b) the Refinancing, (c) the repayment of in full of all Indebtedness of the
Borrower and its Subsidiaries under the Existing REIT Revolving Credit Facility
with the proceeds of Revolving Credit Loans made on the Closing Date and the
termination and release of all commitments, security interest and guarantees in
connection therewith, (d) the effecting of certain amendments to the Existing
Corp Credit Facility, including to provide consent to the transactions
contemplated in this Agreement and (e) the payment of Transaction Expenses.

“Transformative Transaction” means any acquisition or investment by Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms hereof
immediately prior to the consummation of such acquisition or investment or
(b) if permitted by the terms hereof immediately prior to the consummation of
such acquisition or investment, would not provide adequate flexibility to
Borrower and its Restricted Subsidiaries under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by Borrower acting in good faith.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Approved Counterparty relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services that has been designated to the
Administrative Agent in writing by the Borrower as being a Treasury Services
Agreement for purposes of the Loan Documents.

 

76



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Uniform System of Accounts” means the Uniform System of Accounts for Hotels
(10th edition), as adopted by the American Hotel and Motel Association.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibit K-1, K-2, K-3 or K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the ClosingFourth Amendment Effective
Date, each Subsidiary of the Borrower listed on Schedule 1.01F, (ii) any
Subsidiary of the Borrower designated by the board of managers of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the
ClosingFourth Amendment Effective Date and (iii) any Subsidiary of an
Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, Oct. 26, 2001), as amended or modified from time
to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

77



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) [Reserved].

(i) Wherever in this Agreement a representative for holders of obligations that
are secured on a pari passu basis with the Facilities is required to become a
party to the Junior Lien Intercreditor Agreement, if the Junior Lien
Intercreditor Agreement is not otherwise in effect such representative shall not
be required to become a party thereto until such time (if any) as the Junior
Lien Intercreditor Agreement is in effect.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

78



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 FFO Builder Basket Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the FFO
Builder Basket immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Cashless Rollovers

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that any Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Refinancing Term Loans, Other Revolving Credit Loans,
Extended Term Loans, Extended Revolving Credit Loans or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in immediately available funds”, “in cash” or any other similar
requirement.

 

79



--------------------------------------------------------------------------------

Section 1.10 Certain Calculations and Tests

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (x) compliance with any financial ratio or test
(including Section 7.11 hereof, any Loan-to-Value Ratio test, any Senior
Loan-to-Value Ratio test, any Interest Coverage Ratio test, any Consolidated
Total Net Leverage Ratio test or any cap expressed as a percentage of
Consolidated EBITDA) or (y) the absence of a Default or Event of Default (or any
type of Default or Event of Default but excluding any Event of Default under
Sections 8.01(a), 8.01(f) or 8.01(g)) as a condition to:

(i) (A) the making of any Investment or Disposition or (B) the consummation of
any transaction in connection with any Investment or Disposition (including the
assumption or incurrence of Indebtedness or Liens in connection therewith), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) either
(I) the execution of the definitive agreement with respect to such Investment or
Disposition or (II) the consummation of such Investment or Disposition, in each
case, after giving effect to the relevant Investment, Disposition or other
transaction and any related Indebtedness or Liens on a Pro Forma Basis;

(ii) the making of any Restricted Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (I) the declaration of such Restricted
Payment (provided that such Restricted Payment shall be made within 60 days of
such declaration) or (II) the making of such Restricted Payment, in each case,
after giving effect to the relevant Restricted Payment on a Pro Forma Basis; and

(iii) the making of any Restricted Debt Payment, the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (I) the delivery of an
irrevocable notice of redemption or repayment or (II) the making of such
Restricted Debt Payment, in each case, after giving effect to the relevant
Restricted Debt Payment on a Pro Forma Basis.

(b) Notwithstanding the foregoing, if the Borrower has made an election to test
at the time of:

(i) the execution of the definitive agreement with respect to an Investment or
Disposition or the consummation of any transaction in connection with any
Investment or Disposition, then, in connection with any subsequent calculation
of any ratio or test on or following the relevant determination date, and prior
to the earlier of (x) the date on which such Investment or Disposition is
consummated or (y) the date that the definitive agreement for such Investment or
Disposition is terminated or expires without consummation of such Investment or
Disposition, any such ratio or test shall be calculated on (A) a Pro Forma Basis
assuming such Investment, Disposition or any transactions in connection
therewith (including any incurrence of Indebtedness, Liens and the use of
proceeds thereof) has been consummated, and (B) a standalone basis without
giving effect to such Investment or Disposition and any such transactions in
connection therewith;

 

80



--------------------------------------------------------------------------------

(ii) the declaration of a Restricted Payment, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the making of such
Restricted Payment and (y) the date that is 60 days after the declaration of
such Restricted Payment, any such ratio or test shall be calculated on a Pro
Forma Basis assuming such Restricted Payment has been consummated; and/or

(iii) the delivery of an irrevocable notice of redemption or repayment (which
may be conditional) in respect of a Restricted Debt Payment, then, in connection
with any subsequent calculation of any ratio or test on or following the
relevant determination date and prior to the date on which such Restricted Debt
Payment is made, any such ratio or test shall be calculated on (A) a Pro Forma
Basis assuming such Restricted Debt Payment has been consummated and (B) a
standalone basis without giving effect to such Restricted Debt Payment.

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 7.11, any Loan-to-Value Ratio test, any Senior Loan-to-Value
Ratio test, any Interest Coverage Ratio test, any Consolidated Total Net
Leverage Ratio test or the amount of the FFO Builder Basket), such financial
ratio or test shall be calculated (x) as set forth in clause (a) above (if
applicable), or (y) at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the relevant time
set forth in clause (a) above (if applicable) or the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be.

(d) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
test, at all times prior to the first delivery of financial statements pursuant
to Section 6.01(a) or (b), compliance shall be determined based on the pro forma
consolidated financial statements of the Borrower delivered pursuant to
Section 4.01(d) hereof.

(e) If the Borrower or any Restricted Subsidiary incurs any Indebtedness or
takes any other action under a ratio-based basket or exception (or component
thereof) under this Agreement on the same date that it incurs Indebtedness or
takes any other action under any “fixed,” “freebie” or “starter” basket or
exception (or component thereof), compliance with the Senior Loan-to-Value
Ratio, Loan-to-Value Ratio, or Interest Coverage Ratio as applicable, on a Pro
Forma Basis will be calculated with respect to such incurrence or action, as
applicable, under the ratio-based basket or exception (or component thereof)
without regard to any incurrence or action, as applicable, under the “fixed,”
“freebie” or “starter” basket or exception (or component thereof). Unless the
Borrower elects otherwise, any incurrence of Indebtedness or other action shall
be deemed to have been incurred or taken, as applicable, first, under the
ratio-based basket or exception (or component thereof) and, second, under the
“fixed,” “freebie” or “starter” basket or exception (or component thereof).

 

81



--------------------------------------------------------------------------------

Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and such action
shall be deemed to be permitted if after giving effect to this clause (a) such
action would otherwise be permitted under Section 7.04 and Section 7.05
hereunder and (b) any division of a Person shall constitute a separate Person
coming into existence hereunder (and each division of any Person that is a
Subsidiary, joint venture or any other like term shall also constitute such a
separate Person or entity) and shall be subject to Section 6.11.

Section 1.12 Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility for, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Following the making or continuation thereof, as applicable, on the First
Amendment Effective Date, the Repriced Term Loans shall constitute Initial Term
Loans and Term Loans, as applicable, in all respects. Following the making or
continuation thereof, as applicable, on the Second Amendment Effective Date, the
Second Repriced Term Loans shall constitute Initial Term Loans and Term Loans,
as applicable, in all respects. Following the making or continuation thereof, as
applicable, on the Third Amendment Effective Date, the Third Repriced Term Loans
shall constitute Initial Term Loans and Term Loans, as applicable, in all
respects. Following the making or continuation thereof, on the Fourth Amendment
Effective Date, the Fourth Amendment Refinancing Term Loans shall constitute
Initial Term Loans and Term Loans, as applicable, in all respects.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
beginning on the Closing Date until the Maturity Date with respect to such
Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate Principal Amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that, after
giving effect to any

 

82



--------------------------------------------------------------------------------

Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitments, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (local time in New York City) (i) three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) on the
Business Day of the requested Borrowing of Base Rate Loans; provided that the
notice referred to in clause (i) above may be delivered no later than onetwo
Business DayDays prior to the ClosingFourth Amendment Effective Date in the case
of the initial Credit Extensions to be made on the ClosingFourth Amendment
Effective Date. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Section 2.14(a),
each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $2,000,000, or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Section 2.03(c) or 2.14(a),
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing of a particular
Class, a Revolving Credit Borrowing, a conversion of Term Loans of any Class or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans of a Class or Revolving
Credit Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as or converted to Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

83



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a) or (c).
In the case of each Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (local time in New York
City) on the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, (i) each Eurocurrency Rate Loan will automatically convert to a Base
Rate Loan at the end of the Interest Period then in effect for such Eurocurrency
Rate Loan and (ii) the Administrative Agent or the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 10 Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in Dollars for the account of the Borrower or any Restricted Subsidiary of the
Borrower (provided that the Borrower will be the applicant and that

 

84



--------------------------------------------------------------------------------

each Letter of Credit shall be issued by a single L/C Issuer determined by the
Borrower (unless otherwise agreed by the applicable L/C Issuers)) and to amend
or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall have any
obligation to (x) issue trade or commercial (as opposed to standby) Letters of
Credit without its consent or (y) make any L/C Credit Extension in an amount in
excess of its Applicable Percentage of the Letter of Credit Sublimit (it being
understood and agreed that any L/C Issuer may issue Letters of Credit in excess
of such amount in its sole discretion upon request of the Borrower); provided
further that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Lender’s Revolving Credit Commitment or (y) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the
ClosingFourth Amendment Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the ClosingFourth
Amendment Effective Date (for which such L/C Issuer is not otherwise compensated
hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

 

85



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date and have agreed to remain liable hereunder in respect
of such Letter of Credit as if the Letter of Credit Expiration Date had not
occurred;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer or one or more policies of such L/C Issuer instituted in good
faith now or hereafter in effect and applicable to letters of credit generally;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
any Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Borrower or his/her delegate or designee. Such Letter of Credit Issuance Request
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 11:00 a.m. (local time in New York City) at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such other date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Issuance Request
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which

 

86



--------------------------------------------------------------------------------

shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Issuance Request shall specify in form
and detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such 12-month period to be
agreed upon by the relevant L/C Issuer and the Borrower at the time such Letter
of Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
extension if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

 

87



--------------------------------------------------------------------------------

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall, within a period stipulated
by the terms and conditions of such Letter of Credit, examine the relevant
drawing documents. After such examination, such L/C Issuer shall notify promptly
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.
(local time in New York City) on (1) the next Business Day immediately following
any payment by an L/C Issuer under a Letter of Credit that the Borrower receives
notice thereof (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in Dollars; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Credit Borrowing
under the Revolving Credit Facility in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Credit Borrowing. If the Borrower fails
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans or Eurocurrency Rate Loans, as applicable, but subject to the amount
of the unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the Unreimbursed
Amount not later than 11:00 a.m. (local time in New York City) on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan or Eurocurrency Rate Loan, as applicable, to the Borrower in such
amount. The Administrative Agent shall promptly remit the funds so received to
the relevant L/C Issuer in Dollars.

 

88



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest (which begins to accrue
upon funding by the L/C Issuer) at the Default Rate for Revolving Credit Loans.
In such event, each Appropriate Lender’s payment to the Administrative Agent for
the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

89



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

90



--------------------------------------------------------------------------------

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
Dollars to the Borrower or any Subsidiary or in the currency markets generally;
and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential or
exemplary damages, claims in respect of which are waived by the Borrower to the
extent permitted by applicable Law) suffered by the Borrower that are caused by
such L/C Issuer’s gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which

 

91



--------------------------------------------------------------------------------

the Borrower proves were caused by such L/C Issuer’s willful misconduct, bad
faith or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent, the L/C Issuer of such Letter of Credit or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 11:00 a.m. (local time in New
York City) on (x) in the case of the immediately preceding clauses (i) and (ii),
(1) the Business Day that the Borrower receives notice thereof, if such notice
is received on such day prior to 12:00 noon (local time in New York City) or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account and may be
invested in readily available Cash Equivalents as directed by the Borrower. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as

 

92



--------------------------------------------------------------------------------

additional funds to be deposited and held in the Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Outstanding Amount over (b) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans that are Eurocurrency Rate Loans times the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the stated amount of such Letter of Credit. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, with respect to each Letter of Credit
issued by it the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within 30 days of demand
and are nonrefundable.

 

93



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) [Reserved].

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on a best efforts basis, on or prior to
each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and 2.03(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the Borrower shall

 

94



--------------------------------------------------------------------------------

Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Upon the maturity date of any tranche of Revolving Credit Commitments, the
sublimit for Letters of Credit may be reduced as agreed between the L/C Issuers
(each in its sole discretion) and the Borrower, without the consent of any other
Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, subject to Section 2.05(a)(iii) below, upon
written notice to the Administrative Agent by the Borrower, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans of any
Class in whole or in part without premium or penalty (subject to
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (local time in New York City) (A)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
and (B) one Business Day prior to any prepayment of Base Rate Loans; (2) any
prepayment of Eurocurrency Rate Loans shall be in a minimum Principal Amount of
$3,000,000, or a whole multiple of $1,000,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a minimum Principal Amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire Principal Amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such prepayment. If such notice is given by the Borrower, subject to
Section 2.05(a)(iii), the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon to such date, together with any additional amounts
required pursuant to Section 3.05. In the case of each prepayment of the Loans
pursuant to this Section 2.05(a), the Borrower may in its sole discretion select
the Borrowing or Borrowings (and the order of maturity of principal payments) to
be repaid, and such payment shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares or other applicable shares as
provided for under this Agreement.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable

 

95



--------------------------------------------------------------------------------

Facility or occurrence of another event, which refinancing or event shall not be
consummated or shall otherwise be delayed. Each prepayment of any Class of Term
Loans pursuant to this Section 2.05(a) shall be applied in an order of priority
to repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) In the event that, on or prior to the date that falls six months after the
Third Amendment Effective DateMarch 18, 2020, the Borrower (x) prepays,
refinances, substitutes or replaces any Initial Term Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iv) that constitutes a Repricing Transaction), or
(y) effects any amendment, amendment and restatement or other modification of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Initial Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Initial Term Loans
outstanding immediately prior to such amendment. If, on or prior to the date
that falls six months after the ThirdFourth Amendment Effective Date, any Term
Lender is a Non-Consenting Lender and is replaced pursuant to Section 3.07(a) in
connection with any amendment, amendment and restatement or other modification
of this Agreement resulting in a Repricing Transaction, such Term Lender (and
not any Person who replaces such Term Lender pursuant to Section 3.07(a)) shall
receive its pro rata portion (as determined immediately prior to it being so
replaced) of the prepayment premium or fee described in the preceding sentence.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Loan
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Parent or any of its Subsidiaries may purchase such outstanding
Term Loans and immediately cancel them) on the following basis:

(A) Any Loan Party shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v); provided that no Loan Party shall initiate any action under
this Section 2.05(a)(v) in order to make a Discounted Term Loan Prepayment
unless (I) at least 10 Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by a Loan Party on the applicable Discounted Prepayment Effective Date; or
(II) at least three Business Days

 

96



--------------------------------------------------------------------------------

shall have passed since the date the Loan Party was notified that no Term Lender
was willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Loan Party’s election not to accept any Solicited Discounted Prepayment
Offers.

(B)

(1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Loan Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (local time in New
York City) on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer and wishing to participate shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date that it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

97



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Loan Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
Section 2.05(a)(v)(B)(2) above; provided that, if the aggregate principal amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
such Loan Party and subject to rounding requirements of the Auction Agent made
in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Loan Party of the respective Term Lenders’ responses to
such offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Term Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Loan Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Loan Party shall be due and
payable by such Loan Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

(C)

(1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Loan Party, to (x) each Term Lender and/or (y) each
Term Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by such Loan Party (it being understood that different Discount
Ranges and/or Discount Range

 

98



--------------------------------------------------------------------------------

Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a) (v)(C)(1)), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Loan Party shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. (local
time in New York City) on the third Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Loan Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following Section 2.05(a)(v)(C)(3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

 

99



--------------------------------------------------------------------------------

(3) If there is at least one Participating Lender, the relevant Loan Party will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Loan Party and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”). The
Auction Agent shall promptly, and in any case within five Business Days
following the Discount Range Prepayment Response Date, notify (I) the relevant
Loan Party of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Loan Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Loan Party shall be due and payable by
such Loan Party on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(D)

(4) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Loan Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount

 

100



--------------------------------------------------------------------------------

of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by a Loan Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (local time in New
York City) on the third Business Day after the date of delivery of such notice
to such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Term Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(5) The Auction Agent shall promptly provide the relevant Loan Party with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Loan Party shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding

 

101



--------------------------------------------------------------------------------

Term Lenders in the Solicited Discounted Prepayment Offers that is acceptable to
the Loan Party (the “Acceptable Discount”), if any. If the Loan Party elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by such Loan
Party from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this Section 2.05(a)(v)(D)(2) (the
“Acceptance Date”), the Loan Party shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Loan Party by the Acceptance Date, such Loan Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(6) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Loan Party at the Acceptable
Discount in accordance with this Section 2.05(a)(v)(D). If the Loan Party elects
to accept any Acceptable Discount, then the Loan Party agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Term Lender that has submitted a Solicited Discounted Prepayment
Offer with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Loan Party will prepay outstanding Term
Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that,
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Loan Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the

 

102



--------------------------------------------------------------------------------

Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Loan Party of the Discounted Prepayment Effective Date
and Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment
and the tranches to be prepaid, (II) each Term Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Term Loans and the tranches to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the tranches of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Loan Party
and Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Loan Party
shall be due and payable by such Loan Party on the Discounted Prepayment
Effective Date in accordance with Section 2.05(a)(v)(F) below (subject to
Section 2.05(a)(v)(J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and its
Restricted Subsidiaries and the Term Lenders acknowledge and agree that the
Auction Agent may require as a condition to any Discounted Term Loan Prepayment,
the payment of customary fees and expenses from a Loan Party in connection
therewith.

(F) If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Loan Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Loan Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. (local time in New York City) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans on a pro rata
basis across such installments. The Term Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date. Each prepayment of
the outstanding Term Loans pursuant to this Section 2.05(a)(v) shall be paid to
the Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(v), the relevant Loan
Party shall waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment.

 

103



--------------------------------------------------------------------------------

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and its Restricted Subsidiaries and the Term Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(v) as well as activities of the Auction Agent.

(J) Each Loan Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Loan Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) Within five Business Days after the Compliance Certificate in
respect of financial statements are required to be delivered pursuant to
Section 6.01(a) (commencing with the fiscal year ending December 31, 201720) and
the related Compliance Certificate is required to be delivered pursuant to
Section 6.02(a), the Borrower shall cause to be offered to be prepaid in
accordance with clause (b)(ix) below, an aggregate principal amount of Loans in
an amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements minus (B) the sum
of (1) all voluntary prepayments of Term Loans made during such fiscal year or
after year-end and prior to when such Excess Cash Flow prepayment is due
(including Term Loans prepaid pursuant to Section 2.05(a)(v) during such time
based upon the actual amount of cash paid by the Borrower in connection with the
relevant prepayment) and (2) all voluntary prepayments of Revolving Credit Loans
during such fiscal year or after year end and prior to when such Excess Cash
Flow prepayment is due to the extent the Revolving Credit Commitments are
permanently reduced by

 

104



--------------------------------------------------------------------------------

the amount of such payments, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are funded with the
internally generated cash and, without duplication of any deduction from Excess
Cash Flow in any prior period; provided that no prepayment shall be made
pursuant to this paragraph (i) if the Excess Cash Flow for such period is less
than or equal to $10,000,000 (and, if Excess Cash Flow exceeds $10,000,000,
prepayments shall be required to be made only with respect to the Excess Cash
Flow in excess of such amount).

(ii) If (x) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l), (o), (p),
(q) or (r)) or (y) any Casualty Event occurs, which results in the realization
or receipt by the Borrower or Restricted Subsidiary of Net Proceeds, the
Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(ix) below, on or prior to the date which is 10 Business Days after the date
of the realization or receipt by the Borrower or any Restricted Subsidiary of
such Net Proceeds, subject to clause (b)(xi) below, an aggregate principal
amount of Loans in an amount equal to 100% of all Net Proceeds received;
provided that, if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase any Permitted First Priority
Refinancing Debt (or any Permitted Refinancing thereof that is secured on a pari
passu basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with the Net Proceeds of such Disposition or
Casualty Event (such Indebtedness required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans (or, if the Term Loans have been paid in
full, the Revolving Credit Loans) and Other Applicable Indebtedness at such
time); provided, further, that (A) the portion of such Net Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Proceeds
shall be allocated to the Loans in accordance with the terms hereof to the
prepayment of the Loans and to the repurchase or prepayment of Other Applicable
Indebtedness, and the amount of prepayment of the Term Loans (or, if the Term
Loans have been paid in full, the Revolving Credit Loans) that would have
otherwise been required pursuant to this Section 2.05(b)(ii) shall be reduced
accordingly and (B) to the extent the holders of Other Applicable Indebtedness
decline to have such indebtedness repurchased or prepaid, the declined amount
shall promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

(iii) [Reserved].

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the ClosingFourth Amendment Effective Date (other than
Indebtedness not prohibited under Section 7.03 (excluding Section 7.03(t))), the
Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(vii) below an aggregate principal amount of Loans in an amount equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five
Business Days after the receipt by the Borrower or such Restricted Subsidiary of
such Net Proceeds.

 

105



--------------------------------------------------------------------------------

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or repay or cause to be promptly prepaid or
repaid Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit
Loans and payment of all Unreimbursed Amounts such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with their terms), (A) each prepayment of Loans pursuant to clauses
(i) through (iv) of this Section 2.05(b) shall be applied, first, ratably to
each Class of Term Loans then outstanding (provided that (i) any prepayment of
Loans with the Net Proceeds of Credit Agreement Refinancing Indebtedness shall
be applied solely to each applicable Class of Refinanced Debt, and (ii) any
Class of Incremental Term Loans, Extended Term Loans, or Refinancing Term Loans
may specify that one or more other Classes of Term Loans and Incremental Term
Loans may be prepaid prior to such Class of Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans; provided further, with respect to each
Class of Term Loans, each prepayment pursuant to clauses (i) through (iv) of
this Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(a) as directed
by the Borrower, or, absent such direction, in direct order of maturity of such
installment), and second, to the extent the amount of prepayments pursuant to
clauses (i) through (iv) of this Section 2.05(b) exceeds the Outstanding Amount
under the Term Loans, such prepayments shall be applied to the Outstanding
Amount under the Revolving Credit Loans (provided, such prepayment on its own
shall not result in any termination or reduction of any Commitment); and
(B) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment; provided, further that, if at the
time that any prepayment pursuant to clauses (i) through (iv) above would be
required, the Borrower is required to repay or to offer to repurchase any other
Indebtedness permitted hereunder that is secured on a pari passu basis with the
Obligations pursuant to the terms of the documentation governing such
Indebtedness with the Net Proceeds received pursuant to such clauses (i) through
(iv) above (such Indebtedness required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans (or, if the Term Loans have been paid in
full, the Revolving Credit Loans) and Other Applicable Indebtedness at such
time); provided, further, that (A) the portion of

 

106



--------------------------------------------------------------------------------

such Net Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Proceeds shall be allocated to the Loans in accordance with
the terms hereof to the prepayment of the Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans (or, if the Term Loans have been paid in full, the Revolving Credit
Loans) that would have otherwise been required pursuant to this Section 2.05(b)
shall be reduced accordingly and (B) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within 10 Business
Days after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clauses (i) through (iv) of
this Section 2.05(b) at least four Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(viii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurocurrency Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurocurrency Rate Loan pursuant to Section 3.05. Notwithstanding any of the
other provisions of Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this Section 2.05(b) (other than Section 2.05(b)(v))
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix) With respect to each prepayment of Term Loans required pursuant to this
Section 2.05(b), (A) each Lender of the Term Loans will have the right to refuse
such offer of prepayment by giving written notice of such refusal to the
Administrative Agent within one Business Day after such Lender’s receipt of
notice from the Administrative Agent of such offer of prepayment (and the
Borrower shall not prepay any Term Loans of such Lender on the date that is
specified in clause (B) below), (B) the Borrower will make all such prepayments
not so refused upon the fourth Business Day after delivery of notice by the
Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment refused by
Lenders of Term Loans may be retained by the Borrower.

 

107



--------------------------------------------------------------------------------

(x) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.05(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Loans of the applicable Class or Classes
being prepaid irrespective of whether such outstanding Loans are Base Rate Loans
or Eurocurrency Rate Loans; provided that, if no Lenders exercise the right to
waive a given mandatory prepayment of the Loans pursuant to Section 2.05(b)(ix),
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment within any Class of Loans shall be applied first to Loans of such
Class that are Base Rate Loans to the full extent thereof before application to
Loans of such Class that are Eurocurrency Rate Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 3.05.

(xi) Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.05(b) but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that, in
each case, would otherwise be required to be used to make an offer of prepayment
pursuant to Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.05(b) and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary; provided that, in
the case of this clause (ii), on or before the date on which any such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(b) or any such Excess Cash
Flow would otherwise have been required to be applied to prepayments pursuant to
Section 2.05(b), the Borrower applies an amount equal to such Net Proceeds or
Excess Cash Flow to such reinvestments or prepayments, as applicable, as if such
Net Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary).

 

108



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.05(b), (i) mandatory
prepayments in an aggregate amount not to exceed $100,000 in any one fiscal year
shall not be required to the extent that, if following such repayment, the Loan
Party would have insufficient funds to make a REIT Distribution and (ii) the
amount of any mandatory prepayment shall furthermore be reduced if the Borrower
determines in good faith (A) that the payment of any distribution is necessary
to maintain the Borrower’s status as a real estate investment trust under the
Code; provided that such reduction shall not exceed the amount needed to
maintain such status or (B) that the payment of any distribution is necessary to
enable the Borrower to avoid payment of any Tax that could be avoided by reason
of a distribution by the Borrower; provided that such reduction shall not exceed
$600,000,000 in aggregate over the life of the Facilities.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent (x) three Business Days prior to the date of termination or
reduction for Eurocurrency Rate Loans and (y) on the date of termination or
reduction for Base Rate Loans, (ii) any such partial reduction shall be in a
minimum aggregate amount of $5,000,000, or any whole multiple of $1,000,000, in
excess thereof or, if less, the entire amount of outstanding Commitments of such
Class and (iii) if, after giving effect to any reduction of the Commitments, the
Letter of Credit Sublimit exceeds the amount of the Revolving Credit Facility,
such sublimit shall be automatically reduced by the amount of such excess. The
amount of any such Commitment reduction shall not otherwise be applied to the
Letter of Credit Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility or occurrence of other event,
which refinancing or other event shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender of each
Class shall be automatically and permanently reduced to $0 upon the funding of
Initial Term Loans of such Class to be made by it on the Closing Date, the First
Amendment Effective Date, the Second Amendment Effective Date, the Third
Amendment Effective Date or the ThirdFourth Amendment Effective Date, as
applicable. The Revolving Credit Commitment of each Class shall automatically
and permanently terminate on the Maturity Date with respect to such Class of
Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07(a)). All commitment fees accrued until the effective
date of any termination of the Aggregate Commitments but unpaid shall be paid on
the effective date of such termination.

 

109



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first quarter after the
ThirdFourth Amendment Effective Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the ThirdFourth Amendment Effective Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Initial Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date. In the event that, prior to the incurrence of any
Incremental Term Loans, the Initial Term Loans or any existing Incremental Term
Loans have scheduled amortization payments under Section 2.07(a)(i) (or other
equivalent section) that are less than 0.25% of the aggregate principal amount
of such existing Term Loans when initially incurred, then at the Borrower’s
option, (x) the scheduled amortization payments of such existing Term Loans on
the effective date of such Incremental Term Loans shall be increased to be equal
quarterly installments of principal equal to 0.25% of the aggregate principal
amount of such existing Term Loans originally incurred or (y) the scheduled
amortization payment of the Incremental Term Loans shall equal such smaller
percentage applicable to the existing Term Loans on such scheduled amortization
payment date(s) (reflected as a percentage of the aggregate principal amount of
such Incremental Term Loans), so long as, in the event this clause (y) is
applicable, and for the avoidance of doubt, such percentage is expressly set
forth in the Incremental Amendment with respect to such Incremental Term Loans.
In the event any other Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans are made, such other Incremental Term Loans, Refinancing
Term Loans or Extended Term Loans, as applicable, shall be repaid by the
Borrower in the amounts and on the dates set forth in the Incremental Amendment,
Refinancing Amendment or Extension Amendment with respect thereto and on the
applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

110



--------------------------------------------------------------------------------

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to the Commitment Fee Rate, times
the actual daily amount by which the aggregate Revolving Credit Commitment for
the applicable Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the ClosingFourth
Amendment Effective Date until the Maturity Date for the Revolving Credit
Commitments, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date during the first full fiscal quarter to occur after the
ClosingFourth Amendment Effective Date and on the Maturity Date for the
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Commitment Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Commitment Fee Rate separately for each period during such quarter that such
Commitment Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

111



--------------------------------------------------------------------------------

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate or the Federal Funds Rate shall be made on the
basis of a year of 365 days, or 366 days, as applicable, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of U.S. Department of the Treasury Regulation Section 5f.103-1(c),
as a non-fiduciary agent for the Borrower, in each case in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure of Lenders or the Administrative Agent to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and 2.11(b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and 2.11(b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such a Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

112



--------------------------------------------------------------------------------

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent in Dollars, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office and in Same Day Funds not later than 1:00 p.m. (local time in New York
City) on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office. All payments received by
the Administrative Agent after the time specified above shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit), such Lender
shall forthwith on demand pay to the Administrative Agent the amount thereof in
Same Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per

 

113



--------------------------------------------------------------------------------

annum equal to the Federal Funds Rate, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
(including, without limitation, failure to fund participations in respect of any
Letter of Credit) forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in

 

114



--------------------------------------------------------------------------------

accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that, if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

115



--------------------------------------------------------------------------------

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the ClosingFourth Amendment Effective Date, by notice to the
Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be in the same Facility as any outstanding Term Loans
of an existing Class of Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Credit Commitments (a “Revolving Commitment Increase”) or the establishment of
one or more new revolving credit commitments (any such new commitments,
collectively with any Revolving Commitment Increases, the “Incremental Revolving
Credit Commitments” and, the Incremental Revolving Credit Commitments,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such
Class and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent and each L/C Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional

 

116



--------------------------------------------------------------------------------

Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender, (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in
Section 10.07(1) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Incremental Revolving Credit
Commitments.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or other Investment permitted hereunder, no
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) shall have occurred
and be continuing or would exist after giving effect to such Incremental
Commitments, or (y) if otherwise, no Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments and except as set forth
in clause (i) above, the conditions of Sections 4.02(i) and 4.02(ii) shall be
satisfied (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02 shall be deemed to refer to
the effective date of such Incremental Amendment); provided that, if the
proceeds of such Incremental Commitments are being used to finance a Permitted
Acquisition or other Investment permitted hereunder, the reference in
Section 4.02(i) to the accuracy of the representations and warranties shall, to
the extent agreed by such Incremental Lenders, refer to customary “specified
representations” and “specified acquisition representations”;

(iii) [reserved];

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $20,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $20,000,000 if such amount
represents all remaining availability under the limit set forth in
Section 2.14(d)(v)) and each Incremental Revolving Credit Commitment shall be in
an aggregate principal amount that is not less than $5,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth in Section 2.14(d)(v));

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments incurred after the Fourth Amendment Effective Date
shall not exceed the sum of (A) $600,000,000 less the aggregate principal amount
of Indebtedness incurred pursuant to Section 7.03(q)(A) at or prior to such time

 

117



--------------------------------------------------------------------------------

plus (B) additional amounts so long as (when aggregated with amounts incurred at
or prior to such time pursuant to Section 7.03(q)(B)) the Senior Loan-to-Value
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period, as if any Incremental Term Loans or Incremental Revolving
Credit Commitments, as applicable, available under such Incremental Commitments
had been outstanding on the last day of such period, and, in each case, (x) with
respect to any Incremental Revolving Credit Commitment, assuming a borrowing of
the maximum amount of Loans available thereunder, (y) without netting the cash
proceeds of any such Incremental Loans and (z) including the aggregate amount of
Incremental Commitments concurrently established under clause (A) (unless
previously repaid), does not exceed 45.0%; and

(vi) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (A) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
ClosingFourth Amendment Effective Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Incremental Commitment is provided with the benefit of the applicable
Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments and, except as otherwise set
forth herein, unless such terms, provisions and documentation (other than any
terms and provisions which are applicable only after the Latest Maturity Date of
the Term Loans or Revolving Credit Commitments existing on the Incremental
Facility Closing Date) shall be either (x) substantially identical to the Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Incremental Facility Closing Date or (y) no more favorable (taken as a whole) to
the Incremental Lenders than the Lenders under the Term Loans or Revolving
Credit Commitments, as applicable, each existing on the Incremental Facility
Closing Date and such terms, provisions and documentation shall be reasonably
satisfactory to Administrative Agent; provided that (i) to the extent any
Previously Absent Financial Maintenance Covenant is added for the benefit of any
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the
Incremental Facility Closing Date to include such Previously Absent Financial
Maintenance Covenant for the benefit of the Loans(x) if such Previously Absent
Financial Maintenance Covenant is added for the benefit of any Incremental Term
Loans and Incremental Term Commitments, the Initial Term Loans and the Revolving
Credit Loans and Revolving Credit Commitments or (y) if such Previously Absent
Financial Maintenance Covenant is added for the benefit of any Incremental
Revolving Credit Loans and Incremental Revolving Credit

 

118



--------------------------------------------------------------------------------

Commitments, the Revolving Credit Loans and Revolving Credit Commitments, it
being understood in each case that upon the amendment of the Loan Documents to
include such Previously Absent Financial Maintenance Covenant, any subsequent
amendment, modification or waiver to the Loan Documents as it pertains to such
Previously Absent Financial Maintenance Covenant shall only be permitted in the
manner detailed under Section 10.01 and (ii) Term Loan Increases and Revolving
Commitment Increases of any Class shall be identical to the then
existingExisting Term Loans or Revolving Credit Commitments of such Class, as
applicable. In any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) other than customary “bridge” facilities which by their terms will be
converted into a facility that has, or extended such that they have, a maturity
date later than the Latest Maturity Date of all Classes of Term Commitments and
Loans then in effect and Indebtedness in an aggregate principal amount not in
excess of the Inside Maturity Basket, shall not mature earlier than the Latest
Maturity Date of any Term Loans outstanding at the time of incurrence of such
Incremental Term Loans,

(C) other than customary “bridge” facilities which by their terms will be
converted into a facility that has, or extended such that they have, a maturity
date later than the Latest Maturity Date of all Classes of Term Commitments and
Loans then in effect and Indebtedness in an aggregate principal amount not in
excess of the Inside Maturity Basket, shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Initial Term Loans,

(D) subject to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below
and Section 2.07(a), shall have an Applicable Ratepricing, rate floors,
discounts, fees, premiums, call protection and optional prepayment or redemption
provisions and amortization determined by the Borrower and the applicable
Incremental Term Lenders, and

(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis other than pursuant to an otherwise permitted
refinancing) in any voluntary or mandatory prepayments of Term Loans hereunder,
as specified in the applicable Incremental Amendment;

(ii) with respect to the Incremental Revolving Credit Commitments and
Incremental Revolving Credit Loans shall have terms that are substantially
consistent with those of the Revolving Credit Commitments and theIncremental
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii) or such other deviations reasonably satisfactory to the
Administrative Agent; provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

 

119



--------------------------------------------------------------------------------

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than, and will require no scheduled
amortization or differing mandatory commitment reduction prior to, the Latest
Maturity Date of any Revolving Credit Loans outstanding at the time of
incurrence of such Incremental Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(E) below)) of Loans with respect to Incremental Revolving Credit Commitments
after the associated Incremental Facility Closing Date shall be made on a pro
rata basis with all other Revolving Credit Commitments on the Incremental
Facility Closing Date,

(D) subject to the provisions of Section 2.03(n) to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments on the Incremental Facility Closing Date (and except as provided in
Section 2.03(n), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; and

 

120



--------------------------------------------------------------------------------

(H) Incremental Revolving Credit Commitments (other than Revolving Credit
Commitment Increases) shall have pricing, rate floors, discounts, fees, call
protection and optional prepayment and termination provisions (in each case
subject to clauses (B), (C) and (E) above) determined by the Borrower and the
applicable Incremental Revolving Credit Lenders; and

(iii) the amortization schedule applicable to any Incremental Loans and the
Effective Yield applicable to the Incremental Term Loans of each Class shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, if such
Incremental Term Loans are funded on or prior to the date that is twelve months
after the Fourth Amendment Effective Date, the Effective Yield applicable
thereto (as determined on the date of initial incurrence thereof) may not be
more than 0.50% higher than the Effective Yield applicable to the Initial Term
Loans (as determined on such date), unless the Applicable Rate with respect to
the Initial Term Loans is adjusted to be equal to such Effective Yield with
respect to such Incremental Term Loans, minus, 0.50%.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, and the Lenders expressly authorize
the Administrative Agent to enter into every such Incremental Amendment,
including any amendments that are not materially adverse to the interests of any
Lender that are made to effectuate changes necessary to enable any Incremental
Term Loans that are intended to be treated as fungible with any Class of
outstanding Term Loans to be treated as fungible with such Term Loans, which
shall include without limitation (i) any amendments to Section 2.07(a) that do
not reduce the ratable amortization received by each Lender thereunder and
(ii) any amendments which extend or add “call protection” to any existing
Class of Loans, including amendments to Section 2.05(a)(iv). The Borrower will
use the proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all

 

121



--------------------------------------------------------------------------------

such assignments and purchases, such Revolving Credit Loans will be held by
existing Revolving Credit Lenders and Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such Incremental Revolving Credit Commitments to the
Revolving Credit Commitments, (b) each Incremental Revolving Credit Commitment
shall be deemed for all purposes a Revolving Credit Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) Letter of Credit Sublimit Increase. Any increase in the Letter of Credit
Sublimit contemplated by an Incremental Amendment shall be agreed upon by
Administrative Agent, the L/C Issuers and the Borrower.

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the ClosingFourth Amendment Effective Date,
the Borrower may obtain, from any Lender or any other bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Refinancing Term Loans or Other Revolving Credit Commitments pursuant
to a Refinancing Amendment in accordance with this Section 2.15 (each, an
“Additional Refinancing Lender”); provided that (i) the Administrative Agent and
each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s making such
Refinancing Term Loans or providing such Other Revolving Credit Commitments to
the extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Refinancing Lender, (ii) with respect to Refinancing Term
Loans, any Affiliated Lender providing Refinancing Term Loans shall be subject
to the same restrictions set forth in Section 10.07(1) as they would otherwise
be subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Other
Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to a
Refinancing Amendment and, with respect to any Refinancing Term Loans, any
Additional Refinancing Lender that is an Affiliated Lender shall be subject to
the provisions of Section 10.07(l), mutatis mutandis, to the same extent as if
such Refinancing Term Loans and related Obligations had been obtained by such
Additional Refinancing Lender by way of assignment; provided further that,
notwithstanding anything to the contrary in this Section 2.15 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Other Revolving Credit Commitments after
the date of obtaining any Other Revolving Credit

 

122



--------------------------------------------------------------------------------

Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) subject to the provisions of Section 2.03(n) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Other Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(n), without giving effect to
changes thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the ClosingFourth Amendment Effective Date other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

123



--------------------------------------------------------------------------------

Section 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans may be different than
the Effective Yield for the Term Loans of such Existing Term Loan Tranche, in
each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
and (v) to the extent any Previously Absent Financial Maintenance Covenant is
added for the benefit of any Lenders of any Extended Term Loans, the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the
effectiveness of such Extension Amendment to include such Previously Absent
Financial Maintenance Covenant for the benefit of the Initial Term Loans, it
being understood in each case that upon the amendment of the Loan Documents to
include such Previously Absent Financial Maintenance Covenant, any subsequent
amendment, modification or waiver to the Loan Documents as it pertains to such
Previously Absent Financial Maintenance Covenant shall only be permitted in the
manner detailed under Section 10.01; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans were amended are repaid in
full, unless such optional prepayment is accompanied by at least a pro rata
optional prepayment of such Existing Term Loan Tranche; provided, however, that
(A) no Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any then existing Term Loans hereunder, (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (D) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor

 

124



--------------------------------------------------------------------------------

Agreement is then in effect), (E) any Extended Term Loans may participate on a
pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request and (F) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $20,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments may be different than the Effective Yield for
extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); and (v) to the extent any
Previously Absent Financial Maintenance Covenant is added for the benefit of any
Extended Revolving Credit Commitments, the Administrative Agent shall be given
prompt written notice of such Previously Absent Financial Maintenance Covenant
and the Loan Documents shall be automatically and without further action deemed
modified on

 

125



--------------------------------------------------------------------------------

or prior to the effectiveness of the applicable Extension Amendment to include
such Previously Absent Financial Maintenance Covenant for the benefit of any
Revolving Credit Loans and Revolving Credit Commitments, it being understood in
each case that upon the amendment of the Loan Documents to include such
Previously Absent Financial Maintenance Covenant, any subsequent amendment,
modification or waiver to the Loan Documents as it pertains to such Previously
Absent Financial Maintenance Covenant shall only be permitted in the manner
detailed under Section 10.01; provided, further, that (A) no Default shall have
occurred and be continuing at the time a Revolver Extension Request is delivered
to Lenders, (B) in no event shall the final maturity date of any Extended
Revolving Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Term Loan under an
Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Credit Lender (each, an “Extending Revolving Credit Lender”) wishing to have all
or a portion of its Revolving Credit Commitments under the Existing Revolver
Tranche subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of

 

126



--------------------------------------------------------------------------------

which applicable Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Credit Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Revolving Credit Commitments, as
applicable, on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans or Revolving Credit Commitments, as applicable, included in each such
Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the ClosingFourth Amendment Effective Date other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

127



--------------------------------------------------------------------------------

(f) No Extension of any Revolving Credit Facility shall be effective as to the
obligations of any L/C Issuer with respect to Letters of Credit without the
consent of such L/C Issuer (such consents not to be unreasonably withheld,
conditioned or delayed).

(g) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender in respect of any Unreimbursed Amounts or
participations in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default has occurred and is continuing), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being

 

128



--------------------------------------------------------------------------------

applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the Pro Rata
Share of each Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (ii) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Credit Commitment of that Non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the L/C
Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans and
participations in Letters of Credit of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Share (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

129



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction or withholding for any and all present or future taxes, duties,
levies, imposts, assessments, deductions, fees, charges or withholdings
(including backup withholding) or similar charges imposed by any Governmental
Authority including interest, penalties and additions to tax (collectively
“Taxes”), except as required by applicable Law. If the Borrower, any Guarantor
or other applicable withholding agent shall be required by any Laws to deduct or
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (A) to the extent the Tax in question is an
Indemnified Tax, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (B) the applicable withholding agent shall make such
deductions or withholdings, (C) the applicable withholding agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Laws, and (D) within 30 days after the date of such
payment (or, if receipts or evidence are not available within 30 days, as soon
as possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, shall furnish to suchthe Administrative Agent or Lender (as
the case may be) the original or a copy of a receipt evidencing payment thereof
or other evidence reasonably acceptable to suchthe Administrative Agent or
Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

 

130



--------------------------------------------------------------------------------

(c) Each Loan Party agrees to jointly and severally indemnify each Agent and
each Lender for (i) the full amount of Indemnified Taxes and Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by or paid by
such Agent or such Lender and (ii) any reasonable expenses arising therefrom or
with respect thereto, in each case whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
by such Agent or Lender (or by an Agent on behalf of such Lender), accompanied
by a written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts, shall be conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with anysuch properly completed and executed documentation prescribed by Law
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to anyreasonably requested by the
Borrower or the Administrative Agent as will permit payments to be made to such
Lender under the Loan Documents to be made without withholding or at a reduced
rate of withholding. Each such Lender shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete or inaccurate in any
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its legal inability to do so. Unless
the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding Tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, the Borrower, the Administrative Agent or
other applicable withholding agent shallmay withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.
Notwithstanding anything to the contrary in the preceding four sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (d)(i), (ii), (iii) and (iv) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding any
other provision of this Section 3.01(d), a Lender shall not be required to
deliver any form pursuant to this Section 3.01(d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from federal backup withholding.

 

131



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN-E (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate substantially in the form of Exhibit K-1 and (b) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN-E (or any successor form), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, Form W-8BEN, Form W-8BEN-E, United States Tax Compliance Certificate
substantially in the form of Exhibit K-2 or K-3, Form W-9, Form W-8IMY and/or
any other required information from each beneficial owner, as applicable
(provided that if the Lender is a partnership, and one or more beneficial
partners of such Lender are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate substantially in the form of Exhibit
K-4 may be provided by such Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall include any
amendments made to FATCA after the ClosingFourth Amendment Effective Date.

 

132



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall deliver to the Borrower two copies of (i) if
the Administrative Agent is a United States person (as defined in
Section 7701(a)(30) of the Code), IRS Form W-9, or (ii) if the Administrative
Agent is not a United States person (as defined in Section 7701(a)(30) of the
Code), a duly completed and executed U.S. branch withholding certificate on IRS
Form W-8IMY evidencing its agreement with the Borrower to be treated as a United
States person(a) Internal Revenue Service Form W-8ECI, Form W-8BEN, or Form
W-8BEN-E, as applicable, with respect to payments under the Loan Documentsto be
received by it as a beneficial owner and (b) Internal Revenue Service Form
W-8IMY (together with required accompanying documentation) with respect to
payments to be received by it on behalf of the Lenders, and shall update such
forms periodically upon the reasonable request of the Borrower. The
Administrative Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts (subject to overall policy considerations of such Lender) to
change the jurisdiction of its Lending Office, if such a change would reduce any
such additional amounts (including any such additional amounts that may
thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender. Borrower agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with such change in jurisdiction.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. Notwithstanding anything to
the contrary in this Section 3.01(f), in no event will a Lender or Agent be
required to pay any amount to a Loan Party pursuant to this Section 3.01(f) the
payment of which would place such Lender or Agent in a less favorable net
after-Tax position than such Lender or Agent would have been if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01 shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

 

133



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer, and the term “Applicable Law”
includes FATCA.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan, or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that deposits in
Dollars are not being offered to banks in the applicable offshore interbank
market for the applicable amount and the Interest Period of such Eurocurrency
Rate Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loan in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if prior to the commencement of any Interest Period for a
Eurocurrency Rate Loan the Borrower and the Administrative Agent reasonably
determine in good faith that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate or LIBOR, as applicable, for such Interest
Period and that (i) such circumstances are unlikely to be temporary

 

134



--------------------------------------------------------------------------------

or (ii) such circumstances have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to LIBOR (a “LIBOR Successor Rate”) that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable which shall include LIBOR Successor Rate Conforming Changes and a
method for determining adjustments to such alternate rate of interest and this
Agreement to not increase or decrease pricing in effect for the Interest Period
on the Business Day immediately preceding the Business Day on which such
alternate rate is selected pursuant to this provision (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Rate). Notwithstanding anything to the contrary in Section 10.01, such amendment
shall become effective upon due execution and delivery thereof by the
Administrative Agent and the Borrower without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date that such amendment is
provided to the Lenders, a written notice from each Required Class Lender
stating that such Required Class Lender objects to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b), (x) any Committed Loan Notice that requests the conversion of any Borrowing
to. or continuation of any Borrowing as, a Eurocurrency Rate Loan shall be
ineffective and (y) if any Committed Loan Notice requests a Eurocurrency Rate
Loan, such Borrowing shall be made as a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
ClosingFourth Amendment Effective Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, converting to or continuing, funding or maintaining any Eurocurrency
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes, or any Taxes excluded from the definition
of Indemnified Taxes under exceptions (i)(B) through (vi) thereof or
(ii) reserve requirements contemplated by Section 3.04(c)) and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurocurrency Rate Loan (or of maintaining its obligations to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender, then from time to time within 15 days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction. Notwithstanding anything
herein to the contrary, for all

 

135



--------------------------------------------------------------------------------

purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted or issued; provided that to the extent any increased costs
or reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III after the ClosingFourth
Amendment Effective Date, then such Lender shall be compensated pursuant to this
Section 3.04 only if such Lender imposes such charges under other syndicated
credit facilities involving similarly situated borrowers that such Lender is a
lender under.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the ClosingFourth Amendment Effective
Date, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
Person controlling such Lender as a consequence of such Lender’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy and liquidity and such Lender’s desired return on capital), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within 15 days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of the Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or cost from such Lender. If a Lender fails
to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable 15 days from receipt of
such notice.

 

136



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to Sections
3.04(a), 3.04(b), 3.04(c) or 3.04(d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan required to be made by it hereunder) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan of the Borrower on the date or in
the amount notified by the Borrower, including any loss or expense (excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

137



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable Eurocurrency Rate Loans, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b), such Lender’s applicable Eurocurrency
Rate Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Sections 3.02, 3.03 or 3.04 that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 that gave rise to the conversion of any of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders under the applicable Facility are
outstanding, if applicable, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans under such Facility and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments for the applicable Facility.

 

138



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or Section 3.04 as a result of any condition described in such Sections
or any Lender ceases to make any Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on 10 Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed

 

139



--------------------------------------------------------------------------------

Assignment and Assumption reflecting such replacement within five Business Days
of the date on which the assignee Lender executes and delivers such Assignment
and Assumption to such Non-Consenting Lender or Defaulting Lender, then such
Non-Consenting Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Assumption without any action on the part of the
Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

 

140



--------------------------------------------------------------------------------

(ii) executed counterparts of this Agreement;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(v) an opinion from Fried, Frank, Harris, Shriver & Jacobson LLP, New York
counsel to the Loan Parties;

(vi) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the 2016 Transactions) substantially in the form attached hereto as
Exhibit E-2;

(vii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming satisfaction of the conditions set forth in Sections
4.02(i) and 4.02(ii);

(viii) the Perfection Certificate, duly completed and executed by the Loan
Parties; and

(ix) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

 

141



--------------------------------------------------------------------------------

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been consummated.

(d) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the unaudited quarterly consolidated balance sheets of the Borrower and its
Subsidiaries and Parent and its Subsidiaries as of each of March 31, 2016 and
June 30, 2016 and related consolidated statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries and Parent and its
Subsidiaries for the fiscal quarters ended March 31, 2016 and June 30, 2016 and
(iii) an unaudited consolidated income statement for the Borrower and its
Subsidiaries calculated on a pro forma basis after giving effect to the
Refinancing.

(e) The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.

(f) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 6.07.

(g) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent all documents or instruments necessary to release all Liens securing the
Existing REIT Revolving Credit Facility, including, without limitation,
“pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent in connection with the repayment and termination of the
Existing REIT Revolving Credit Facility.

(h) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent “pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent in connection with the repayment and termination of the
Mortgage Loan Agreement.

(i) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent a true and correct copy of each of the Operating Leases and Management
Agreements (together with any amendments, modifications, restatements or
supplements thereof).

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

142



--------------------------------------------------------------------------------

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Loan which shall be governed by
Section 2.14(d)), including on the Closing Date, is subject to the following
conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and 4.02(ii) (or, in
the case of a Request for Credit Extension for an Incremental Loan, the
conditions specified in Section 2.14(d) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties,

 

143



--------------------------------------------------------------------------------

execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing (where relevant) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case, referred to in
clauses (a) (other than with respect to the Borrower), (b)(i) (other than with
respect to the Borrower), (c), (d) and (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the 2019 Transactions,
(a) are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the 2019 Transactions, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or be in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

144



--------------------------------------------------------------------------------

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and Parent and its
Subsidiaries, as applicable, as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries which have been
furnished to the Administrative Agent prior to the ClosingFourth Amendment
Effective Date have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

(c) Since December 31, 20158, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the ClosingFourth Amendment Effective Date, none of the Borrower or
its Subsidiaries has any material Indebtedness for borrowed money (other than
(i) Indebtedness reflected on Schedule 5.05 and (ii) Indebtedness arising under
the Loan Documents).

Section 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower or each of its
Restricted Subsidiaries, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.07 No Default.

No Default or Event of Default has occurred or is continuing.

 

145



--------------------------------------------------------------------------------

Section 5.08 Ownership of Property; Liens; Real Property; Leases and Management
Agreements.

(a) The Borrower and/or each of its Restricted Subsidiaries, as applicable, has
good record title to, or valid leasehold interests in, or easements or other
limited property interests in, all Real Property necessary in the ordinary
conduct of its business, free and clear of all Liens except as set forth on
Schedule 5.08 hereto and except for Liens permitted by Section 7.01 and where
the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Except as would not have a Material Adverse Effect, (i) no Loan Party is a
party to any agreement which requires or will require such Loan Party to pay any
material property improvement plan fees or charges or requires or will require
any Loan Party to renovate, update, upgrade, repair, enhance, or improve such
Real Property as a result of the 2019 Transactions, and (ii) all Operating
Leases and Management Agreements to which any Loan Party is a party are in full
force and effect, are the legal, valid and binding obligations of each of the
Loan Parties party thereto, enforceable in accordance with their terms (subject
to applicable Debtor Relief Laws and by general principles of equity) and no
consent is required in connection with any such agreements for the consummation
of the 2019 Transactions, except as shall have been obtained prior to the
ClosingFourth Amendment Effective Date. In addition, (A) no material rights in
favor of the applicable Loan Party under any Operating Lease or Management
Agreement have been waived, canceled or surrendered; (B) all material amounts
due and payable by any Loan Party under any Operating Lease or Management
Agreement have been paid in full (except to the extent such payment is not yet
overdue); (C) no Loan Party or any of its Subsidiaries is, to the knowledge of
each Loan Party and its Subsidiaries, in material default under any Operating
Lease or Management Agreement and no Loan Party or any of its Subsidiaries has
received any notice of material default with respect to any Operating Lease or
Management Agreement; and (D) to the knowledge of the Loan Parties, no
counterparty to any Operating Lease or Management Agreement is in material
default thereunder.

Section 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased, or operated
by any Loan Party, Subsidiary or a franchisee (subject to, in the case of such
franchised Real Property not managed by the Loan Parties or Subsidiaries or
their Affiliates, the knowledge of the Borrower) is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under or
relating to any Environmental Law;

 

146



--------------------------------------------------------------------------------

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property, at any Real Property licensed to a franchisee (subject to, in the
case of such franchised Real Property not managed by the Loan Parties or
Subsidiaries or their Affiliates, the knowledge of the Borrower) or, to the
knowledge of the Borrower, any real property formerly owned, leased, or operated
by any Loan Party, Subsidiary or franchisee that could reasonably be expected to
require investigation, remedial activity or corrective action or cleanup by, or
on behalf of, any Loan Party or Subsidiary or could reasonably be expected to
result in any Environmental Liability; and

(d) to the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the Loan Parties or any of their
respective operations or any facilities currently or formerly owned, leased, or
operated by any of the Loan Parties, Subsidiaries or franchisees that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability.

Section 5.10 Taxes.

(a) Each of the Loan Parties and their respective Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns and reports
that are required to have been filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property, and all other material Taxes, fees or other charges required to be
paid by it or imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan Party
or Subsidiary), and no Tax Lien has been filed, and, to the knowledge of the
Loan Parties, no claim is being asserted, with respect to any such Taxes, fees
or other charges.

(b) For its taxable year ended December 31, 2010, Borrower made a timely
election to be subject to tax as a real estate investment trust (a “REIT”)
pursuant to Sections 856 through 860 of the Code. Commencing with its short
taxable year ending December 31, 2010, Borrower has been organized and operated
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation should enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.

Section 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state Laws.

 

147



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder, would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. Neither any Loan Party nor any ERISA Affiliate
maintains or contributes to a Plan that is, or is expected to be, in at-risk
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), in each case, except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests.

As of the ClosingFourth Amendment Effective Date (after giving effect to the
2019 Transactions), no Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries (other than Immaterial Subsidiaries) have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party in such
Subsidiaries (other than Immaterial Subsidiaries) are owned free and clear of
all Liens except (i) those created under the Collateral Documents and (ii) any
Lien that is permitted under Section 7.01. As of the ClosingFourth Amendment
Effective Date, Schedules I and IV to the Perfection Certificate (a) set forth
the name and jurisdiction of each Domestic Subsidiary that is a Loan Party and
(b) set forth the ownership interest of the Borrower and any other Guarantor in
each wholly owned Subsidiary, including the percentage of such ownership. As of
the ClosingFourth Amendment Effective Date (after giving effect to the 2019
Transactions) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors, directors’ qualifying shares and springing membership
interests held by independent managers) of any nature relating to any Equity
Interest of Borrower or any Subsidiary.

Section 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

 

148



--------------------------------------------------------------------------------

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.14 Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the ClosingFourth Amendment Effective Date (a) there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened, (b) hours
worked by and payment made to employees of the Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws, (c) the Borrower and the other Loan Parties have complied
with all applicable labor laws including work authorization and immigration and
(d) all payments due from the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

Section 5.16 Use of Proceeds.

(a) The proceeds of the InitialFourth Amendment Refinancing Term Loans shall be
used solely for (i) the repayment in full of any and all Indebtedness of the
Borrower and its Subsidiaries under the Mortgage Loan Agreement and to pay for
Transaction Expensesto finance the 2019 Transactions, together with the proceeds
of the 2019 Senior Notes, and (ii) to the extent any portion of the proceeds of
the InitialFourth Amendment Refinancing Term Loans remainremains following
application of the proceeds pursuant to the precedent clause (i), for general
corporate purposes (including the making of permitted Restricted Payments).

 

149



--------------------------------------------------------------------------------

(b) The proceeds of the Revolving Credit Loans shall be used solely for (i) the
repayment in full of any and all Indebtedness of the Borrower and its
Subsidiaries under the Existing REIT Revolving Credit Facility, and (ii) to the
extent any portion of the Revolving Credit Loans remain following application of
the proceeds pursuant to the precedent clause (i), for general corporate
purposes (including the making of permitted Restricted Payments).

Section 5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, trade secrets, licenses, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and, to the
knowledge of the Borrower, such IP Rights do not conflict with the rights of any
Person, except to the extent such failure to own, license or possess or such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The business of any Loan Party or
any of their Subsidiaries as currently conducted does not infringe upon,
misappropriate or otherwise violate any IP Rights held by any Person except for
such infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the ClosingFourth Amendment
Effective Date, all registrations listed in Schedule VII to the Perfection
Certificate are valid and subsisting, except, in each case, to the extent
failure of such registrations to be valid and subsisting could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 5.18 Solvency.

On the ClosingFourth Amendment Effective Date, after giving effect to the 2019
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

Section 5.20 OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions.

(a) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

150



--------------------------------------------------------------------------------

(b) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and
each of the foreign assets control regulations of the United States Department
of the Treasury (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.

(c) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, employee, agent or controlled affiliate of
the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby is a
Sanctioned Person, nor is the Borrower or any of its Subsidiaries located,
organized or resident in any country or territory that is the subject of
Sanctions.

(d) No part of the proceeds of the Loans or Letters of Credit will be used by
the Borrower (i) in violation of Anti-Corruption Laws or applicable Sanctions or
(ii) for the purpose of financing any activities or business of or with any
Sanctioned Person, unless authorized or not prohibited for a Person required to
comply with applicable Sanctions.

(e) As of the Fourth Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

Section 5.21 Collateral Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11 and 6.13 will, upon execution and delivery thereof, beis effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent intended to be created thereby and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule III to the Perfection Certificate and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents (other than Mortgages) shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby), all right,
title and interest of the grantors in such Collateral, which shall be subject to
no Liens other than Liens permitted hereunder.

(b) PTO Filing; Copyright Office Filing. If and when any Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office and Copyrights (as defined in the Security
Agreement)

 

151



--------------------------------------------------------------------------------

registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Liens permitted hereunder
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
establish a Lien on registered Patents, Trademarks and Copyrights acquired by
the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage (if any) is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when the
Mortgages (if any) are filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of the
Collateral and Guarantee Requirement, the Mortgages (if any) shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted hereunder.

(d) Notwithstanding anything herein (including this Section 5.21) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law or (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year, a consolidated balance
sheet of the Borrower and its Subsidiaries and Parent and its consolidated
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity

 

152



--------------------------------------------------------------------------------

and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided that
such report may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related to (i) an upcoming maturity date under any Indebtedness or
(ii) any actual or potential inability to satisfy any financial covenant
(whether or not such failure has occurred);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower and Parent, a consolidated balance sheet of
the Borrower and its Subsidiaries and Parent and its consolidated Subsidiaries
as at the end of such fiscal quarter and the related consolidated statements of
income or operations for such fiscal quarter and the portion of the fiscal year
then ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than 90 days after the end of each fiscal yearwithin five
Business Days following the date on which financial statements are required to
be delivered pursuant to Section 6.01(a), a detailed consolidated budget for the
following fiscal year on a quarterly basis (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

153



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
may be satisfied with respect to such financial information by furnishing
(A) the applicable financial statements of the Borrower or Parent, as
applicable, or (B) the Borrower’s or Parent’s, as applicable, Form 10-K or 10-Q,
as applicable, filed with the SEC.

Documents required to be delivered pursuant to Sections 6.01 and 6.02 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the Borrower’s website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 6.02(a). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) concurrently withwithin five (5) Business Days following (x) the delivery of
the financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
accompanied, when applicable, by copies of any amendments to the Operating
Leases, Ground Leases or Management Agreements entered into during such period;
provided that the Borrower shall not be required to provide copies of such
amendments to the extent such amendments have been previously filed with the
SEC; provided further that the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the filing of any such
amendments with the SEC and (y) the delivery of the financial statements
referred to in Section 6.01(b), a certificate by a Responsible Officer of the
Borrower that such financial statements fairly present in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

 

154



--------------------------------------------------------------------------------

(b) concurrently withwithin five (5) Business Days following the delivery of the
financial statements referred to in Section 6.01(a) and 6.01(b), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for the reporting period then ended and for
the period from the beginning of the then current fiscal year to the end of such
period, as compared to the portion of projections covering such periods and to
the comparable periods of the previous year, including occupancy figures and
average daily rate calculations, in each case, with respect to each of the
properties of the Borrower and its Subsidiaries; provided that the Borrower
shall not be required to deliver any documents or information to the
Administrative Agent pursuant to this Section 6.02(b) for any financial quarter
for which the Parent files similar documents or information in respect of itself
and its Subsidiaries with the SEC;

(c) concurrently provided further that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the filing of any
such documents or information with the SEC;

(c) within five (5) Business Days following the delivery of the financial
statements referred to in Section 6.01(a), a certificate of the independent
certified public accountants reporting on such financial statements (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations) stating that in making the examination necessary therefor
no knowledge was obtained of any Event of Default, except as specified in such
certificate (it being understood that such certificate shall be limited to the
items and scope that independent certified public accountants are permitted to
cover in such certificates pursuant to their processional standards and customs
of profession);

(d) [reserved];

(e) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(fe) may be satisfied if such information is publicly available on
the SEC’s EDGAR website;

(f) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Indebtedness for borrowed money permitted under Section 7.03 with an
aggregate outstanding principal amount in excess of $100,000,000, any Junior
Financing or any Permitted Refinancing thereof, and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

 

155



--------------------------------------------------------------------------------

(g) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded
Subsidiary as of the date of delivery of such Compliance Certificate or
confirmation that there has been no change in such information since the later
of the Closing Date or the date of the last such list; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or their
respective subsidiaries or securities) (each, a “Public Lender”). The Borrower
hereby agrees that the Administrative Agent and/or the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not specifically the subject
of an authorization letter or other written notice confirming that the
information set forth in such Borrower Materials is either publicly available or
not material information (though it may be sensitive and proprietary) with
respect to the Borrower or their respective subsidiaries or securities for
purposes of United States federal and state securities laws as being suitable
only for posting on a portion of the Platform not designated for Public Lenders.
The Borrower agrees that (i) any Loan Documents, (ii) any financial statements
delivered pursuant to Section 6.01 and (iii) any Compliance Certificates
delivered pursuant to Section 6.02(a) will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

 

156



--------------------------------------------------------------------------------

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

(d) of the occurrence of any ERISA Event, as soon as possible and in any event
within 10 days after the Borrower knows or have reason to know thereof; and

(e) of any material amendment or modification to, or material waiver or consent
under, the Operating Leases or Management Agreements; and

(f) to the extent the Borrower is no longer a publicly listed company, any
change in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), 6.03(b) or 6.03(c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Notwithstanding the foregoing, the obligations in Section 6.03(e) may be
satisfied by the filing of such material amendment or modification to, or
material waiver or consent under, the relevant Operating Leases or Management
Agreements with the SEC within the time periods required under the rules and
regulations promulgated by the SEC; provided that the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
filing of any such documents or agreements with the SEC.

Section 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business all its obligations and liabilities, except,
in each case, (i) to the extent any such obligation or liability is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

157



--------------------------------------------------------------------------------

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of clause (a) (other
than with respect to the Borrower) or clause (b), to the extent that failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (c) maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions and (d) conduct its business in
compliance in all material respects with Anti-Corruption Laws and Sanctions,
including the USA PATRIOT Act.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted. In addition with respect to each of the Properties that is subject to
an Operating Lease, use commercially reasonable efforts to: (a) cause the
Operating Lessees to maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and involuntary Dispositions
excepted; (b) cause the Operating Lessees to make all necessary repairs thereto
and renewals and replacements thereof; (c) cause the Operating Lessees to use
the standard of care typical in the industry in the operation and maintenance of
its facilities and the personal property related thereto; (d) cause the
Operating Lessees to comply in all material respects with the terms, conditions,
restrictions and other requirements of all recorded documents related thereto;
(e) cause the Operating Lessees to comply in all material respects with the
terms, conditions, restrictions and other requirements set forth in all
applicable local, state and federal ordinances, zoning laws and other applicable
laws; and (f) cause the Loan Party owning each such respective Property to also
own all material personal and Real Property (including, without limitation,
furnishings, equipment, software and other Property) required for the continued
operation and maintenance of such Property in the ordinary course of business
(except for (i) such Property as has been traditionally leased by such Loan
Party in connection with such operation and maintenance, to the extent such
leases have been disclosed to the Administrative Agent in writing prior to the
date of this Agreement and (ii) the transfer of personal property related to the
Properties to the Operating Lessees as permitted hereunder).

Section 6.07 Maintenance of Insurance.

(a) Generally. Maintain or cause to be maintained with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, including flood insurance with
respect to each Flood Hazard Propertyflood hazard property, in each case in
compliance with the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973 (where applicable).

 

158



--------------------------------------------------------------------------------

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) (it being
understood that, absent an Event of Default, any proceeds of any such property
insurance shall be delivered by the insurer(s) to the Borrower or one of its
Subsidiaries and applied in accordance with this Agreement), as applicable.

Section 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year and only one such time shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

 

159



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.10 or in
Section 6.02(h), unless otherwise required by Law, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work-product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within 60 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
reasonable discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Mortgages,
intellectual property security agreements, a counterpart of the Intercompany
Note, each Intercreditor Agreement, if applicable, and other security agreements
and documents as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the ClosingFourth Amendment Effective
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including
recording of Mortgages, the filing of Uniform Commercial Code financing
statements

 

160



--------------------------------------------------------------------------------

and intellectual property security agreements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the ClosingFourth Amendment Effective Date and subject to the
Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i) and (ii).

(b) Within 60 days (or such longer period as the Administrative Agent may agree
in writing in its sole and reasonable discretion), with respect to each Real
Property that is acquired by a Loan Party that, together with any improvements
thereon, individually has a fair market value of at least $5,000,000, comply
with the Collateral and Guarantee Requirements; it being understood and agreed
that, with respect to any Real Property owned by any Subsidiary or other Person
at the time such Subsidiary or Person becomes a Loan Party, such Real Property
shall be deemed to have been acquired by such Subsidiary or other Person on the
first day on which it becomes a Loan Party hereunder.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(i) comply, and take all commercially reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits;

(ii) obtain, maintain and renew all Environmental Permits necessary for its
operations and properties; and

(iii) in each case to the extent the Loan Parties or Subsidiaries are required
to do so by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any Real Property
in accordance with applicable Environmental Laws.

 

161



--------------------------------------------------------------------------------

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Section 7.11 (it being understood that if
no Test Period cited in Section 7.11 has passed, the covenant in Section 7.11
for the first Test Period cited in such Section shall be satisfied as of the
last four quarters ended) whether or not then in effect, and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any Indebtedness for borrowed money permitted
under Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) Investment
therein.

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in such Subsidiary pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

 

162



--------------------------------------------------------------------------------

Section 6.15 Maintenance of Ratings.

In respect of the Borrower, use commercially reasonable efforts to (i) cause
each Facility to be continuously rated (but not any specific rating) by S&P and
Moody’s and (ii) maintain a public corporate rating (but not any specific
rating) from S&P and a public corporate family rating (but not any specific
rating) from Moody’s.

Section 6.16 Post-Closing Covenants.

Except as otherwise agreed by the Administrative Agent in its sole and
reasonable discretion, the Borrower shall, and shall cause each of the other
Loan Parties to, deliver each of the documents, instruments and agreements and
take each of the actions set forth on Schedule 6.16 within the time periods set
forth therein (or such longer time periods as determined by the Administrative
Agent in its sole and reasonable discretion).

Section 6.17 Taxes.

(a) File or cause to be filed all federal and state Tax returns and other
material Tax returns and reports that are required to be filed and pay all Taxes
shown to be due and payable on such returns or otherwise assessed against it or
imposed on any of its property, and all other material Taxes, fees or other
charges required to be paid by it or imposed on it or any of its property by any
Governmental Authority (other than (i) any Taxes the amount or validity of which
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect).

(b) Borrower will continue to be treated as and maintain its qualification as a
“real estate investment trust” as defined in Section 856 of the Code for U.S.
federal income tax purposes.

Section 6.18 Use of Proceeds.

(a) The proceeds of the InitialFourth Amendment Refinancing Term Loans shall be
used solely for (i) the repayment in full of any and all Indebtedness of the
Borrower and its Subsidiaries under the Mortgage Loan Agreement and to pay for
Transaction Expensesto finance the 2019 Transactions, together with the proceeds
of the 2019 Senior Notes, and (ii) to the extent any portion of the proceeds of
the InitialFourth Amendment Refinancing Term Loans remain following application
of the proceeds pursuant to the precedent clause (i), for general corporate
purposes (including the making of permitted Restricted Payments).

(b) The proceeds of the Revolving Credit Loans and the Letters of Credit shall
be used solely for (i) the repayment in full of any and all Indebtedness of the
Borrower and its Subsidiaries under the Existing REIT Revolving Credit Facility,
and (ii) to the extent any portion of the Revolving Credit Loans remain
following application of the proceeds pursuant to the precedent clause (i), for
general corporate purposes (including the making of permitted Restricted
Payments).

 

163



--------------------------------------------------------------------------------

Section 6.19 Know Your Customer.

The Borrower shall, promptlyPromptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

Section 6.20 [Reserved]

Section 6.21 Leases.

(a) Use commercially reasonable efforts to enforce and comply with all material
terms and provisions of the Operating Leases in all material respects.

(a) (b) No later than thirty days prior to the expiration of the term of each
Material Operating Lease, (i) extend (or obtain binding commitments to extend)
the term of such Material Operating Lease or (ii) enter into (or enter into
binding commitments to enter into prior to the expiration) a new Operating Lease
with respect to the relevant Properties the terms of which are (x) substantially
similarno less favorable in any material respect, taken as a whole, to those of
the expiring Operating Lease, (y) consistent with those available in the market
at such time for agreements pertaining to similarly situated properties and
among similarly situated parties (as determined by the Borrower in good faith)
and in connection with which the Administrative Agent has received reasonably
satisfactory projections for the 12 month period after the date of entry into
the new Operating Lease showing, on a pro forma basis after giving effect
thereto, that the Loan Parties shall be in pro forma compliance with the
financial covenant set forth in Section 7.11 (without giving effect to the
proviso thereto) or (z) otherwise reasonably satisfactory to the Administrative
Agent (whose consent to such terms shall not be unreasonably withheld,
conditioned or delayed).

Section 6.22 Management Agreements.

Cause the Operating Lessees to use commercially reasonable efforts to enforce
and comply with all material terms and provisions of the Management Agreements
in all material respects.

Section 6.23 Property.

(a) Cause all Properties located in the United States to be owned by a Loan
Party, an Unrestricted Subsidiary or a Specified Property Owning Entity; and

(b) Cause each Domestic Subsidiary that owns Properties located outside of the
United States to be designated as a Specified Property Owning Entity.

 

164



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date:

Section 7.01 Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the ClosingFourth Amendment Effective Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(b) and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03(b);

(c) Liens for Taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by appropriate actions diligently conducted and for
which adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than 45
days or if more than 45 days overdue, that are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

 

165



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, that do
not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses (including of intellectual
property) granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

(j) [Reserved];

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or, to the
extent related to any of the foregoing, Section 7.02(r) to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05 (other
than Section 7.05(e)), in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

 

166



--------------------------------------------------------------------------------

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) [Reserved];

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of the Borrower or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) Ground Leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute Collateral, which Liens secure Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any

 

167



--------------------------------------------------------------------------------

other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(u) and 7.01(w); provided that (i) such Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $60,000,000 and (ii) an
amount of obligations that does not exceed in the aggregate an Incremental
Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries as of the
last day of the most recently ended Test Period on or prior to the date of
determination equal to 1.0%;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s);
provided that the representative of the holders of each such Indebtedness
becomes party to (i) if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, the Junior Lien Intercreditor Agreement as a “First Lien
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Lien Representative” (as defined in the Junior Lien Intercreditor
Agreement);

 

168



--------------------------------------------------------------------------------

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of such Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and the Junior Lien
Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of such Permitted Second Priority Refinancing Debt are
subject to the Junior Lien Intercreditor Agreement; and

(ff) deposits of cash made in the ordinary course of business with the owner or
lessor of premises leased and operated by the Borrower or any of its Restricted
Subsidiaries to secure the performance of the Borrower’s or such Restricted
Subsidiary’s obligations under the terms of the lease for such premises;

Notwithstanding the foregoing, no consensual Liens shall exist on (x) Equity
Interests that constitute Collateral, (y) any Real Property owned by the
Borrower or any of its Restricted Subsidiaries (whether now owned or hereafter
acquired) or (z) the Operating Leases, Ground Leases or Management Agreements
(or any right or interest therein (including any rent payable thereunder)), in
each case other than pursuant to Sections 7.01(a), 7.01(dd) and 7.01(ee).

Section 7.02 Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower or any direct or
indirect parent thereof directly from such issuing entity (provided that the
amount of such loans and advances shall be contributed to the Borrower in cash
as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $5,000,000;

(c) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that any Investment
made by any Person that is not a Loan Party in any Loan Party pursuant to this
Section 7.02(c) shall be subordinated in right of payment to the Loans;
provided, further, that the aggregate amount of Investments made pursuant to
this Section 7.02(c) in Restricted Subsidiaries that are not Loan Parties shall
not exceed at any time outstanding the greater of (x) $200,000,000 and (y) an
amount of Investments that would result in an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
3.0%;

 

169



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.03 (other
than 7.03(c) and 7.03(d)), 7.04 (other than 7.04(b)(ii)(y), 7.04(c), 7.04(d) and
7.04(e)), 7.05 (other than 7.05(d)(ii) or 7.05(e)) and 7.13, respectively, or
Investments in the amount that is permitted to be made or declared as a
Restricted Payments under 7.06 (other than 7.06(e));

(f) Investments (i) existing or contemplated on the ClosingFourth Amendment
Effective Date and set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
ClosingFourth Amendment Effective Date by the Borrower or any Restricted
Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the ClosingFourth Amendment Effective Date or as otherwise permitted by this
Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with the covenant set forth in Section 7.11 if the
covenant set forth in Section 7.11 is then in effect after giving effect to such
acquisition or Investment and any related transactions; (ii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11; (iv) immediately prior to, and after
giving effect thereto, no Event of Default under Section 8.01(a), (f) or
(g) shall have occurred and be continuing or would result therefrom; (v) to the
extent such acquisition is, in whole or in part, funded by the proceeds of any
Revolving Credit Loans, the board of directors (or similar governing body) of
the Person to be acquired shall not have indicated publicly its opposition to
the consummation of such acquisition (which opposition has not been publicly
withdrawn)[reserved]; (vi) any Person or asset or division as acquired in
accordance herewith shall be in the business of owning hotel properties or a
Similar Business; and (vii) the aggregate amount of Investments made in Persons
that do not become Loan Parties,

 

170



--------------------------------------------------------------------------------

or, in the case of an asset acquisition, assets that are not acquired by any
Loan Party, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed at any
time outstanding the greater of (x) $200,000,000 and (y) an amount that would
result in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 3.0% (any such acquisition, a
“Permitted Acquisition”); provided that, the Borrower shall provide to the
Administrative Agent, prior to the consummation of any Permitted Acquisition
with a total consideration in excess of $50,000,000 (A) a notice of the
Permitted Acquisition and (B) a certificate signed by a Responsible Officer
certifying as to compliance with clauses (i) and (vii) above;

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) [Reserved];

(n) [Reserved];

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any direct or indirect parent of the Borrower;

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(vii);

 

171



--------------------------------------------------------------------------------

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, Investments in an
aggregate amount outstanding not to exceed at any time the FFO Builder Basket on
such date;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
Section 7.02(v) and Section 7.02(y) that are at the time outstanding, without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash or marketable securities (until
such proceeds are converted to Cash Equivalents), not to exceed the greater of
(i) $200,000,000 and (ii) an amount of Investments that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 3.0%;

(w) other Investments not to exceed the greater of (x) $200,000,000 and (y) an
amount of Investments that would result in an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
3.0% at any time outstanding;

(x) Investments in any Similar Business having an aggregate fair market value
(being measured at the time such Investment is made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (x), not to exceed an amount of Investments that would
result in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding (at the
time such Investment is made) in the aggregate;

(y) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
Section 7.02(y) and Section 7.02(v) that are at that time outstanding, not to
exceed the greater of (i) $200,000,000 and (ii) an amount of Investments that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 3.0%; and

(z) cash Investments in, or contributions of Real Property to, Specified
Property Owning Entities the proceeds of which are intended to be used by each
such Specified Property Owning Entity to acquire, develop, construct, improve or
renovate Properties.

 

172



--------------------------------------------------------------------------------

For purposes of compliance with this Section 7.02, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
FFO Builder Basket).

Section 7.03 Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness outstanding on the ClosingFourth Amendment Effective Date
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) Indebtedness owed to the Borrower or any Restricted Subsidiary outstanding
on the ClosingFourth Amendment Effective Date and any refinancing thereof with
Indebtedness owed to the Borrower or any Restricted Subsidiary in a principal
amount that does not exceed the principal amount (or accreted value, if
applicable) of the intercompany Indebtedness so refinanced; provided that
(x) any amount in excess of $5,000,000 owed by a Restricted Subsidiary that is
not a Loan Party (including a Specified Property Owning Entity) to a Loan Party
shall be evidenced by an Intercompany Note and (y) all such Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) in the case of any Guarantee of Indebtedness of any
Restricted Subsidiary that is not a Loan Party by any Loan Party, such Guarantee
is permitted under Section 7.02 and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (A) in the case of any
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Loan Party, such Indebtedness is permitted under Section 7.02; provided that any
amount in excess of $5,000,000 owed by a Restricted Subsidiary that is not a
Loan Party (including a Specified Property Owning Entity) to a Loan Party shall
be evidenced by an Intercompany Note and (B) all such Indebtedness of any Loan
Party owed to any Person or Restricted Subsidiary that is not a Loan Party shall
be evidenced by an Intercompany Note and shall be subordinated in right of
payment to the Loans (for the avoidance of doubt, any such Indebtedness owing to
a Restricted Subsidiary that is not a Loan Party shall be deemed to be expressly
subordinated in right of payment to the Loans unless the terms of such
Indebtedness expressly provide otherwise);

 

173



--------------------------------------------------------------------------------

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions and
(iii) any Permitted Refinancing of any of the foregoing, in an aggregate
principal amount of Indebtedness at any time outstanding under this
Section 7.03(e) not to exceed the greater of (x) $125,000,000 and (y) an amount
of Indebtedness that would result in an Incremental Loan-to-Value Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination equal to 2.0%, in
each case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that immediately after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, (i) if
Secured Indebtedness, the Senior Loan-to-Value Ratio as of the last day of the
most recently ended Test Period on or prior to the date of determination is no
greater than 45.0% and (ii) either (x) the Interest Coverage Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination would be greater than
immediately prior to such transactions or (y) after incurring at least $1.00 of
additional Indebtedness the Interest Coverage Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination would be equal to or greater
than 2.0 to 1.0; provided that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party under this Section 7.03(g), together with
any Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(q) or 7.03(w), does not exceed in the aggregate an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 2.0% at any time outstanding determined at the
time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness of the Borrower or any Restricted Subsidiary under the Senior
Notes Indenture and the Newany Senior Notes Indenture in an aggregate principal
amount not to exceed $12,305 0,000,000 and any Permitted Refinancing thereof;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

 

174



--------------------------------------------------------------------------------

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements, in each case in
connection with deposit accounts;

(m) Indebtedness of the Borrower and the Restricted Subsidiaries in aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$250,000,000 and (y) an amount of Indebtedness that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 4.0%;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness incurred on (x) a pari passu basis with the Facilities or (y) a
junior basis to the Facilities in an aggregate principal amount, not to exceed
(A) when aggregated with the amount of Incremental Term Loans and Incremental
Revolving Credit Commitments pursuant to Section 2.14(d)(v)(A), $600,000,000
plus (B) when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(B), an
unlimited amount so long as the Senior Loan-to-Value Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case, (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, (y) without netting the cash proceeds of
any such Incremental Loans and (z) including the aggregate amount concurrently
established under clause (A) (unless previously repaid), does not exceed 45.0%;
provided that any Indebtedness incurred in the form of loans under clause
(B) above that is secured by a Lien on the Collateral on a pari-passu basis with
the Facilities shall be subject to the “MFN” provisions to the extent set forth
in Section 2.14(e)(iii); and; provided that such Indebtedness shall (A) in the
case of

 

175



--------------------------------------------------------------------------------

clause (x) above, have a maturity date that is after the Latest Maturity Date at
the time such Indebtedness is incurred, and in the case of clause (y) above,
have a maturity date that is at least 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (B) in the case of clause (x) above,
have a Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Facilities and, in the case of clause
(y) above, shall not be subject to scheduled amortization prior to maturity,
(C) if such Indebtedness is incurred or guaranteed on a secured basis by a Loan
Party with respect to Collateral, be subject to the Junior Lien Intercreditor
Agreement and, if the Indebtedness is secured on a pari passu basis with the
Facilities, be (x) in the form of debt securities and (y) subject to the First
Lien Intercreditor Agreement, (D) no such Indebtedness may be (x) guaranteed by
any Person which is not a Loan Party or (y) secured by any assets other than the
Collateral and (E) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums, call protection and optional prepayment or redemption
provisions) that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole) (except for any
Previously Absent Financial Maintenance Covenant, in which case the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the date
of incurrence of such Indebtedness to include such Previously Absent Financial
Maintenance Covenant for the benefit of (x) if such Previously Absent Financial
Maintenance Covenant is added for the benefit of any Indebtedness in the form of
term loans or notes, the Initial Term Loans and the Revolving Credit Loans and
Revolving Credit Commitments or (y) if such Previously Absent Financial
Maintenance Covenant is added for the benefit of any Indebtedness in the form of
a revolving facility, the Revolving Credit Loans and Revolving Credit
Commitments, it being understood in each case that upon the amendment of the
Loan Documents to include any such Previously Absent Financial Maintenance
Covenant, any subsequent amendment, modification or waiver to the Loan Documents
as it pertains to such Previously Absent Financial Maintenance Covenant shall
only be made pursuant to Section 10.1) (provided further that, at the option of
the Borrower, a certificate of the Borrower as to the satisfaction of the
conditions described in this clause (E) delivered at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (D), shall be conclusive unless the Administrative
Agent notifies the Borrower within such five Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees)); provided, further, that any such Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party under this Section 7.03(q),
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(g) or 7.03(w), does not exceed in the
aggregate an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding
determined at the time of incurrence;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

 

176



--------------------------------------------------------------------------------

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Unsecured or subordinated Indebtedness owed by the Borrower to Parent the
aggregate principal amount of which at any time outstanding may not exceed the
greater of (x) $300,000,000 and (y) an amount of Indebtedness that would result
in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 5.0%;

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
one time outstanding not to exceed an amount of Indebtedness that would result
in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 1.0% as of any date of incurrence;

(w) Unsecured Indebtedness of the Borrower or any Restricted Subsidiary, so long
as the Interest Coverage Ratio on a consolidated basis for the Borrower and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period and, without duplication, Permitted Refinancings of such
Indebtedness; provided that such Indebtedness (i) shall have a maturity date
that is at least 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) shall have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities, (iii) shall not be subject to scheduled amortization and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case on or prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness may not be guaranteed by any
Person which is not a Loan Party and (v) shall have terms and conditions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (except for
any Previously Absent Financial Maintenance Covenant, in which case the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the date
of incurrence of such Indebtedness to include such Previously Absent Financial
Maintenance Covenant for the benefit of (x) if such Previously Absent Financial
Maintenance Covenant is added for the benefit of any Indebtedness in the form of
term loans or notes, the Initial Term Loans and the Revolving Credit Loans and
Revolving Credit Commitments or (y) if such Previously Absent Financial
Maintenance Covenant is added for the benefit of any Indebtedness in the form of
a revolving facility, the Revolving Credit Loans and Revolving Credit
Commitments, it being understood in each case that upon the amendment of the
Loan

 

177



--------------------------------------------------------------------------------

Documents to include any such Previously Absent Financial Maintenance Covenant,
any subsequent amendment, modification or waiver to the Loan Documents as it
pertains to such Previously Absent Financial Maintenance Covenant shall only be
made pursuant to Section 10.1) (provided further that, at the option of the
Borrower, a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (iv) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (iv), shall be conclusive unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party under this Section 7.03(w), together with
any Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g) or 7.03(q) does not exceed in the aggregate an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 2.0% at any time outstanding determined at the
time of incurrence;

(x) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06(g); and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(x) above, the Borrower
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

Section 7.04 Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, (in respect of the
Borrower or any Domestic Subsidiary) reorganize itself in any non-U.S.
jurisdiction or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such

 

178



--------------------------------------------------------------------------------

merger does not result in the Borrower ceasing to be a corporation, partnership
or limited liability company organized under the Laws of the United States, any
state thereof or the District of Columbia or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or the
Borrower or any Restricted Subsidiary may change its legal form (x) if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Restricted Subsidiaries and if not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business are otherwise disposed of or transferred
in accordance with Sections 7.02 (other than Section 7.02(e)) or 7.05 (other
than Section 7.05(e)) or, in the case of any such business, discontinued, shall
be transferred to otherwise owned or conducted by another Loan Party after
giving effect to such liquidation or dissolution (it being understood that in
the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder and Liens granted thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document preserves the enforceability of this
Agreement, the Guaranty and the Collateral Documents and the perfection of the
Liens under the Collateral Documents and (F) such merger shall be permitted or
not restricted under Section 7.02; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;

 

179



--------------------------------------------------------------------------------

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

Section 7.05 Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn -out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of propertyProperty no longer used or useful in the conduct of the
businessBusiness of the Borrower or any of its Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries outside the ordinary
course of business in an aggregate amount not to exceed $15,000,000;

(b) Dispositions of inventory or goods (or other assets, including timeshare and
residential assets, furniture and equipment) held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01 (other than Section 7.01(1)(ii)), 7.02 (other than Section 7.02(e) and
Section 7.02(s)), 7.04 (other than Section 7.04(b)(ii) and Section 7.04(f)) and
7.06;

(f) [Reserved];

 

180



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents;

(h) (i) by operation of the Operating Leases, (ii) other leases, subleases,
licenses or sublicenses (including the provision of software under an open
source license), in each case in the ordinary course of business and which do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) Dispositions of intellectual property that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries so long as the Borrower or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this Section 7.05(j) for a purchase price in excess of $50,000,000 the
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(r)(ii),
7.01(dd) (only to the extent the Obligations are secured by such cash and Cash
Equivalents) and 7.01(ee) (only to the extent the Obligations are secured by
such cash and Cash Equivalents)); provided, however, that for the purposes of
this Section 7.05(j)(ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of its Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x)
$125,000,000 and (y) an amount that would result in an Incremental Loan-to-Value
Ratio of the Borrower and the Restricted Subsidiaries as of the last day of the
most recently ended Test Period on or prior to the date of determination equal
to 2.0% at any time (net of any non-cash consideration converted into cash and
Cash Equivalents);

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

 

181



--------------------------------------------------------------------------------

(m) Dispositions of property pursuant to sale-leaseback transactions permitted
under Section 7.03(e);

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements, and

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights,

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) (other than, to the extent constituting
Dispositions, transactions permitted by Sections 7.02 or 7.04), 7.05(i) and
7.05(p) and except for Dispositions from a Loan Party to any other Loan Party)
shall be for no less than the fair market value of such property at the time of
such Disposition.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Neither the Borrower nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) the payment of any distribution or other action which the Borrower believes
in good faith is necessary either to maintain the Borrower’s status as a real
estate investment trust under the Code or to enable the Borrower to avoid
payment of any Tax that could be avoided by reason of a distribution or other
action by the Borrower, including actions necessary to maintain the pairing
arrangement of the Borrower’s Class B common stock with the Parent’s common
stock (other than in connection with a voluntary share repurchase by the
Borrower);

 

182



--------------------------------------------------------------------------------

(d) the Borrower may make a Restricted Payment with respect to preferred
interests issued to satisfy the “100 shareholders” REIT qualification
requirement under Section 856(a)(5) of the Code (“REIT Distribution”) in an
amount not exceeding $100,000 per annum in the aggregate;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than Section 7.02(e)), 7.04
or 7.08 (other than Sections 7.08(b) and 7.08(e));

(f) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrower and each Restricted Subsidiary may pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
such Restricted Subsidiary from any future, present or former employee, officer,
director, manager or consultant of such Restricted Subsidiary (or the Borrower)
upon the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee, manager or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Restricted Subsidiary
(or the Borrower); provided that the aggregate amount of Restricted Payments
made pursuant to this Section 7.06(g) shall not exceed $10,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
the next succeeding calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed the net cash proceeds
of key man life insurance policies received by the Borrower or its Restricted
Subsidiaries;

(h) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed the FFO Builder Basket on such date;

(i) any payments or other transactions pursuant to (i) the Amended and Restated
Services Agreement, dated as of November 12, 2013, entered into among the
Borrower, Parent, and ESA Management, LLC, or any amendment or successor to such
agreement, or (ii) any Tax-- sharing agreement between the Borrower, any
Restricted Subsidiary or any other Person with which the Borrower or the
Restricted Subsidiary files a consolidated Taxtax return or with which the
Borrower or the Restricted Subsidiary is part of a consolidated group for Taxtax
purposes, provided that, in the case of a Tax-tax-sharing agreement, such
payments shall not exceed the amount of the Taxtax liability that would have
been incurred by the Borrower or such Restricted Subsidiary if the Borrower or
the Restricted Subsidiary had filed a separate Taxtax return on a stand--alone
basis for the period to which such payment is attributable ;

 

183



--------------------------------------------------------------------------------

(j) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(k) the Borrower or any Restricted Subsidiary may pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition;

(l) [Reserved];payments made for Equity Interests comprising capital stock,
including options, warrants or other rights to acquire such shares of capital
stock (other than Disqualified Equity Interests), of Parent in connection with
the Amended and Restated ESH Hospitality, Inc. 2015 Long-Term Incentive Plan, or
any successor plan approved by the stockholders of the Borrower to settle shares
under the plan;

(m) so long as no Default has occurred and is continuing or would result
therefrom, additional Restricted Payments in an aggregate amount at any time
outstanding not to exceed the greater of (x) $300,000,000 and (y) an amount that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 5.0%; and

(n) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received or (ii) without duplication with
clause (i), in an amount equal to the Net Proceeds from a Disposition in respect
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Excluded Contributions.

Section 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the ClosingFourth Amendment Effective Date or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, in each case involving consideration in excess of $10,000,000 (in one
transaction or a series of related transactions) other than (a) loans and other
transactions among the Borrower and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such loan or other
transaction to the extent

 

184



--------------------------------------------------------------------------------

permitted under this Article VII, (b) on terms substantially as favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (c) [Reserved]transactions with
Affiliates for which the Borrower shall have received an investment banking
fairness opinion, (d) [Reserved], (e) Restricted Payments permitted under
Section 7.06 and Investments permitted under Section 7.02, (f) employment and
severance arrangements between the Borrower and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, (h) transactions
pursuant to agreements in existence on the ClosingFourth Amendment Effective
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(i) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Investors or their Affiliates made for any financial, advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures) and this
Agreement, (j) a joint venture which would constitute a transaction with an
Affiliate solely as a result of the Borrower or any Restricted Subsidiary owning
an equity interest or otherwise controlling such joint venture or similar entity
or, (k) entering into or modifying leases or related agreements among the
Borrower, the Parent and any Restricted Subsidiary with terms that permit the
leases or related agreements to comply with requirements applicable to real
estate investment trusts under the Code, including the requirement that the
leases be respected as “true leases” under the Code, and to enable the Borrower
to avoid the payment of any Tax provided that such new or modified leases or
related agreements are on terms that, taken as a whole, are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained at such time from a Person that is not an
Affiliate., (l) the issuance and sale of Equity Interests comprising capital
stock, including options, warrants or other rights to acquire such shares of
capital stock (other than Disqualified Equity Interests), of the Borrower to the
Parent in connection with the Amended and Restated Extended Stay America, Inc.
2015 Long-Term Incentive Plan, or any successor plan approved by the
stockholders of the Parent or (m) the purchase of Equity Interests comprising
capital stock of the Parent in connection with the Amended and Restated ESH
Hospitality, Inc. 2015 Long-Term Incentive Plan, or any successor plan approved
by the stockholders of the Borrower.

Section 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of
(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or to make or repay
intercompany loans and advances to the Borrower or any Guarantor or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Loans and the
Obligations or under the Loan

 

185



--------------------------------------------------------------------------------

Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the ClosingFourth Amendment
Effective Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower and are not applicable to any
other Restricted Subsidiary or the properties or assets of any other Restricted
Subsidiary; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03 but solely to the extent such restriction relates to
the property financed by or secured by such Indebtedness, (iv) arise in
connection with any Disposition permitted by Sections 7.04 or 7.05 and relate
solely to the assets or Person subject to such Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.02 and applicable solely to such
joint venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any such negative pledge
or restriction on Liens relates to the property the acquisition of which was
financed by such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) are evidenced
by thea Senior Notes Indenture, the New Senior Notes Indenture or any agreement
or indenture relating to a Permitted Refinancing thereof, (ix) are customary
restrictions set forth in Indebtedness incurred pursuant to Sections 7.03(b),
(e), (g), (m), (q), (r), (s), (t), (u) or (w), so long as the restrictions set
forth therein are no more restrictive than the provisions set forth herein,
(x) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary,
(xxi) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, (xixii) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (xiixiii) arise in connection with cash or other deposits
permitted under Sections 7.01 or 7.02 and limited to such cash or deposit and
(xiiixiv) are customary restrictions (as reasonably determined by the Borrower)
that arise in connection with any Lien permitted by Sections 7.01(a), (b), (e),
(f), (i), (k), (l), (p), (s), (u), (w), (z), (aa) and (ee) and relate to the
property subject to such Lien.

Section 7.10 Use of Proceeds.

The Borrower shall not directly, or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, or request any Loan the proceeds of
which will be used, or loaned, contributed, or otherwise made to any Subsidiary,
joint venture partner or, to the knowledge of the Borrower, other Person (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-

 

186



--------------------------------------------------------------------------------

Corruption Law, or to fund any activities or business of or with any Sanctioned
Person or in any country or territory that, at the time of such funding, is
subject of any SanctionsSanctioned Country, to the extent prohibited byfor a
Person required to comply with applicable Sanctions or Anti-Corruption Laws or
(ii) in any other manner that would result in a violation of any Anti-Corruption
Laws or applicable Sanctions by any party to this Agreement.

Section 7.11 Financial Covenant.

The Borrower will not permit the Senior Loan-to-Value Ratio as of the last day
of a Test Period (commencing with the Test Period ending September 30, 2016) to
exceed 45% (provided that the provisions of this Section 7.11 shall not be
applicable to any such Test Period if on the last day of such Test Period the
aggregate principal amount of Revolving Credit Loans and/or Letters of Credit
(excluding up to $30,000,000 of Letters of Credit and other Letters of Credit
which have been Cash Collateralized or backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer) that are issued and/or
outstanding is equal to or less than 235% of the Revolving Credit Facility).

Section 7.12 Fiscal Year.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation (in each case, a “Restricted Debt Payment”), except
(i) the refinancing thereof with the Net Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if such
Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
any of its direct or indirect parents, (iii) the prepayment of Indebtedness of
the Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary to the extent not prohibited by the subordination provisions
contained in the Intercompany Note and (iv) so long as no Default has occurred
and is continuing or would result therefrom, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the FFO Builder
Basket at such time.

 

187



--------------------------------------------------------------------------------

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

Section 7.14 Certain Amendments.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) terminate, amend, modify or change its respective organizational documents,
if such termination, amendment, modification or change would be materially
adverse to the interests of the Lenders;

(b) permit any Loan Party or its Subsidiaries to enter into, terminate, cancel,
amend, restate, supplement or otherwise modify any Material Operating Lease (in
each case, except in connection with an extension or entry into a new Material
Operating Lease in compliance with Section 6.21(b)) in a manner no less
favorable in any material respect, taken as a whole, to the Borrower and the
Restricted Subsidiaries than the Material Operating Lease being replaced,
terminated, canceled, amended, restated, supplemented or otherwise modified
(i) unless (i) consistent with those available in the market at such time for
agreements pertaining to similarly situated properties and among similarly
situated parties (as determined by the Borrower in good faith) and in connection
with which the Administrative Agent has received reasonably satisfactory
projections for the 12 month period after the date of such termination,
cancellation, restatement, supplement, entry or other modification showing, on a
pro forma basis after giving effect thereto, that the Loan Parties shall be in
pro forma compliance with the financial covenant set forth in Section 7.11
(without giving effect to the proviso thereto) or (ii) otherwise reasonably
satisfactory to the Administrative Agent (whose consent to such terms shall not
be unreasonably withheld, conditioned or delayed); provided that nothing in this
clause (b) is intended to restrict (x) mergers or consolidations of Loan Parties
permitted under Section 7.04, (y) acquisitions of Properties or (z) any
Disposition completed in accordance with Section 7.05;

(c) permit any Property to cease to be wholly owned by a Loan Party or ground
leased by a Loan Party pursuant to a long term Ground Lease which has been
reviewed and approved by the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned) except in connection with a
Disposition completed in accordance with Section 7.05; or

(d) permit any Operating Lessee to terminate or to amend, modify or change any
Management Agreement in any material respect without the prior written consent
of the Administrative Agent (such consent not to be unreasonably delayed,
conditioned or withheld); provided that nothing in this clause (d) is intended
to restrict (x) mergers or consolidations of Loan Parties permitted under
Section 7.04, (y) acquisitions of Properties or (z) any Disposition completed in
accordance with Section 7.05.

 

188



--------------------------------------------------------------------------------

Section 7.15 Anti-Money Laundering.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) (i) knowingly conduct any business or engage in making or receiving any
contribution cause or permit any of the funds, goods or services to or for of
the benefit ofBorrower and any Sanctioned Person, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any applicable Sanctions or laws related to money
laundering or (iii) knowingly engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any applicable Sanctions.

(b) Cause or permit any of the funds of the Borrower and any Restricted
Subsidiary that are used to repay the Loans or Letters of Credit to be derived
from any unlawful activity with the result that the making of the Credit
Extensions would be in violation of Law.

Section 7.16 Permitted Activities of Specified Property Owning Entities.

Notwithstanding anything to the contrary in this Agreement, each Specified
Property Owning Entity shall not (a) incur, directly or indirectly, any
Indebtedness for borrowed money other than intercompany indebtedness in
accordance with Section 7.03(b) and (d); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than as permitted under Sections 7.01(c), (d), (e), (f), (g), (h),
(i), (k), (l), (r), (s), (t), (x), (z) and (xff); (c) engage in any business or
activity or own any material assets other than the ownership, acquisition,
development, construction, repair, improvement, renovation, disposition or
leasing of the Properties and activities incidental thereto; (d) except as
otherwise permitted pursuant to Sections 7.04 or 7.05, consolidate with or merge
with or into, or convey, transfer, lease or license all or substantially all its
assets to, any Person other than with, into or to a Loan Party (provided that
such Loan Party shall have complied with the Collateral and Guarantee
Requirements) or any other Specified Property Owning Entity; (e) subject to
Section 6.16, own any Subsidiary; and (f) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of such Specified Property Owning
Entity except to the extent permitted by the Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

189



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
provided that a Default as a result of a breach of Section 7.11 (a “Financial
Covenant Event of Default”) is subject to cure pursuant to Section 8.05;
provided further that a Financial Covenant Event of Default shall not constitute
an Event of Default with respect to any Term Loans unless and until the
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility (if any) to be immediately due and payable and all
outstanding Revolving Credit Commitments to be immediately terminated, in each
case in accordance with this Agreement, and such declaration has not been
rescinded on or before such date (the “Term Loan Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof by the Administrative
Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than $100,000,000;
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the

 

190



--------------------------------------------------------------------------------

appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Sections 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

 

191



--------------------------------------------------------------------------------

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease (or any Loan Party
shall so assert) to be (A) “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any Junior Financing Documentation and (B) “First Lien
Obligations” (or any comparable term) under, and as defined in, the Junior Lien
Intercreditor Agreement under, and as defined in any Junior Financing
Documentation or (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, or any Loan Party or Affiliate thereof shall so
assert; or

(n) Operating Leases and Management Agreements. (i) Any default, event of
default or similar event occurs under any Material Operating Lease, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency of any party thereto, (ii) any other default, event of default or
similar event occurs under any Material Operating Lease that results in the
acceleration or early termination of such Material Operating Lease, or (iii) any
event of default occurs under any Material Management Agreement, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency in relation to the applicable Operating Lessee.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, at
the request of the Required Revolving Credit Lenders under the Revolving Credit
Facility only, and in such case only with respect to the Revolving Credit
Commitments, Revolving Credit Loans, L/C Obligations, Letters of Credit and L/C
Credit Extensions):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

192



--------------------------------------------------------------------------------

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise (or direct the Collateral Agent to exercise) on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable Law or in equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under Section 8.01(f) or 8.01(g), any reference in any such clause to
any Restricted Subsidiary or Loan Party shall be deemed not to include any
Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not individually, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a fair market value in excess of 2.5% of Total Assets (and, when
taken together with all other Immaterial Subsidiaries as of such date, did not
have assets with a fair market value in excess of 7.5% of Total Assets).

Section 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent or the Collateral Agent, as
applicable, in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

193



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;

Sixth, as provided in the First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

Section 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
if the Borrower determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
10 Business Days after the date on which financial statements are required to be
delivered hereunder with respect to such fiscal quarter, the Borrower may either
(i) prepay the Term Loans in an amount, or (ii) credit to the Covenant Cure
Account in an amount, in each case sufficient to ensure that, if that amount was
deducted from the aggregate amount of the Loans, no such Event of Default would
be continuing (either (i) or (ii), a “Financial Covenant Cure”); provided that,
in the case of clause (ii), beginning on such date the Borrower and any other
Loan Party shall be prohibited from withdrawing any amount from the Covenant
Cure Account (and the Collateral Agent shall block any such withdrawals from the
Covenant Cure Account) until the next date on which financial statements are
delivered

 

194



--------------------------------------------------------------------------------

to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b) and the
Compliance Certificate pursuant to Section 6.02(a) indicating that the Borrower
is in compliance with the covenant set forth in Section 7.11 without taking into
account such Financial Covenant Cure effected pursuant to clause (ii).
Immediately following prepayment of Loans or credit to the Covenant Cure Account
as contemplated above, the Borrower’s compliance with the covenant set forth in
Section 7.11 shall be re-tested and assuming such amount had been so prepaid or
credited on the date of re-test.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Financial Covenant Cure is made, (ii) no
more than five Financial Covenant Cures may be made in the aggregate during the
term of this Agreement and (iii) the amount of any Financial Covenant Cure shall
be no more than the amount required to cause the Borrower to be in Pro Forma
Compliance with Section 7.11 for any applicable period.

(c) If, for a Test Period that follows the exercise of a Financial Covenant Cure
of the type set forth in subsection (a)(ii) above in a preceding Test Period,
the Borrower and its Subsidiaries would be in compliance with the covenant set
forth in Section 7.11 regardless of any amount previously credited to the
Covenant Cure Account, then any amounts previously credited to such account
shall be released for reallocation or withdrawal at the Borrower’s discretion to
the extent that such release would not cause the Borrower and its Subsidiaries
to cease to be in compliance with the covenant set forth in Section 7.11.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

195



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties (by their acceptance of the benefits of the
Collateral Documents) hereby irrevocably appoints and authorizes the Collateral
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Secured Party
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including Section 9.07, as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

(d) Each Lender hereby and each other Secured Party (by its acceptance of the
benefits of the Collateral Documents) hereby (i) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreements to the extent then in effect and (ii) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each Intercreditor
Agreement as Administrative Agent or Collateral Agent, as applicable, and on
behalf of such Lender or Secured Party.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.

Section 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in

 

196



--------------------------------------------------------------------------------

connection with the syndication of the Facilities as well as activities as
Administrative Agent or Collateral Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

Section 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent or any Agent-Related Person under or in connection with, this Agreement or
any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, the
existence, value or collectability of the Collateral, any failure to monitor or
maintain any part of the Collateral, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Notwithstanding the foregoing, neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

Section 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have

 

197



--------------------------------------------------------------------------------

been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such greater number of Lenders as may be expressly required hereby in any
instance) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders (or, if a Financial
Covenant Event of Default occurs and is continuing and prior to the expiration
of the Term Loan Standstill Period, the Required Revolving Credit Lenders under
the Revolving Credit Facility only, and in such case only with respect to the
Revolving Credit Commitments, Revolving Credit Loans, L/C Obligations, Letters
of Credit and L/C Credit Extensions) in accordance with Article VIII; provided
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such

 

198



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

Section 9.08 Agents in Their Individual Capacities.

Deutsche Bank AG New York Branch and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though Deutsche Bank AG New York Branch were not

 

199



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent, or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Deutsche Bank AG New York Branch or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent nor any Affiliate thereof shall be under any
obligation to provide such information to them. With respect to its Loans,
Deutsche Bank AG New York Branch and its Affiliates shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent, the Collateral Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include Deutsche Bank AG
New York Branch in its individual capacity. Any successor to Deutsche Bank AG
New York Branch as the Administrative Agent or the Collateral Agent shall also
have the rights attributed to Deutsche Bank AG New York Branch under this
Section 9.08.

Section 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon 30 days’
notice to the Lenders and the Borrower and if either the Administrative Agent or
the Collateral Agent is a Defaulting Lender, the Borrower may remove such
Defaulting Lender from such role upon 10 days’ notice to the Lenders. If the
Administrative Agent or the Collateral Agent resigns under this Agreement or is
removed by the Borrower, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation or removal of
the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, in the case of a
resignation, and the Borrower, in the case of a removal may appoint, after
consulting with the Lenders and the Borrower (in the case of a resignation), a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or retiring Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is 30 days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or 10 days
following the Borrower’s notice of removal, the retiring Administrative Agent’s
or the retiring Collateral Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent or Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.

 

200



--------------------------------------------------------------------------------

Upon the acceptance of any appointment as the Administrative Agent or Collateral
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
Section 6.11 is satisfied, the Administrative Agent or Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent or Collateral Agent,
and the retiring Administrative Agent or Collateral Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder as the
Administrative Agent or the Collateral Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.

Section 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

 

201



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower (on behalf of itself and its Restricted
Subsidiaries), the Administrative Agent and each Secured Party agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty; it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof, and all powers, rights and remedies under the other Loan Documents
may be exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or in the event of any other Disposition (including
pursuant to Section 363 of the Bankruptcy Code), (A) the Administrative Agent,
as agent for and representative of the Secured Parties, shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
all or any portion of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such Disposition
and (B) the Administrative Agent or any Lender may be the purchaser or licensor
of all or any portion of such Collateral at any such Disposition.

No holder of any Obligations under a Secured Hedge Agreement or Treasury
Services Agreement in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a
Secured Hedge Agreement with respect to any Secured Hedge Agreement or by
entering into documentation in connection with any Treasury Services Agreement,
each of the other Secured Parties hereby authorizes and shall be deemed to
authorize) the Administrative Agent, on behalf of all Secured Parties to take
any of the following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition
pursuant to the applicable provisions of the Bankruptcy Code, including
Section 363 thereof;

(b) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the Bankruptcy Code,
including under Section 363 thereof;

(c) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC;

 

202



--------------------------------------------------------------------------------

(d) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other Disposition
conducted in accordance with applicable requirements of Laws following the
occurrence of an Event of Default, including by power of sale, judicial action
or otherwise; or

(e) estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Obligations or to purchase or retain or acquire
any portion of the Collateral; provided that, in connection with any credit bid
or purchase described under clauses (b), (c) or (d) of the preceding paragraph,
the Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Administrative Agent on a
ratable basis.

With respect to any contingent or unliquidated claim that is an Obligation the
Administrative Agent is hereby authorized, but is not required, to estimate the
amount thereof for purposes of any credit bid or purchase described in the
second preceding paragraph. In the event that the Administrative Agent, in its
sole and absolute discretion, elects not to estimate any such contingent or
unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of the Administrative Agent to consummate any credit bid or purchase
in accordance with the second preceding paragraph, then any contingent or
unliquidated claims not so estimated shall be disregarded, shall not be credit
bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph is entitled to receive interests in the
Collateral or any other asset acquired in connection with such credit bid (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

Section 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full in cash in
immediately available funds of all Obligations (other than (x) obligations under
Secured Hedge Agreements and Treasury Services Agreements not yet due and
payable and (y) contingent indemnification

 

203



--------------------------------------------------------------------------------

obligations not yet accrued and payable) and the expiration or termination or
cash collateralization of all Letters of Credit (or if such Letters of Credit
have been backstopped by letters of credit reasonably satisfactory to the
applicable L/C Issuers or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuers) (the “Discharge of Obligations”),
(ii) at the time the property subject to such Lien is Disposed as part of or in
connection with any Disposition permitted hereunder to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset, (y) the transfer is
between parties organized under the laws of different jurisdictions and at least
one of such parties is a Foreign Subsidiary and (z) the priority of the new Lien
is the same as that of the original Lien), (iii) subject to Section 10.01, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders or, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 9.11(c) below; or (v) in the case of a Lien on
property that is an Equity Interest, at the time such Equity Interest becomes an
Equity Interest that is not required to be pledged under clause (b) of the
definition of “Collateral and Guarantee Requirement”; provided that (x) in no
event shall a Guarantor be released from its obligations under the Guaranty or
any other Loan Document by virtue of it becoming an Excluded Subsidiary pursuant
to clause (a) of the definition thereof, unless such Guarantor so becomes an
Excluded Subsidiary as a result of a joint venture or other strategic
transaction entered into for a bona fide business purpose and such action was
not taken primarily to obtain the release specified herein and (y) in no event
shall a Person that is a Guarantor on the Fourth Amendment Effective Date be
released from its obligations under the Guaranty or any other Loan Document by
virtue of it becoming an Excluded Subsidiary pursuant to clause (a) of the
definition thereof;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
7.01(w) (to the extent required by the terms of the obligations secured by such
Liens);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty in the circumstances described in Section 11.10;
provided that, in the case of any circumstances described in the first paragraph
of Section 11.10, no such release shall occur if such Guarantor continues to be
a guarantor in respect of any Indebtedness for borrowed money permitted under
Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing; and

(d) that the Administrative Agent and the Collateral Agent may, without any
further consent of any Lender, enter into (i) a First Lien Intercreditor
Agreement with the collateral agent or other representatives of holders of
Permitted Ratio Debt that is intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Junior Lien Intercreditor Agreement (it being
understood and agreed that this Agreement is the Initial First Lien Credit

 

204



--------------------------------------------------------------------------------

Agreement under and as defined in the Junior Lien Intercreditor Agreement) with
the collateral agent or other representatives of the holders of Indebtedness
permitted under Section 7.03, in each case, where such Indebtedness is secured
by Liens permitted under Section 7.01. The Administrative Agent and the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement entered into by
the Administrative Agent and the Collateral Agent in accordance with the terms
of this Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11. In connection with any such release or subordination, the Borrower
shall deliver a certificate of a Responsible Officer to the Administrative Agent
requesting such release and/or subordination and certifying that such release
and/or subordination, and any Liens incurred in connection therewith, are
permitted under the Loan Documents and the Administrative Agent may rely
exclusively upon such certificate as to whether such release and/or
subordination and any such other Liens are permitted.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.12 Other Agents and Lead Arrangers .

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “joint lead arranger” or
“co-syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such (to the extent such Person is a Lender). Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

205



--------------------------------------------------------------------------------

Section 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, the term “Lender” for purposes of this Section 9.13
shall include each L/C Issuer.

Section 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint one or more
additional individual(s) or institution(s) selected by the Administrative Agent
or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

 

206



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

Section 9.15 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

207



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (j) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

208



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the third proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or change the timing of payments of such fees or other
amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated Total Net Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility (including any waiver, amendment or modification of Section 7.11 or the
definition of “Loan-to-Value Ratio” or the component definitions thereof (but
only to the extent of any such component definition’s effect on the definition
of “Loan-to-Value Ratio” for the purposes of Section 7.11)), in each case,
without the written consent of the Required Facility Lenders under such
applicable Revolving Credit Facility or Facilities (and in the case of multiple
Facilities which are affected, with respect to any such Facility, such consent
shall be effected by the Required Facility Lenders of such Facility); provided,
however, that the waivers described in this clause (g) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
Facility or Facilities;

 

209



--------------------------------------------------------------------------------

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the Required Facility Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; or

(j) waive, amend, or otherwise modify Sections 2.05(b)(vi) or 2.12 in a manner
that would alter the pro rata sharing and pro rata sharing of payment provisions
and waterfall provisions set forth in the Loan Documents without the written
consent of each Lender adversely affected thereby; and

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) [Reserved]; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; (iv) Section 10.07(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of the Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of any Facility in respect of payments or Collateral hereunder in a
manner different than such amendment affects other Facilities. Notwithstanding
anything to the contrary herein, (i) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that

 

210



--------------------------------------------------------------------------------

(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender (if such Lender were not
a Defaulting Lender) to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender and (ii) no Net Short Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any of the Loan Documents and instead shall be deemed to have
voted its interest as a Lender as provided in this Section 10.01.

The Administrative Agent and, to the extent contemplated by such agreement, the
Borrower may amend, restate, amend and restate or otherwise modify any
Intercreditor Agreement to give effect thereto or to carry out the purposes
thereof without the consent of any Lender so long as such amendment, supplement,
waiver or modification is not materially adverse to the Lenders.

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than (x) any Lender that is a Regulated Bank and (y) any Revolving Credit Lender
as of the Fourth Amendment Effective Date) that, as a result of its interest in
any total return swap, total rate of return swap, credit default swap or other
derivative contract (other than any such total return swap, total rate of return
swap, credit default swap or other derivative contract entered into pursuant to
bona fide market making activities), has a net short position with respect to
the Loans and/or Commitments (each, a “Net Short Lender”) shall, unless the
Borrower otherwise elects (in its sole discretion) have no right to vote any of
its Loans and Commitments and shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Net Short Lenders.

For purposes of determining whether a Lender has a “net short position” on any
date of determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the Dollar equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Loan Parties or
any instrument issued or guaranteed by any of the Borrower or other Loan Parties
shall not be deemed to create a short position with respect to the Loans and/or
Commitments, so long as (x) such index is not created, designed, administered or
requested by such Lender and (y) the Borrower and other Loan Parties and any
instrument issued or guaranteed by any of the Borrower or other Loan Parties,
collectively, shall represent less than 5% of the components of such index,
(iv) derivative transactions that are documented using either the 2014 ISDA
Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives Definitions
(collectively, the “ISDA CDS Definitions”) shall be deemed to create a

 

211



--------------------------------------------------------------------------------

short position with respect to the Loans and/or Commitments if such Lender is a
protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
or the Commitments would be a “Deliverable Obligation” under the terms of such
derivative transaction or (z) any of the Borrower or other Loan Parties (or its
successor) is designated as a “Reference Entity” under the terms of such
derivative transactions, and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Loan Parties other than, in each
case, as part of an index so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and other Loan
Parties and any instrument issued or guaranteed by any of the Borrower or other
Loan Parties, collectively, shall represent less than 5% of the components of
such index. In connection with any such determination, each Lender (other than
(x) any Lender that is a Regulated Bank and (y) any Revolving Credit Lender as
of the Fourth Amendment Effective Date) shall promptly notify the Administrative
Agent in writing that it is a Net Short Lender, or shall otherwise be deemed to
have represented and warranted to the Borrower and the Administrative Agent that
it is not a Net Short Lender (it being understood and agreed that the Borrower
and the Administrative Agent shall be entitled to rely on each such
representation and deemed representation).

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions or
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to correct or cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, any Refinancing Amendment
in accordance with Section 2.15 and any Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document (other than as set forth in such
Sections).

 

212



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent and each L/C Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent or an L/C Issuer pursuant to Article
II shall not be effective until actually received by such Person. In no event
shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-

 

213



--------------------------------------------------------------------------------

Related Person and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic notices to the Administrative Agent or
Collateral Agent may be recorded by the Administrative Agent or the Collateral
Agent, and each of the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law or in equity.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to Skadden, Arps,
Slate, Meagher & Flom LLP, one local counsel as reasonably necessary in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
(and, in the case of an actual or perceived conflict of interest where each
Person affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of one other firm of counsel (and local
counsel, if applicable) for each group of similarly situated affected Persons)
and (b) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Joint Bookrunners and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges (to the extent applicable) and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts

 

214



--------------------------------------------------------------------------------

due under this Section 10.04 shall be paid within 30 days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail including, if requested by the Borrower and to the extent
reasonably available, backup documentation supporting such reimbursement
request; provided that with respect to the ClosingFourth Amendment Effective
Date, all amounts due under this Section 10.04 shall be paid on the
ClosingFourth Amendment Effective Date solely to the extent invoiced to the
Borrower within three Business Days of the ClosingFourth Amendment Effective
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. For the avoidance of doubt, this Section 10.04 shall not apply to
Taxes, except any Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
L/C Issuer, each Lender, each Lead Arranger, each Joint Bookrunner and their
respective Affiliates, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities
(including Environmental Liabilities (but excluding any Environmental
Liabilities resulting solely from acts or omissions by Persons other than the
Loan Parties or any of their Subsidiaries after the Administrative Agent sells
the respective property pursuant to a foreclosure or has accepted a deed in lieu
of foreclosure), obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs but limited in the case of legal fees and expenses to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction that is
material to the interests of the Lenders, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of similarly situated affected Indemnitees) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, document, letter or instrument delivered
in connection with the transactions contemplated thereby or the consummation of
the transactions contemplated thereby, (b) any Commitment, Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits,

 

215



--------------------------------------------------------------------------------

costs, expenses or disbursements resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any of its Affiliates or
their respective directors, officers, employees, partners, agents, advisors or
other representatives, as determined by a final non-appealable judgment of a
court of competent jurisdiction, (y) a material breach of any obligations under
any Loan Document by such Indemnitee or of any of its Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a letter of credit issuer under any
Facility and other than any claims arising out of any act or omission of the
Borrower, the Investors or any of their respective Affiliates). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within 30 days after
written demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund the amount of any payment to the extent that there is a final and
non-appealable judgment from a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 10.05. The agreements in
this Section 10.05 shall survive the resignation or removal of the
Administrative Agent or Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent

 

216



--------------------------------------------------------------------------------

of such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect, in the applicable
currency of such recovery or payment.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(1), (B) in the case of any
Assignee that is the Borrower or any of its Subsidiaries, Section 10.07(m), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to the Borrower
or any of its Subsidiaries (except pursuant to Section 2.05(a)(v) or 10.07(m))
and (y) no Lender may assign any of its rights or obligations under the
Revolving Credit Facility hereunder without the consent of the Borrower (not to
be unreasonably withheld or delayed) unless (i) such assignment is to a
Revolving Credit Lender or its Affiliate or (ii) an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Sections 8.01(f) or
(g) has occurred and is continuing; provided that the Borrower shall be deemed
to have consented to any assignment of Term Loans unless the Borrower shall have
objected thereto within 10 Business Days after a Responsible Officer of the
Borrower has received written notice thereof. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(f) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 10.07(b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

217



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender or its Affiliate, or (iii) if an Event of Default under Section 8.01(a)
or, solely with respect to the Borrower, Sections 8.01(f) or (g) has occurred
and is continuing or (iv) an assignment of all or a portion of the Loans
pursuant to Section 10.07(1), Section 10.07(m) or Section 10.07(p);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(1) or Section 10.07(m); and

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment), $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 (in the case of each Revolving Credit Loan
or Revolving Credit Commitment) or $1,000,000 (in the case of Term Loans) in
excess thereof (provided that simultaneous assignments to or from two or more
Approved Funds shall be aggregated for purposes of determining compliance with
this Section 10.07(b)(ii)(A)), unless each of the Borrower and the
Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

 

218



--------------------------------------------------------------------------------

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material nonpublic information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and 10.07(e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(f).

 

219



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower to the Administrative Agent pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and the amounts due under Section 2.03, owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related U.S. Department of the Treasury regulations,
including Section 5f.103-1(c) thereof (or any other relevant or successor
provisions of the Code or of such U.S. Department of the Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than five Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to the proposed
effective date of any amendment, consent or waiver pursuant to Section 10.01)
provide to the Administrative Agent, a complete list of all Affiliated Lenders
holding Term Loans or Incremental Term Loans at such time and (ii) not less than
five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.01, provide to the Administrative
Agent, a complete list of all Debt Fund Affiliates holding Term Loans or
Incremental Term Loans at such time.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.07(b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, and each L/C
Issuer, to such assignment and any applicable tax forms required pursuant to
Section 3.01(d), the Administrative Agent shall promptly (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 10.07(e).

(f) Any Lender may at any time, without the consent of the Borrower, sell
participations to any Person (each, a “Participant”), in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and

 

220



--------------------------------------------------------------------------------

(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
to Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(g), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c); provided that
such participant agrees to be subject to the provisions of Sections 3.01(e),
3.04(e) and 3.07 as if it were an Assignee under paragraph (b) of this section.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.07 with respect to any Participant. To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Department of the
Treasury regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

221



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Section 3.01 or 3.04,
to the extent that the grant to the SPC was made with the prior written consent
of the Borrower (not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by SPC immediately after the grant would result in increased
indemnification obligations to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

222



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer, respectively; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer shall have
identified a successor L/C Issuer reasonably acceptable to the Borrower and the
Administrative Agent willing to accept its appointment as successor L/C Issuer.
In the event of any such resignation of an L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer, except as expressly provided above. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit M-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the original principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (1), the
Administrative Agent shall have been provided a notice in the form of Exhibit
M-2 in connection with each assignment to an Affiliated Lender or a Person that
upon effectiveness of such assignment would constitute an Affiliated Lender
pursuant to which such Affiliated Lender shall waive any right to bring any
action in connection with such Term Loans against the Administrative Agent, in
its capacity as such.

 

223



--------------------------------------------------------------------------------

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit M-2. In addition, any assignment by an
Affiliated Lender shall be made pursuant to an Affiliated Lender Assignment and
Assumption.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
the Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures of the type described in Section 2.05(a)(v) or
(y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided that in
connection with assignments pursuant to clause (y) above, (A) the principal
amount of such Term Loans, along with all accrued and unpaid interest thereon,
so assigned or transferred to the Borrower shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (B) the aggregate outstanding principal amount of Term Loans shall
reflect such cancellation and extinguishing of the Term Loans then held by the
Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, the Required
Class Lenders (in respect of a Class of Term Loans) or the Required Facility
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Fund Affiliate in a disproportionately adverse
manner than its effect on the other Lenders, or subject to Section 10.07(o), any
plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent, the Collateral Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent, the Collateral
Agent or any Lender to take (or refrain from taking) any such action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders or all affected
Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

224



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
all Total Outstandings and Revolving Credit Commitments held by Debt Fund
Affiliates may not account for more than 50% (pro rata among such Debt Fund
Affiliates) of the Total Outstandings and Revolving Credit Commitments of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.01.

(q) Notwithstanding anything herein to the contrary, the Administrative Agent
shall have no responsibility for, or liability in connection with,
(x) monitoring, ascertaining or inquiring as to whether any Lender or
prospective Lender is a Disqualified Lender or a Net Short Lender or (y)
enforcing the prohibition on assignments or participations to Disqualified
Lenders.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates); provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as

 

225



--------------------------------------------------------------------------------

soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority or examiner) unless such
notification is prohibited by law, rule or regulation; (c) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities or market data collectors, similar
services providers to the lending industry and service providers to the
Administrative Agent in connection with the administration and management of
this Agreement and the Loan Documents; (d) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (e) to any
other party to this Agreement; (f) subject to an agreement containing provisions
at least as restrictive as those set forth in this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07, counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of the Administrative Agent or customary market standards for
dissemination of such type of Information); (g) with the written consent of the
Borrower; (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, the Lead Arrangers, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party or any Investor or their respective Affiliates (so long as such
source is not known to the Administrative Agent, the Lead Arrangers, such
Lender, such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Administrative Agent, the Lead Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Disqualified Lender. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to the Borrower or any of its Subsidiaries or its business, other than any such

 

226



--------------------------------------------------------------------------------

information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08; provided that all information received after the Closing
Date from the Borrower or any of its Subsidiaries shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on their own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent or the Collateral Agent to or for the credit or the account
of the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates or the Administrative Agent
or the Collateral Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have. No amounts set off from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an

 

227



--------------------------------------------------------------------------------

Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable

 

228



--------------------------------------------------------------------------------

such provision in any other jurisdiction. Without limiting the foregoing
provisions of this Section 10.14, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the L/C Issuer, then such provisions shall be deemed to be in effect only
to the extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE CITY OF NEW YORK
(BOROUGH OF MANHATTAN), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT
WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY,
(A) A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW AND (B) WITH RESPECT TO ANY COLLATERAL, NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY LOAN PARTY OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED.

 

229



--------------------------------------------------------------------------------

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties party hereto, the Administrative Agent, the Collateral Agent and
the L/C Issuers, and the Administrative Agent shall have been notified by each
Lender and each L/C Issuer that such Lender or L/C Issuer has executed it, and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act or the Beneficial Ownership
Regulation and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act and the requirements of the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and tax identification
number of such Loan Party and other information regarding such Loan Party that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the USA PATRIOT Act or the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the USA PATRIOT Act and is effective as to the Lenders and the Administrative
Agent.

 

230



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Parent, any Investor, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Lead Arranger or
Affiliate thereof were not a Lender or Lead Arranger or an Affiliate thereof (or
an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Parent, the Borrower, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any Affiliate thereof may accept fees and other
consideration from Parent, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities or otherwise
without having to account for the same to any other Lender, the Lead Arrangers,
Parent, the Borrower, any Investor or any Affiliate of the foregoing. Some or
all of the Lenders and the Lead Arrangers may have directly or indirectly
acquired certain equity interests (including warrants) in Parent, the Borrower,
an Investor or an Affiliate thereof or may have directly or indirectly extended
credit on a subordinated basis to Parent, the Borrower, an Investor or an
Affiliate thereof. Each party hereto, on its behalf and on behalf of its
Affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, Lead Arranger or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, Lead Arranger
or any Affiliate thereof directly or indirectly holding equity interests in or
subordinated debt issued by Parent, the Borrower, an Investor or an Affiliate
thereof.

 

231



--------------------------------------------------------------------------------

Section 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.01 or Section 6.02 was inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall as soon as practicable deliver to the Administrative Agent a
corrected financial statement and a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Rate shall be determined based on the
corrected Compliance Certificate for such Applicable Period, and (iii) the
Borrower shall within 15 days after the delivery of the corrected financial
statements and Compliance Certificate pay to the Administrative Agent the
accrued additional interest or fees owing as a result of such increased
Applicable Rate for such Applicable Period. This Section 10.21 shall not limit
the rights of the Administrative Agent or the Lenders with respect to Sections
2.08(b) and 8.01.

Section 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrower.

 

232



--------------------------------------------------------------------------------

Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding any other term of any Loan Documents or any other
agreement, arrangement or understanding among the parties hereto or thereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and acknowledges and accepts to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(c) The following terms shall for purposes of this Agreement have the meanings
set forth below:

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

233



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section  10.24 Acknowledgment Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Secured Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States): In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

234



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

Section 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

235



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent or any other Secured Party as security for any of the
Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

236



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the termination of the Aggregate
Commitments and the payment in full in cash in immediately available funds of
all Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit (or the
backstopping of such Letters of Credit by letters of credit reasonably
satisfactory to the applicable L/C Issuers or the deemed reissuance under
another agreement reasonably satisfactory to the applicable L/C Issuers), it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan
Party’s Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

237



--------------------------------------------------------------------------------

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state, corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. For purposes of the foregoing, all Guarantees of
such Guarantor other than the Guaranty shall be deemed to be enforceable and
payable after the Guaranty.

Section 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender or any other Secured Party shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

Section 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor described in the foregoing clause (i) or (ii), a “Released
Guarantor”), such Released Guarantor shall, upon the consummation of such sale
or transfer or upon becoming an Excluded Subsidiary, be automatically released
from its obligations under this Agreement (including under Section 10.05 hereof)
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Collateral Document and, in the case of a sale of all or substantially all
of the Equity Interests of the Released Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent and the Collateral Agent shall, at such Released
Guarantor’s expense, take such actions as are necessary to effect each release
described in this Section 11.10 in accordance with the relevant provisions of
the Collateral Documents.

Upon the Discharge of Obligations, this Agreement, the other Loan Documents and
the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such Discharge of
Obligations pursuant to the terms of this Agreement or the other Loan Documents.
The Collateral Agent shall, at each Guarantor’s expense, take such actions as
are necessary to release any Collateral owned by such Guarantor in accordance
with the relevant provisions of the Collateral Documents. Any execution and
delivery of any document pursuant to the preceding sentence of this
Section 11.10 shall be without recourse to or warranty by the Administrative
Agent.

 

238



--------------------------------------------------------------------------------

Section 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment (based on an equitable apportionment of such
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction). Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.04. The provisions of this
Section 11.11 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the L/C Issuers, the Lenders
and the other Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Administrative Agent, the L/C Issuers, the Lenders and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

Section 11.12 Cross-GuarantyKeepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated.

Each Qualified ECP Guarantor intends that this Section 11.12 constitute, and
this Section 11.12 shall be deemed to constitute, an agreementa “keepwell,
support or other arrangement” for the benefit of each Specified Guarantor for
all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

239



--------------------------------------------------------------------------------

ANNEX II

Schedules to Amended Credit Agreement

Attached hereto.



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 1.01F

Unrestricted Subsidiaries

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Equity Interests

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.02(f) Existing Investments

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

SCHEDULE I

Fourth Amendment Refinancing Revolving Credit Commitments

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]



--------------------------------------------------------------------------------

LENDER ADDENDUM (CASHLESS ROLL) TO

THE AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]



--------------------------------------------------------------------------------

LENDER ADDENDUM (EXISTING TERM LENDER) TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONTINUING

REVOLVER) TO THE AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL REVOLVING CREDIT LENDER) TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]